Exhibit 10.1


AMENDMENT AND RESTATEMENT AGREEMENT
This AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”), dated as of May 14,
2020, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent for
the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), and each of the Lenders party hereto,
and, for purposes of Sections 1, 5, 6, and 8 hereof, acknowledged and agreed by
certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of June 1, 2018,
Amendment No. 8 to Credit Agreement, dated as of August 9, 2018, Amendment No. 9
and Consent to Credit Agreement, dated as of September 14, 2018, Amendment No.
10 to the Credit Agreement, dated as of September 28, 2018, Amendment No. 11 to
the Credit Agreement, dated as of October 4, 2018, Amendment No. 12 to the
Credit Agreement, dated as of October 31, 2018, Amendment No. 13 to the Credit
Agreement, dated as of December 19, 2018, Amendment No. 14 to the Credit
Agreement, dated as of January 15, 2019, Amendment No. 15 and Limited Waiver to
the Credit Agreement, dated as of March 19, 2019, Amendment No. 16 to the Credit
Agreement, dated as of April 5, 2019, Amendment No. 17 to the Credit Agreement,
dated as of August 7, 2019, Amendment No. 18 to the Credit Agreement, dated as
of December 31, 2019, Amendment No. 19 to the Credit Agreement, dated as of
January 17, 2020, Amendment No. 20 to the Credit Agreement, dated as of January
31, 2020, and Amendment No. 21 to the Credit Agreement, dated as of March 27,
2020 and from time to time further amended, supplemented, restated, amended and
restated or otherwise modified the “Credit Agreement”); capitalized terms used
in this Agreement not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement (as amended and restated hereby),
pursuant to which the Revolving Credit Lenders have provided the Revolving
Credit Facility to the Borrower and the Term Loan Lenders have provided the Term
Loan Facility to the Borrower; and
WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Lenders agree to, among other items, amend and restate the Credit Agreement to
effectuate the 2020 Refinancing and (ii) the Administrative Agent, the L/C
Issuers and the Lenders agree to amend and restate the Credit Agreement in the
form attached hereto as Annex A.









--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Amendment and Restatement of the Credit Agreement.

(a)
The Credit Agreement is hereby amended and restated in its entirety (other than
the exhibits and schedules attached thereto) in the form set out in Annex A
hereto (the “A&R Credit Agreement”).

(b)
Schedule 2.01 (Commitments and Applicable Percentages) to the Credit Agreement
is hereby amended and restated in its entirety in the form set out on Annex B
hereto.

(c)
Exhibit A (Committed Loan Notice) to the Credit Agreement is hereby amended and
restated in its entirety in the form set out on Annex C hereto.

(d)
Exhibit D (Compliance Certificate) to the Credit Agreement is hereby amended and
restated in its entirety in the form set out on Annex D hereto.

(e)
Exhibit E-1 (Assignment and Assumption) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex E hereto.

(f)
Schedule 4.02(iii) (Mortgaged Properties) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex F hereto.

(g)
Schedule 5.03 (Ownership of Subsidiaries) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex G hereto.

(h)
Schedule 5.19(b) (Real Property) to the Credit Agreement is hereby amended and
restated in its entirety in the form set out on Annex H hereto.

2.
Joinder

From and after the Restatement Effective Date, pursuant to Section 10.01 of the
Credit Agreement, each Tranche A-6 Term Loan Lender executing this Agreement
shall become a party to the Credit Agreement (to the extent not already a party)
and have the rights and obligations of a Term Loan Lender thereunder and under
the other Loan Documents and shall be bound by the provisions thereof.
3.
Effectiveness; Conditions Precedent.

The amendment and restatement and other amendments contained herein shall only
be effective upon the satisfaction or waiver of each of the following conditions
precedent (the date of satisfaction or waiver, the “Restatement Effective
Date”):









--------------------------------------------------------------------------------




(a)
counterparts of this Agreement executed by the Loan Parties, the Administrative
Agent, and the Lenders;

(b)
the occurrence of each of the “Conditions Precedent” in Section 4.01 (Conditions
of Restatement Effective Date) of the A&R Credit Agreement attached as Annex A
hereto;

(c)
The Tranche A-6 Term Loan Lender shall have made the full amount of the Tranche
A-6 Term Loans to be made on the Restatement Effective Date available to the
Administrative Agent in immediately available funds to the Administrative Agent
not later than 1:00 p.m. Eastern time (or such later time as the Administrative
Agent may agree in its sole discretion) on the Restatement Effective Date.

The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 3, promptly provide written notice to
the Borrower, and the Lenders of the effectiveness of this Agreement.
4.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Agreement, no Default or Event of Default exists;

(b)
the representations and warranties contained in the A&R Credit Agreement are
true and correct in all material respects on and as of the date hereof (except
to the extent that such representations and warranties (i) specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) contain a materiality or Material
Adverse Effect qualifier, in which case such representations and warranties
shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of,










--------------------------------------------------------------------------------




notice to, or filing or registration with, any Governmental Authority or any
other Person in order to be effective and enforceable;
(d)
this Agreement has been duly executed and delivered on behalf of the Borrower
and the other Loan Parties;

(e)
this Agreement constitutes a legal, valid and binding obligation of the Borrower
and the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.

5.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendment and restatement of the Credit Agreement and
other amendments effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Agreement, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Agreement), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties,










--------------------------------------------------------------------------------




indemnities, guaranties, grants of security interests and covenants contained in
the Loan Documents;
(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Agreement shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Agreement and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in Section 547 of the Bankruptcy Code).

6.
Releases; Waivers.

(a)
By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and










--------------------------------------------------------------------------------




discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter, the “Lender
Parties”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, suits, covenants,
controversies, damages, judgments, expenses, liens, claims of liens, claims of
costs, penalties, attorneys’ fees, or any other compensation, recovery or relief
on account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof, in all cases of the foregoing in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”), in each case, other than Claims arising from Lender
Parties’ gross negligence, fraud, or willful misconduct. Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 6.









--------------------------------------------------------------------------------




(b)
By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Agreement and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Agreement, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Agreement or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.

7.
Entire Agreement.

This Agreement, the Credit Agreement (including giving effect to the amendment
and restatement and the other amendments set forth in Section 1 above), and the
other Loan Documents (collectively, the “Relevant Documents”), set forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Agreement may be
changed, modified, waived or cancelled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.
8.
Full Force and Effect of Credit Agreement.

This Agreement is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Agreement). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Agreement shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Agreement shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Administrative Agent









--------------------------------------------------------------------------------




or the Lenders at variance with the Credit Agreement or the other Loan Documents
such as to require further notice by Administrative Agent or any Lender to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except in each case as expressly set forth herein.
The Borrower acknowledges and expressly agrees that Administrative Agent and the
Lenders reserve the right to, and do in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents
(subject to any qualifications set forth therein), as amended herein.
9.
Counterparts; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 3 above, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated herein by this
reference.
11.
Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavour in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.
References.










--------------------------------------------------------------------------------




All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended and restated hereby and giving effect to the
amendment and restatement contained in this Agreement.
13.
Successors and Assigns.

This Agreement shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
[Signature pages follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Dwayne M. Petish
Name: Dwayne M. Petish
Title:    Treasurer


Acknowledged and Agreed for purposes of Sections 1, 5, 6 and 8 of the Agreement:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX CANADA CORP.
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
O&M HOLDING COMPANY









--------------------------------------------------------------------------------




POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY


By: /s/ Dwayne M. Petish
Name: Dwayne M. Petish
Title:    Treasurer









--------------------------------------------------------------------------------






BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.
By: /s/ Victor Alfonso Muñoz Pérez
Name: Victor Alfonso Muñoz Pérez
Title: Authorized Person









--------------------------------------------------------------------------------








Administrative Agent:


BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President









--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender




By: /s/ Stefanie Tanwar
Name: Stefanie Tanwar
Title: Director









--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as L/C Issuer


By: /s/ Stefanie Tanwar
Name: Stefanie Tanwar
Title: Director









--------------------------------------------------------------------------------






Banc of America Credit Products, as Lender


By: /s/ Miles Hanes
Name: Miles Hanes
Title: Authorized Signatory









--------------------------------------------------------------------------------




B. Riley Financial, Inc., as Lender


By: /s/ Bryant R. Riley
Name: Bryant R. Riley
Title: Co-CEO









--------------------------------------------------------------------------------




B. Riley FBR, Inc. as Lender


By: /s/ Michael McCoy
Name: Michael McCoy
Title: CFO









--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as Lender








By: /s/ Hiliary Lai
Name: Hiliary Lai
Title: Senior Manager









--------------------------------------------------------------------------------




BBVA USA, as Lender








By: /s/ Bruce Bingham
Name: Bruce Bingham
Title: Vice President









--------------------------------------------------------------------------------




BNP PARIBAS, as Lender and L/C Issuer








By: /s/ Pierre Nicholas Rogers
Name: Pierre Nicholas Rogers
Title: Managing Director














By: /s/ Joseph Mack
Name: Joseph Mack
Title: Vice President









--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender








By: /s/ Yuriy A Tsyganov
Name: Yuriy A Tsyganov
Title: Director








By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director









--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as L/C Issuer








By: /s/ Yuriy A Tsyganov
Name: Yuriy A Tsyganov
Title: Director








By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director









--------------------------------------------------------------------------------




Citizens Bank, N.A., as Lender




By: /s/ David W. Stack
Name: David W. Stack
Title: Senior Vice President









--------------------------------------------------------------------------------




HANCOCK WHITNEY BANK, as Lender








By: /s/ Eric K. Sander
Name: Eric K. Sander
Title: Vice President









--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Lender








By: /s/ Antje Focke
Name: Antje Focke
Title: Executive Director









--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as L/C Issuer








By: /s/ Antje Focke
Name: Antje Focke
Title: Executive Director









--------------------------------------------------------------------------------




MUFG Bank, Ltd., as Lender








By: /s/ David Helffrich
Name: David Helffrich
Title: Director









--------------------------------------------------------------------------------




The Northern Trust Co, as Lender








By: /s/ Robert P. Veltman
Name: Robert P. Veltman
Title: Vice President









--------------------------------------------------------------------------------




PNC Bank, National Association, as Lender








By: /s/ Jamie Chioda
Name: Jamie Chioda
Title: Senior Vice President









--------------------------------------------------------------------------------




TD Bank, N.A., as Lender








By: /s/ Bethany H. Buitenhuys
Name: Bethany H. Buitenhuys
Title: Vice President









--------------------------------------------------------------------------------




TD Bank, N.A., as L/C Issuer








By: /s/ Bethany H. Buitenhuys
Name: Bethany H. Buitenhuys
Title: Vice President









--------------------------------------------------------------------------------




U.S. Bank, N.A., as Lender








By: /s/ David C. Heyson
Name: David C. Heyson
Title: Senior Vice President









--------------------------------------------------------------------------------




UniCredit Bank, AG New York Branch, as Lender








By: /s/ Michael D. Novellino
Michael D. Novellino
Director




By: /s/ Scott Obeck
Scott Obeck
Director









--------------------------------------------------------------------------------




Vintage Capital Management LLC,
as Lender








By: /s/ Brian Kahn
Name: Brian Kahn
Title: Manager









--------------------------------------------------------------------------------




WELLS FARGO BANK N.A., as Lender








By: /s/ Constantin E. Chepurny
Name: Constantin E. Chepurny
Title: EVP









--------------------------------------------------------------------------------




WELLS FARGO BANK N.A., as L/C Issuer








By: /s/ Constantin E. Chepurny
Name: Constantin E. Chepurny
Title: EVP









--------------------------------------------------------------------------------




Annex A
A&R Credit Agreement




[Please see attached]


























--------------------------------------------------------------------------------




CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.



--------------------------------------------------------------------------------

Published CUSIP Number: 056147AA1
Revolving Credit CUSIP Number: 05614TAB9


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of May 14, 2020


among
BABCOCK & WILCOX ENTERPRISES, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and an L/C Issuer,


and
The Other Lenders Party Hereto













--------------------------------------------------------------------------------








TABLE OF CONTENTS
Section
Page
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
57
1.03
Accounting Terms
58
1.04
Rounding
59
1.05
Exchange Rates; Currency Equivalents
59
1.06
Alternative Currencies
59
1.07
Times of Day; Rates
60
1.08
Letter of Credit Amounts
60
1.09
Surviving Provisions Perpetual
61
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
61
2.01
Revolving Credit Loans
61
2.01A
[Reserved]
61
2.01B
[Reserved]
61
2.01C
Tranche A-3 Term Loans
61
2.01D
Tranche A-4 Term Loans
62
2.01E
Tranche A-5 Term Loans
62
2.01F
Tranche A-6 Term Loans
63
2.01G
Tranche A-7 Term Loans
63
2.02
Borrowings, Conversions and Continuations of Loans
64
2.03
Letters of Credit
67
2.04
[Reserved]
80
2.05
Prepayments
80
2.06
Termination or Reduction of Commitments
84
2.07
Repayment of Loans
86
2.08
Interest
87
2.09
Fees
88
2.10
Computation of Interest and Fees
91
2.11
Evidence of Debt
92
2.12
Payments Generally; Administrative Agent’s Clawback
92
2.13
Sharing of Payments by Lenders
95
2.14
[Reserved]
96
2.15
Cash Collateral
96
2.16
Defaulting Lenders
98
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
101
3.01
Taxes
101
3.02
Illegality
107
3.03
Inability to Determine Rates
108
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
112
3.05
Compensation for Losses
114
3.06
Mitigation Obligations
115
3.07
Survival
116



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)


3.08
No Payment to Term Loan Lenders
116
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
116
4.01
Conditions of Restatement Effective Date
116
4.02
[Reserved]
119
4.03
Conditions to Revolving Credit Extensions
120
4.04
Conditions to Tranche A-5 Term Loan Borrowing


121
4.05
Conditions to Tranche A-6 Term Loan Borrowing


121
4.06
Conditions to Tranche A-7 Term Loan Borrowing


122
ARTICLE V REPRESENTATIONS AND WARRANTIES
122
5.01
Corporate Existence, Compliance with Law
122
5.02
Corporate Power; Authorization; Enforceable Obligations
122
5.03
Ownership of Borrower; Subsidiaries
123
5.04
Financial Statements
124
5.05
Material Adverse Change
125
5.06
Solvency
125
5.07
Litigation
125
5.08
Taxes
125
5.09
Full Disclosure
126
5.10
Margin Regulations
126
5.11
No Burdensome Restrictions; No Defaults
126
5.12
Investment Company Act
126
5.13
Use of Proceeds
126
5.14
Insurance
127
5.15
Labor Matters
127
5.16
ERISA
128
5.17
Environmental Matters
129
5.18
Intellectual Property
130
5.19
Title; Real Property
130
5.20
Security Instruments
132
5.21
OFAC
133
5.22
Anti-Corruption Laws
133
5.23
EEA Financial Institutions
133
5.24
Budget
133
ARTICLE VI AFFIRMATIVE COVENANTS
133
6.01
Financial Statements
134
6.02
Collateral Reporting Requirements
136
6.03
Default and Certain Other Notices
137
6.04
Litigation
137
6.05
Labor Relations
138
6.06
Tax Returns
138
6.07
Insurance
138
6.08
ERISA Matters
138
6.09
Environmental Matters
139
6.10
Patriot Act Information
140
6.11
Other Information
140
6.12
Preservation of Corporate Existence, Etc.
140



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)


6.13
Compliance with Laws, Etc.
141
6.14
Conduct of Business
141
6.15
Payment of Taxes, Etc.
141
6.16
Maintenance of Insurance
141
6.17
Access
141
6.18
Keeping of Books
142
6.19
Maintenance of Properties, Etc.
142
6.20
Application of Proceeds
142
6.21
Environmental
142
6.22
Additional Collateral and Guaranties
145
6.23
Real Property
146
6.24
Further Assurances
147
6.25
Anti-Corruption Laws; Sanctions
147
6.26
Post-Closing Covenants
147
6.27
[Reserved]
148
6.28
Consultant
148
6.29
Variance and Cash Flow Reporting
149
6.30
Account Control Agreements
149
6.31
Information Updates
149
6.32
[Reserved]
149
6.33
Chief Implementation Officer
149
6.34
[Reserved]
150
6.35
[Reserved]
150
6.36
Foreign Collateral; Pledges of Stock and Stock Equivalents
150
ARTICLE VII NEGATIVE COVENANTS
150
7.01
Indebtedness
151
7.02
Liens
153
7.03
Investments
156
7.04
Asset Sales
157
7.05
Restricted Payments
159
7.06
Fundamental Changes
160
7.07
Change in Nature of Business
161
7.08
Transactions with Affiliates
161
7.09
Burdensome Agreements
162
7.10
[Reserved]
162
7.11
Fiscal Year
163
7.12
Use of Proceeds
163
7.13
Sale Leasebacks
163
7.14
No Speculative Transactions
163
7.15
Anti-Corruption Laws
163
7.16
Financial Covenants
163
7.17
Sanctions
163
7.18
Minimum Liquidity
164
7.19
[Reserved]
164
7.20
Capital Expenditures
164
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
164



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)


8.01
Events of Default
164
8.02
Remedies Upon Event of Default
168
8.03
Application of Funds
168
8.04
Right to Cure
170
ARTICLE IX ADMINISTRATIVE AGENT
172
9.01
Appointment and Authority
172
9.02
Rights as a Lender
173
9.03
Exculpatory Provisions
173
9.04
Reliance by Administrative Agent
174
9.05
Delegation of Duties
175
9.06
Resignation of Administrative Agent
175
9.07
Non-Reliance on Administrative Agent and Other Lenders
177
9.08
[Reserved]
178
9.09
Administrative Agent May File Proofs of Claim
178
9.10
Collateral and Guaranty Matters
180
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
181
ARTICLE X MISCELLANEOUS
182
10.01
Amendments, Etc.
182
10.02
Notices; Effectiveness; Electronic Communication
185
10.03
No Waiver; Cumulative Remedies; Enforcement
188
10.04
Expenses; Indemnity; Damage Waiver
189
10.05
Payments Set Aside
193
10.06
Successors and Assigns
193
10.07
Treatment of Certain Information; Confidentiality
200
10.08
Right of Setoff
201
10.09
Interest Rate Limitation
202
10.10
Counterparts; Integration; Effectiveness
202
10.11
Survival of Representations and Warranties
203
10.12
Severability
203
10.13
Replacement of Lenders
203
10.14
Governing Law; Jurisdiction; Etc.
204
10.15
Waiver of Jury Trial
206
10.16
No Advisory or Fiduciary Responsibility
206
10.17
Electronic Execution of Assignments and Certain Other Documents
207
10.18
Judgment Currency
208
10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
208
10.20
Parallel Debt
209
10.21
Acknowledgement Regarding Any Supported QFCs
210
10.22
Amendment and Restatement
212
ARTICLE XI ADDITIONAL SUBORDINATION TERMS
212
11.01
Payment Subordination
212
11.02
Turnover
213
11.03
Financing Matters
214



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)


11.04
Adequate Protection
214
11.05
Voting Matters
215
11.06
Right to Appear
215
11.07
Indemnification; Release
215
11.08
Enforceability
216
11.09
Article XI; Generally
216

    
SIGNATURES S-1




v

--------------------------------------------------------------------------------








SCHEDULES
1.01(a)
Affiliate Agreements

1.01(b)
Initial Guarantors

2.01
Commitments and Applicable Percentages

4.02(a)(iii)
Mortgaged Properties

5.02    Consents
5.03    Ownership of Subsidiaries
5.04    Supplement to Financial Statements
5.07    Litigation
5.19(b)    Real Property
6.36
Pledges of Stock and Stock Equivalents; Account Control Agreements

7.01    Existing Indebtedness
7.02    Existing Liens
7.03    Existing Investments
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    [Reserved]
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    [Reserved]
G    [Reserved]
H    Forms of U.S. Tax Compliance Certificates






vi

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 14, 2020,
among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as the
borrower hereunder (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and an L/C Issuer.
RECITALS
WHEREAS, the Borrower wishes to (i) continue the Revolving Credit Loans and
certain Term Loans under and as defined in the Existing Credit Agreement, (ii)
add the Tranche A-6 Term Loan Commitment and other obligations of certain Term
Loan Lenders to fund Tranche A-6 Term Loans, and (iii) add certain Term Loan
Commitments relating to the issuance of third-party letters of credit (the
transactions set forth in clauses (i) through (iii) all on the terms set forth
in this Agreement, the “2020 Refinancing”);
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuers and the Lenders
are willing to amend and restate the Existing Credit Agreement in order to
provide for certain amendments thereto and to provide for the making of certain
term loans and revolving credit loans and the extensions of letters of credit,
all on the terms set forth in this Agreement, which making of term loans and
revolving credit loans, the extensions of letters of credit and the amendment
and restatement in the form of this Agreement shall be subject to the
satisfaction of certain conditions precedent set forth in this Agreement and the
occurrence of the Restatement Effective Date;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities (except for fees owing to the Revolving Credit Lenders and Term
Loan Lenders (as defined in the Existing Credit Agreement) explicitly waived
pursuant to Section 2.09(d)), that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated, and that
from and after the Restatement Effective Date the Existing Credit Agreement be
of no further force or effect except as to evidence the incurrence of the
obligations of Borrower and its Subsidiaries thereunder and as otherwise set
forth hereunder;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby amend and completely restate the Existing
Credit Agreement, effective as of the Restatement Effective Date, and do hereby
agree as follows:


1

--------------------------------------------------------------------------------








ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2020 Refinancing” has the meaning specified in the introductory paragraphs
hereto.


“2020 Refinancing Term Loan Lender Expenses” has the meaning specified in
Section 10.04(a).


“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.
“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“[***] Drawing Certificate” means a certificate of the Tranche A-5 Term Loan
Lender certifying that (i) an amount equal to the proposed Tranche A-5 Term Loan
Borrowing has been drawn under the [***] Letter of Credit and (ii) the Borrower
has reimbursement obligations due to the Tranche A-5 Term Loan Lender in such
amount.




2

--------------------------------------------------------------------------------







“[***] Letter of Credit” means a letter of credit, bankers acceptance, surety
bond, performance bond, bank guarantee or other similar obligation issued to or
obligated to be settled by B. Riley Financial, Inc., in form and substance
reasonably satisfactory to the Administrative Agent and the Revolving Credit
Lenders, to secure ordinary course performance obligations of the Borrower and
its Subsidiaries in connection with bidding, procurement, engineering,
construction and maintenance for the prospective “[***]” project located in
[***].


“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate L/C Sublimit” means (x) prior to May 1, 2021, $190,000,000 and (y)
thereafter, $175,000,000.


“Aggregate Revolving Credit Commitment” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.
“Aggregate Term Loan Commitment” means the Term Loan Commitments of all the Term
Loan Lenders.
“Aggregate Working Capital Term Loan Commitment” means the Term Loan Working
Capital Commitments of all the Tranche A-6 Term Loan Lenders.
“Agreement” means this Amended and Restated Credit Agreement.
“Alternative Currency” means, with respect to any Letter of Credit, those
currencies (other than Dollars) that are approved by the L/C Issuer issuing such
Letters of Credit in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (i) the
Revolving Credit Facility and, (ii) prior to May 1, 2021, $125,000,000, and
thereafter, $110,000,000. The Alternative Currency Sublimit is part of, and not
in addition to, the Revolving Credit Facility.


3

--------------------------------------------------------------------------------







“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement dated as of the Restatement Effective Date by and among
the Loan Parties, the Administrative Agent and the Lenders.


“Amendment and Restatement Effective Date Fee” has the meaning specified in
Section 2.09(c).


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010, each as amended, and any other applicable anti-corruption law in all
material respects.
“Applicable Percentage” means (a) with respect to the Term Loan Facility (and in
each case, as may be adjusted for a particular Tranche, as the context may
require), with respect to any Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term Loan Facility represented
by (i) at any time during the Availability Period in respect of such Facility,
such Term Loan Lender’s Term Loan Commitment at such time, subject to adjustment
as provided in Section 2.16, plus the principal amount of such Term Loan
Lender’s Term Loans at such time, and (ii) thereafter, the principal amount of
such Term Loan Lender’s Term Loans at such time and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Lender’s Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.16. If the Revolving Credit
Commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender in respect to the applicable Facility shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The Applicable Percentage
of each Lender as of the Restatement Effective Date in respect of the Term Loan
Facility and the Revolving Credit Facility, respectively, is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means a percentage per annum equal to:
(a)    (x) at any time the Aggregate Revolving Credit Commitments are equal to
or in excess of $200,000,000.00 (i) 7.00%, with respect to Revolving Credit
Loans that are


4

--------------------------------------------------------------------------------







Eurocurrency Rate Loans, and (ii) 6.00%, with respect to Revolving Credit Loans
that are Base Rate Loans, and (y) at any other time (i) 5.00%, with respect to
Revolving Credit Loans that are Eurocurrency Rate Loans, and (ii) 4.00%, with
respect to Revolving Credit Loans that are Base Rate Loans; and
(b)    with respect to Letter of Credit Fees for Financial Letters of Credit,
commercial Letters of Credit and Performance Letter of Credit, 4.00%.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” has the meaning specified in Section 7.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Restatement Effective Date to the earliest of (i)
the Revolving Credit Facility Maturity Date, (ii) the date of termination of the
Aggregate Revolving Credit Commitments pursuant to Section 2.06, and (iii) the
date of termination of the Commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02, (b) in respect of the Tranche A-5
Term Loan Commitment, the period from and including the Restatement Effective
Date to the earlier of (i) the date the Tranche A-5 Term Loan Lender has
provided the Administrative Agent with written notice of the termination of the
Tranche A-5 Term Loan Commitment and (ii) the Term Loan Facility Maturity Date,
(c) in respect of the Term Loan Working Capital Commitment, the period from and
including the Restatement Effective Date to the earliest of (i) the Term Loan
Facility Maturity Date, (ii) the date of termination of the Aggregate Term Loan
Working Capital Commitments pursuant to Section 2.06, (iii) the date of
termination of the Term Loan Working Capital Commitment of each Tranche A-6 Term
Loan Lender to make Working Capital Term Loans pursuant to Section 8.02 and (iv)
the date of the reduction of the Term Loan Working Capital Commitment to zero as
a result of Term Loan Borrowings made under Section 2.01F, and (d) in respect of
the Tranche A-7 Term Loan Commitment, the period from and including the
Restatement Effective Date to the earlier of (i) the date the Tranche A-7 Term
Loan Lender has provided


5

--------------------------------------------------------------------------------







the Administrative Agent with written notice of the termination of the Tranche
A-7 Term Loan Commitment and (ii) the Term Loan Facility Maturity Date.
“B. Riley Fee Letter” means the certain Fee Letter, dated as of the date hereof
between B. Riley Financial, Inc. and the Borrower (as amended, supplemented or
otherwise modified, including any rights or obligations thereunder as may be
amended, supplemented or modified as a result of an amendment, supplement or
other modification to the Fee and Interest Equitization Agreement dated as of
the date hereof, among B. Riley Financial, Inc., B. Riley FBR, Inc. and the
Borrower, in each case, with the consent of the Administrative Agent in its sole
discretion).


“B. Riley Limited Guaranty” means the certain Limited Guaranty, dated as of the
date hereof, between B. Riley Financial, Inc. and the Administrative Agent (as
amended, supplemented or otherwise modified).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate determined in accordance with clause
(b) of the definition thereof, plus 1.00%; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars.


6

--------------------------------------------------------------------------------







“Borrower” has the meaning specified in the introductory paragraphs hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.
“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing, as the
context may require.
“Budget” means a 13-week cash flow budget of the Borrower and its Subsidiaries,
on a consolidated and segment-level basis, in form and substance satisfactory to
the Administrative Agent, as may be updated pursuant to Section 6.29.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and
(b)    if such day relates to any determination of the Spot Rate pursuant to
this Agreement, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of the relevant
Alternative Currency for which the Spot Rate is being determined.
“BWC” means The Babcock and Wilcox Company (f/k/a Babcock & Wilcox Power
Generation Group, Inc.), a Delaware corporation.
“Canadian Guarantee Agreement” means the Canadian Guarantee Agreement, dated as
of April 27, 2018 (as amended, supplemented or otherwise modified), by the
Canadian Guarantor and Megtec Turbosonic Inc. in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Canadian Guarantor” means Babcock & Wilcox Canada Corp. (f/k/a Babcock & Wilcox
Power Generation Group Canada Corp.).
“Canadian Pledge and Security Agreement” means the Canadian Pledge and Security
Agreement, dated as of April 27, 2018 (as amended, supplemented or otherwise
modified),


7

--------------------------------------------------------------------------------







by the Canadian Guarantor and Megtec Turbosonic Inc. to the Administrative Agent
for the benefit of the Secured Parties.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.
“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.
“Cash Collateralize” means to pledge and deposit with or deliver directly to an
L/C Issuer or to the Administrative Agent, for the benefit of the Administrative
Agent, any L/C Issuer or any Lender, as the context may indicate, as collateral
for L/C Obligations, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent (but only if the
Administrative Agent is a party to such Cash Collateral arrangement) and (b) the
applicable L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or any branch or agency of
any of the foregoing, in each case if such bank has a minimum rating at the time
of investment of A-3 by S&P or P-3 by Moody’s, or (ii)


8

--------------------------------------------------------------------------------







any Lender or any branch or agency of any Lender, (c) commercial paper, (d)
municipal issued debt securities, including notes and bonds, (e) (i) shares of
any money market fund that has net assets of not less than $500,000,000 and
satisfies the requirements of rule 2a-7 under the Investment Company Act of 1940
and (ii) shares of any offshore money market fund that has net assets of not
less than $500,000,000 and a $1 net asset mandate, (f) fully collateralized
repurchase agreements, (g) demand deposit accounts and (h) obligations issued or
guaranteed by the government or by a governmental agency of Canada, Japan,
Australia, Switzerland or a country belonging to the European Union; provided,
however, that (i) all obligations of the type specified in clauses (c) or (d)
above shall have a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s,
in each case at the time of acquisition thereof, (ii) the country credit rating
of any country issuing or guaranteeing (or whose governmental agency issues or
guarantees) any obligation of the type specified in clause (h) above shall be AA
or higher by S&P or an equivalent rating or higher by another generally
recognized rating agency providing country credit ratings and (iii) the
maturities of all obligations of the type described in clause (b) or (h) above
shall not exceed one year from the date of acquisition thereof.
“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt, and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in the ordinary
course of business of the Borrower and its Subsidiaries.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender, in its capacity as a party to such Cash Management
Agreement, and (b) any Person that is a party to a Cash Management Agreement at
the time it or its relevant Affiliate becomes a Revolving Credit Lender (whether
on the Restatement Effective Date or at a later date pursuant to Section 10.06),
in its capacity as a party to such Cash Management Agreement.
“Change in Law” means the occurrence after the Restatement Effective Date of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b)


9

--------------------------------------------------------------------------------







any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) underwriters in the course of their distribution of Voting
Stock in an underwritten registered public offering provided such underwriters
shall not hold such Stock for longer than five Business Days) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 30% of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
provided that it shall not be deemed to be a Change of Control if Vintage
Capital Management, LLC, B. Riley FBR, Inc. or a related “person” or “group”
acceptable to the Administrative Agent and the Required Lenders becomes the
beneficial owner of more than 30% of such equity securities of the Borrower
pursuant simultaneously with or after the 2020 Refinancing; or
(b)    during any period of twelve consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that individuals
who are (A) deemed to be members of the board of directors under clause (i)
prior to the Restatement Effective Date pursuant


10

--------------------------------------------------------------------------------







to clause (b) of the definition of “Change of Control” under the Existing Credit
Agreement or (B) appointed by B. Riley FBR, Inc. or its respective Affiliates as
members of the board of directors or other equivalent governing body in
connection with the 2020 Refinancing shall, before and after the date the 2020
Refinancing is consummated, be deemed to be members of the board of directors or
equivalent governing body pursuant to clause (b)(i) above.
“CIO” has the meaning set forth in Section 6.33.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the Pledged Interests and all other personal
and real property of the Borrower, any Guarantor or any other Person in which
the Administrative Agent or any Secured Party is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document.
“Collateral Agreement” means, collectively the U.S. Collateral Agreement, the
Canadian Pledge and Security Agreement, and the Mexican Pledge Agreement.


“Commitment” means, as to each Lender, the Revolving Credit Commitment and the
Term Loan Commitment (as applicable) of such Lender.
“Commitment Reduction Amount” means (x) for reductions under the Revolving
Credit Commitments, (a) with respect to any Prepayment Event under clause (a) of
the definition thereof, an amount equal to 50% of the Net Cash Proceeds of such
event required to be utilized pursuant to Section 2.05(b) to make such a
prepayment (including any amount that may be retained by the Borrower pursuant
to Section 2.05(b)(iv)), and (b) with respect to the issuance or other
incurrence by the Borrower or any of its Subsidiaries of any unsecured
Indebtedness pursuant to either (x) Section 7.01(i) in an aggregate principal
amount outstanding in excess of $25,000,000 or (y) Section 7.01(o), in each case
other than any such Indebtedness that constitutes Subordinated Debt, an amount
equal to 50% of the aggregate principal amount of the incurrence such
Indebtedness and (y) for reductions under the Term Loan Working Capital
Commitments, with respect to any Prepayment Event under clause (a)(iii) of the
definition thereof in connection with Prepayment Events, an amount equal to 50%
of the Net Cash Proceeds of such event required to be utilized pursuant to
Section 2.05(b) to make such a prepayment.
“Commitment Reduction Event” means any event described in the definition of
“Commitment Reduction Amount.”


11

--------------------------------------------------------------------------------







“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system, as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, the
difference of (a) the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP, minus (b) all
Intangible Assets of the Borrower and its Subsidiaries on a consolidated basis
as of such date.
“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Restatement Effective Date, or, if later, at the
time of, or at any time after, the initial formation of such joint venture,
consortium or similar arrangement that would be in violation of any provision of
this Agreement.
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.


12

--------------------------------------------------------------------------------







“Consultant” means a consultant of recognized national standing acceptable to
the Administrative Agent.


“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement, securities
account control agreement or a commodities account control agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Loan Party or Loan Parties holding the deposit account or deposit accounts, the
security account or securities accounts, or the commodity account or commodities
accounts subject to such control agreement, the Administrative Agent and the
depositary bank of such deposit account(s), the securities intermediary
maintaining any securities account, or the commodity intermediary maintaining
any commodity account.
“COVID-19 Relief Indebtedness” means governmental assistance in the form of
Indebtedness in connection with COVID-19 relief.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Expiration Date” has the meaning specified in Section 8.04.


“Cure Right” has the meaning specified in Section 8.04.




13

--------------------------------------------------------------------------------







“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property not
materially detracting from the value of such Real Property and not materially
interfering with the ordinary conduct of the business conducted at such Real
Property;
(e)    encumbrances arising under leases or subleases of Real Property that do
not, individually or in the aggregate, materially detract from the value of such
Real Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;
(f)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
(g)    liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or


14

--------------------------------------------------------------------------------







sale (whether established for an adjustment in purchase price or liabilities, to
secure indemnities, or otherwise);
(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness; and
(i)    options, put and call arrangements, rights of first refusal and similar
rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Law of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations arising under any
Loan Document other than Letter of Credit Fees, an interest rate equal to (i)
the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate applicable to Letter of Credit Fees plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, or any
other Lender


15

--------------------------------------------------------------------------------







any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within three Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any L/C
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, and each
other Lender promptly following such determination.
“Deferred PBGC Payments” means pension payments deferred by the Borrower with
the consent of the PBGC in an amount no greater than $25,000,000.


16

--------------------------------------------------------------------------------







“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, at the time of
determination, the subject of any Sanction.
“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part.
“Disregarded Entity” means any Person that is disregarded as an entity separate
from its owner for U.S. federal income tax purposes.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period,
(a)    Consolidated Net Income for such period;
plus
(b)    the sum of, in each case (other than in the case of clause (xii)) to the
extent deducted in the calculation of (or, in the case of clause (vii),
otherwise reducing) such Consolidated Net Income but without duplication,
(i)    any provision for income taxes,
(ii)    Interest Expense,
(iii)    depreciation expense,
(iv)    amortization of intangibles or financing or acquisition costs,


17

--------------------------------------------------------------------------------







(v)    any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Subsidiaries,
(vi)    all other non-cash charges (including impairment of intangible assets
and goodwill) and non-cash losses for such period, including non-cash employee
compensation pursuant to any equity-based compensation plan (excluding any
non-cash item to the extent it represents an accrual of, or reserve for, cash
disbursements for any period ending prior to the Maturity Date);
(vii)    realized and unrealized foreign exchange losses of the Borrower and its
Subsidiaries resulting from the impact of foreign currency changes on the
valuation of assets and liabilities;
(viii)    with respect to the period commencing on January 1, 2020 through
December 31, 2020, non-recurring charges incurred by the Borrower or its
Subsidiaries in respect of business restructurings to the extent disclosed in
writing to the Administrative Agent and in an amount not to exceed $5,000,000;
and
(ix)    with respect to the period commencing on January 1, 2020 all
restructuring-related professional fees and expenses, including but not limited
to this Agreement and the 2020 Refinancing and other matters acceptable to the
Administrative Agent to the extent disclosed in writing to the Administrative
Agent, provided that the aggregate amount added back to Consolidated Net Income
pursuant to this clause (ix) for any four consecutive Fiscal Quarter period
shall not exceed $28,900,000;
provided, that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(ix) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,
minus
(c)    the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication,
(i)    any credit for income tax,
(ii)    non-cash interest income,
(iii)    any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),


18

--------------------------------------------------------------------------------







(iv)    the income of any Subsidiary or Joint Venture to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by such Subsidiary or Joint Venture, as applicable, of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or Joint Venture, as applicable,
(v)    the income of any Person (other than a Subsidiary) in which any other
Person (other than the Borrower or a Wholly-Owned Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions or
transfers or loans actually paid to the Borrower or a Wholly-Owned Subsidiary by
such Person during such period,
(vi)    any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or any of its Subsidiaries out of the ordinary
course of business,
(vii)    realized and unrealized foreign exchange gains of the Borrower and its
Subsidiaries resulting from the impact of foreign currency changes on the
valuation of assets and liabilities, and
(viii)    any income on account of any settlement of or payment in respect of
any property or casualty insurance claim or professional liability insurance
claims or any taking or condemnation proceeding relating to any asset of the
Borrower or any Subsidiary.
For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Subsidiary or business unit of the Borrower
or any Subsidiary, EBITDA (and the relevant elements thereof) shall be computed
on a pro forma basis for each such transaction as if it occurred on the first
day of the period of measurement thereof, so long as the Borrower provides to
the Administrative Agent reconciliations and other detailed information relating
to adjustments to the relevant financial statements (including copies of
financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to demonstrate such pro forma calculations in reasonable detail.
It is understood and agreed that the definition of EBITDA shall be negotiated in
good faith in connection with the negotiation of the financial covenants
contemplated by Section 7.16(a).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA


19

--------------------------------------------------------------------------------







Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date (as defined in the
Existing Credit Agreement), any other businesses or activities reasonably
related or incidental thereto and any other businesses that, when taken together
with the existing businesses of the Borrower and its Subsidiaries, are
immaterial with respect to the assets and liabilities of the Borrower and its
Subsidiaries, taken as a whole.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed to by, the Borrower, any of its Subsidiaries, any Guarantor or
any of their respective ERISA Affiliates or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with
respect to liabilities for which the Borrower, any such Subsidiary, any such
Guarantor or any of their respective ERISA Affiliates could be liable under the
Code or ERISA.
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as


20

--------------------------------------------------------------------------------







amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.
“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m)
or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition solely with respect to the period such entity was an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor and with respect to
liabilities arising after such period for which the Borrower, such Subsidiary or
such Guarantor could be liable under the Code or ERISA.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan for which notice has not been
waived, (b) the withdrawal of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from a Title IV Plan subject to Section 4063 or
Section 4064 of ERISA during a plan year in which any such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or the
termination of any such Title IV Plan resulting, in either case, in a material
liability to any such entity, (c) the “complete or partial withdrawal” (within
the meaning of


21

--------------------------------------------------------------------------------







Sections 4203 and 4205 of ERISA) of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from any Multiemployer Plan where the
Withdrawal Liability is reasonably expected to exceed $1,000,000 (individually
or in the aggregate), (d) notice of reorganization, insolvency, intent to
terminate or termination of a Multiemployer Plan is received by the Borrower,
any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the filing of
a notice of intent to terminate a Title IV Plan under Section 4041(c) of ERISA
or the treatment of a plan amendment as a termination under Section 4041(e) of
ERISA, where such termination constitutes a “distress termination” under Section
4041(c) of ERISA, (f) the institution of proceedings to terminate a Title IV
Plan by the PBGC, (g) the failure to make any required contribution to a Title
IV Plan or Multiemployer Plan or to meet the minimum funding standard of
Sections 430 and 431 of the Code (in either case, whether or not waived), (h)
the imposition of a Lien with respect to any employee pension plan under the
provisions of the Code that relate to such plans or ERISA on the Borrower, any
of its Subsidiaries, any Guarantor or any ERISA Affiliate, (i) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, (j) any Multiemployer Plan entering
endangered status for purposes of Section 305 of ERISA, (k) the imposition of
liability on the Borrower, any of its Subsidiaries, any Guarantor or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA, (l) the occurrence
of an act or omission which would reasonably be expected to give rise to the
imposition on the Borrower, any of its Subsidiaries, any Guarantor or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any “employee pension plan” (within the
meaning of Section 3(2) of ERISA), (m) receipt from the IRS of notice of the
failure of any employee pension plan that is intended to be qualified under
Section 401(a) of the Code so to qualify under Section 401(a) of the Code, or
the failure of any trust forming part of any such employee pension plan to
qualify for exemption from taxation under Section 501(a) of the Code or (n) the
occurrence of any non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code involving the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates. Notwithstanding the
foregoing or anything in this Agreement to the contrary, an ‘ERISA Event’ shall
not include (a) an application for waiver of the minimum funding standard under
Section 412 of the Code for a Title IV Plan for the 2018 plan year or the 2019
plan year or (b) the failure to make any


22

--------------------------------------------------------------------------------







required contribution to a Title IV Plan or to meet the minimum funding standard
of Section 430 of the Code with respect to a Title IV Plan for the 2018 plan
year or the 2019 plan year.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as
published by Bloomberg (or other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two London Banking Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
(b)    for any interest calculation of the Eurocurrency Rate with respect to a
Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Term Loan or Revolving Credit Loan, as the
context requires, that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate.”


23

--------------------------------------------------------------------------------







“Event of Default” has the meaning specified in Section 8.01.
“Excluded Deposit Account” means (a) any deposit account that is used solely for
payment of taxes, payroll, bonuses, other compensation and related expenses, in
each case, for employees or former employees, (b) fiduciary or trust accounts,
(c) zero-balance accounts, so long as the balance in such account is zero at the
end of each Business Day and (d) any other deposit account with an average daily
balance on deposit not exceeding $100,000 individually or $500,000 in the
aggregate for all such accounts excluded pursuant to this clause (d).
“Excluded Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan
Party that is directly or indirectly owned (in whole or in part) by any Foreign
Subsidiary of a Loan Party.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender or L/C Issuer, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender or L/


24

--------------------------------------------------------------------------------







C Issuer (as applicable) with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender or L/C Issuer (as applicable) acquires such
interest in the Loan or Commitment or becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender or L/C Issuer (as applicable) changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b), amounts
with respect to such Taxes were payable either to such Lender’s or L/C Issuer’s
(as applicable) assignor immediately before such Lender or L/C Issuer (as
applicable) became a party hereto or to such Lender or L/C Issuer (as
applicable) immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of May
11, 2015 (as amended, supplemented or otherwise modified prior to the
Restatement Effective Date), by and among the Borrower, the Administrative Agent
and the lenders party thereto.


“Existing Tranche A-3 Term Loans” has the meaning specified in Section 2.01C.
“Existing Tranche A-4 Term Loans” has the meaning specified in Section 2.01D.
“Existing Tranche A-3 Term Loan Lender” has the meaning specified in Section
2.01C.
“Existing Tranche A-4 Term Loan Lender” has the meaning specified in Section
2.01D.
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 7.04(i) in which
the estimated fair market value of the properties disposed of in such Asset Sale
exceeds $10,000,000, the Borrower shall provide evidence reasonably satisfactory
to the Administrative Agent with respect to the calculation of such Fair Market
Value.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


25

--------------------------------------------------------------------------------







“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
that implement or modify the foregoing (together with any Requirement of Law
implementing such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
“Fee Letters” means each of (a) the fee letter dated as of the Restatement
Effective Date, by and among the Borrower and Bank of America, (b) the fee
letter dated as of April 7, 2015 by and among the Borrower, BWC, BNP Paribas and
BNP Paribas Securities Corp., (c) the fee letter dated as of April 7, 2015 by
and among the Borrower, BWC, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC, (d) the fee letter dated as of April 7, 2015 by and among the
Borrower, BWC, Wells Fargo Bank, National Association and Wells Fargo
Securities, LLC. For the avoidance of doubt, the B. Riley Fee Letter shall not
be deemed a “Fee Letter” hereunder.


“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness”. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Subsidiary of the
Borrower that is owed to the Borrower or any Subsidiary of the Borrower.
“Financial Covenants” means such financial covenants described in Section 7.16.


“Financial Letter of Credit” means any standby Letter of Credit that is not a
Performance Letter of Credit.


26

--------------------------------------------------------------------------------







“First-Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Stock is owned directly by the Borrower or a Domestic Subsidiary that is a
Guarantor.
“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.
“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.
“Fixed Rate” means a fixed rate per annum equal to 12.00%;
“Fixed Rate Loans” means those Term Loans that bear interest at the Fixed Rate.
All Fixed Rate Loans shall be denominated in Dollars.


“Flood Requirement Standards” means, with respect to any parcel of owned Real
Property to be subject to a Mortgage, (a) the delivery to the Administrative
Agent of a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each such parcel of owned real
property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating to
such parcel of owned Real Property), (b) maintenance, if available, of fully
paid flood hazard insurance on all such owned Real Property that is located in a
special flood hazard area from such providers and on such terms and in such
amounts as required by Flood Disaster Protection Act, The National Flood
Insurance Reform Act of 1994 or as otherwise reasonably required by the
Administrative Agent and (c) delivery to the Administrative Agent of evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Security Provider” means the Foreign Subsidiaries identified by the
Administrative Agent from time to time in consultation with the Borrower, which
Foreign Subsidiaries may be located in the following jurisdictions: (i) Canada,
(ii) the United Kingdom and (v) Mexico.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


27

--------------------------------------------------------------------------------







“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FTI” means FTI Consulting, Inc.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, (x)(i) each Wholly-Owned Domestic Subsidiary
of the Borrower listed on Schedule 1.01(b) hereto, (ii) Babcock & Wilcox Canada
Corp. (f/k/a Babcock & Wilcox Power Generation Group Canada Corp.), (iii)
Babcock & Wilcox de Monterrey, S.A. de C.V. and (iv) each other Person that is
or becomes a party to the Guaranty (including by (x) execution of a Joinder
Agreement pursuant to Section 6.22 or (y) otherwise pursuant to this Agreement),
but expressly excludes all Captive Insurance Subsidiaries and B. Riley
Financial, Inc.
“Guaranty” means, together, the U.S. Guaranty Agreement and the Canadian
Guarantee Agreement.
“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is


28

--------------------------------------------------------------------------------







to provide assurance to the obligee of such Indebtedness that such Indebtedness
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof, including (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co‑making, discounting with recourse or sale with
recourse by such Person of Indebtedness of another Person and (b) any liability
of such Person for Indebtedness of another Person through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
Indebtedness or any security therefor, or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of a loan, advance, stock
purchase, capital contribution or otherwise), (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another
Person, (iii) to make take‑or‑pay or similar payments, regardless of
non‑performance by any other party or parties to an agreement, (iv) to purchase,
sell or lease (as lessor or lessee) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Indebtedness or to assure the holder of such Indebtedness against loss or (v) to
supply funds to, or in any other manner invest in, such other Person (including
to pay for property or services irrespective of whether such property is
received or such services are rendered), if (and only if) in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance to the obligee of
Indebtedness of any other Person that such Indebtedness will be paid or
discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.
“Hedge Bank” means (a) any Person that, at the time it enters into a Secured
Swap Contract, is a Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender, in its capacity as a party to such Secured Swap Contract, and (b)
any Person that is a party to a Secured Swap Contract at the time it or its
relevant Affiliate becomes a Revolving Credit Lender (whether on the Restatement
Effective Date or at a later date pursuant to Section 10.06), in its capacity as
a party to such Secured Swap Contract.


29

--------------------------------------------------------------------------------







“Immaterial Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, (a) contributed less than $1,000,000 to the EBITDA of the
Borrower and its Subsidiaries during the most recently-ended four-quarter period
of the Borrower (taken as a single period) and (b) as of any date of
determination has assets with an aggregate net book value of $1,000,000 or less.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
any Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (j) net
payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Swap Contracts of such Person and (k) all Indebtedness
of the type referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and general intangibles) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, but limited to the value of the property owned by
such Person securing such Indebtedness. For the avoidance of doubt, the term
“Indebtedness” shall not include reimbursement or other obligations with respect
to unmatured or undrawn, as applicable, Performance Guarantees.


30

--------------------------------------------------------------------------------







“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises and licenses.
“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreements, as applicable.
“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Borrower or any Subsidiary of the
Borrower, so long as (a) such Subordinated Debt is owed to the Borrower or a
Subsidiary of the Borrower and (b) no Event of Default under Sections 8.01(a),
(b) or (f) shall have occurred and be continuing.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered to (b) the Cash Interest Expense of the
Borrower and its Subsidiaries for the last four full Fiscal Quarters ending on
or prior to such day for which the financial statements and certificates
required by Section 6.01(a) or 6.01(b) have been delivered.
“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period, (d) the fronting fee with respect to each Letter of Credit and
(e) any facility fee accrued, accreted or paid by such Person during such


31

--------------------------------------------------------------------------------







period. For purposes of the foregoing, interest expense shall (i) be determined
after giving effect to any net payments made or received by the Borrower or any
Subsidiary with respect to interest rate Swap Contracts, (ii) exclude interest
expense accrued, accreted or paid by the Borrower or any Subsidiary of the
Borrower to the Borrower or any Subsidiary of the Borrower and (iii) exclude
credits to interest expense resulting from capitalization of interest related to
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of the Borrower and its Subsidiaries prepared in
conformity with GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Fixed Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date of the Facility under which such Loan was made; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan or any Fixed Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made; and (c) notwithstanding clauses (a) and (b) above, as to any
interest accrued on Revolving Credit Loans from the Restatement Effective Date
through and including August 31, 2020, the last Business Day of each calendar
month commencing on January 29, 2021 through June 30, 2021, which interest shall
be paid in six (6) equal installments.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders
under the applicable Facility; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


32

--------------------------------------------------------------------------------







(c)    no Interest Period shall extend beyond the Maturity Date.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.
“Inventory” has the meaning specified in the U.S. Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.
“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Subsidiary of the Borrower, provided that (i) the Administrative Agent, on
behalf of the Secured Parties, has a valid, perfected, first priority security
interest in the Stock and Stock Equivalents in such


33

--------------------------------------------------------------------------------







joint venture owned directly by any Loan Party except where (x) the Constituent
Documents of such joint venture prohibit such a security interest to be granted
to the Administrative Agent or (y) such joint venture has incurred Non-Recourse
Indebtedness the terms of which either (A) require security interests in such
Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent, and (ii) no Loan Party shall, whether pursuant to the
Constituent Documents of such joint venture or otherwise, be under any
Contractual Obligation to make Investments or incur Guaranty Obligations after
the Restatement Effective Date, or, if later, at the time of, or at any time
after, the initial formation of such joint venture, that would be in violation
of any provision of this Agreement.
“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made. All L/C
Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(l) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(l), 2.03(m), 9.06,
10.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
“L/C Issuer Sublimit” means with respect to each L/C Issuer, such amount as may
be separately agreed between such L/C Issuer and the Borrower from time to time
(with


34

--------------------------------------------------------------------------------







specific notice of such amount, and any change thereto, with respect to each L/C
Issuer being promptly communicated to the Administrative Agent), provided that
the L/C Issuer Sublimit with respect to any Person that ceases to be an L/C
Issuer for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The L/C Obligations of (a) any Lender at any time shall be its
Applicable Percentage of the total L/C Obligations at such time, and (b) any
particular L/C Issuer at any time shall mean the L/C Obligations allocable to
Letters of Credit issued by such L/C Issuer.
“Lender” has the meaning specified in the introductory paragraphs hereto and,
unless the context requires otherwise and, for the avoidance of doubt, shall
exclude B. Riley Financial, Inc. in its capacity as a guarantor under the B.
Riley Limited Guaranty.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and includes all
letters of credit issued under the Existing Credit Agreement that are
outstanding on the Restatement Effective Date and issued for the account of a
Permitted L/C Party, which shall in each case be deemed to have been issued
hereunder. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit, and a standby Letter of Credit may be a Performance Letter of
Credit or a Financial Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


35

--------------------------------------------------------------------------------







“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Revolving Credit Facility Maturity Date (or, if such day is not a Business Day,
the immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“LIBOR Successor Rate” has the meaning specified in Section 3.03.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
effective financing statement under the UCC or comparable law of any
jurisdiction naming the owner of the asset to which such Lien relates as debtor.
“Liquidity” means at any time the sum of (a) unrestricted cash and Cash
Equivalents of the Borrower and the other Loan Parties, subject to a Control
Agreement in favor of the Administrative Agent, (b) unrestricted cash and Cash
Equivalents of the Non-Loan Parties in an amount not to exceed $25,000,000 and
(c) the lesser of (x) $205,000,000, less the aggregate outstanding principal
amount of Revolving Credit Loans and (y) the Revolving Credit Facility, less the
Total Revolving Outstandings.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Term Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty, the B. Riley
Limited Guaranty, each Security Instrument, each Joinder Agreement, each
Committed Loan Notice, each Issuer Document, each Fee Letter, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.03 or 2.15 of this Agreement and all other instruments and documents
heretofore or hereafter executed or delivered to or in favor of the
Administrative Agent, any Lender or any L/C Issuer in connection with the Loans
made, Letters of Credit issued and transactions contemplated by this Agreement.
“Loan Parties” means, collectively, the Borrower, each Guarantor and any other
Person (other than a Lender) providing Collateral pursuant to any Security
Instrument.


36

--------------------------------------------------------------------------------







“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; provided, that, the impacts of
the COVID-19 pandemic on the operations, business, assets, properties,
liabilities (actual or contingent), or condition of any of the Loan
Parties and/or Subsidiaries that have been disclosed to the Administrative
Agent and the Lenders prior to the Restatement Effective Date, will be
disregarded.
“Material Intellectual Property” has the meaning specified in the U.S.
Collateral Agreement and/or the Canadian Pledge and Security Agreement, as
applicable.
“Material Real Property” means, any parcel of real property located in the
United States and owned by any Loan Party that has a Fair Market Value in excess
of $1,000,000; provided that the Administrative Agent may agree in its sole
discretion to exclude from this definition any parcel of real property (and/or
the buildings and contents therein) that is located in a special flood hazard
area as designated by any federal Governmental Authority.
“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that (a) has assets that represent more than 10% of the
consolidated GAAP value of the assets of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, as of such date or (b) contributed more
than 10% of the EBITDA of the Borrower and its Subsidiaries, inclusive of the
subject Subsidiary, during the most recently-ended four-quarter period of the
Borrower (taken as a single period), or (c) with respect to any new Person
acquired or created by the Borrower, (i) would have contributed more than 10% of
the EBITDA of the Borrower and its Subsidiaries, inclusive of the subject
Subsidiary, on a pro forma basis as of the last day of the most recently ended
four-quarter period of the Borrower (taken as a single period) or (ii) held more
than 10% of the consolidated GAAP value of the assets of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, as of such date, or (d) owns,
directly or indirectly, Stock or Stock Equivalents in one or more other
Subsidiaries of the Borrower that, when aggregated with such Subsidiary,
(i) contributed more than 10% of the EBITDA of the Borrower and its
Subsidiaries, inclusive


37

--------------------------------------------------------------------------------







of the subject Subsidiary, during the most recently ended four-quarter period of
the Borrower (taken as single period) or (ii) held more than 10% of the
consolidated GAAP value of the assets of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, as of such date.
“Maturity Date” means (a) the Revolving Credit Facility Maturity Date or (b) the
Term Loan Facility Maturity Date, as the context requires.
“Mexican Pledge Agreement” means the Pledge Agreement (Contrato De Prenda Sin
Transmisión De Posesión), dated as of June 7, 2018 (as amended, supplemented or
otherwise modified) by Babcok & Wilcox de Monterrey, S.A. de C.V. to the
Administrative Agent for the benefit of the Secured Parties.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 105% of the Outstanding Amount of all LC
Obligations.
“MIRE Event” means any increase, extension or renewal of any Commitment, or the
addition of any new commitment hereunder.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgagee Policies” has the meaning specified in Section 4.02(a)(iii)(B).
“Mortgaged Properties” mean, initially, (a) each parcel of Real Property and the
improvements thereto specified on Schedule 4.02(a)(iii) and (b) shall include
each other parcel of Material Real Property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 6.23.
“Mortgages” mean the fee or leasehold mortgages or deeds of trust, assignments
of leases and rents and other security documents (including any such document
delivered in connection with the Existing Credit Agreement, which for the
avoidance of doubt shall include documents delivered prior to May 11, 2015 that
remained in effect and secured obligations under the Existing Credit Agreement
and remain in place on the Restatement


38

--------------------------------------------------------------------------------







Effective Date) granting a Lien on any Mortgaged Property to secure the
Obligations, each in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale by, or Recovery Event of, the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket expenses incurred by the Borrower
or such Subsidiary in connection with such transaction and (C) Taxes actually
paid or withheld or reasonably expected to be paid or withheld within the
twenty-four month period following the date of the relevant transaction (and Tax
distributions or payments under a Tax sharing agreement with respect thereto) in
connection with such Asset Sale or Recovery Event (including any Taxes paid or
withheld or reasonably expected to be paid or withheld within the twenty-four
month period following the date of the relevant transaction as a result of any
gain recognized in connection therewith or any repatriation of the resulting
cash or Cash Equivalents to the United States); provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale or Recovery
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds;
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses and Taxes, incurred by the Borrower or such Subsidiary in
connection therewith; and
(c)         with respect to the issuance of any Stock or Stock Equivalents of
the Borrower or contribution to the equity of the Borrower, the excess of (i)
the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the reasonable and


39

--------------------------------------------------------------------------------







customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection therewith.
“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Subsidiary in connection with an Asset Sale less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Non-Cash Consideration.
“Non-Loan Parties” means, collectively, the Subsidiaries that are not Loan
Parties.
“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Subsidiary
of the Borrower (in each case that is not a Loan Party) (a) that, if it is
incurred by a Subsidiary of the Borrower, is on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) that is not, in whole or in part,
Indebtedness of any Loan Party (and for which no Loan Party has created,
maintained or assumed any Guaranty Obligation) and for which no holder thereof
has or could have upon the occurrence of any contingency, any recourse against
any Loan Party or the assets thereof (other than (i) the Stock or Stock
Equivalents issued by the Joint Venture or Subsidiary that is primarily
obligated on such Indebtedness that are owned by a Loan Party and (ii) a
requirement that a Loan Party make an Investment of equity in such Joint Venture
in connection with the terms of such Indebtedness), (c) owing to an unaffiliated
third-party (which for the avoidance of doubt does not include the Borrower, any
Subsidiary thereof, any other Loan Party, any Joint Venture (or owner of any
interest therein) and any Affiliate of any of them) and (d) the source of
repayment for which is expressly limited to (i) the assets or cash flows of such
Subsidiary or Joint Venture and (ii) the Stock and Stock Equivalents of such
Subsidiary or Joint Venture securing such Indebtedness in compliance with the
provisions of clause (b) above.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans or Revolving Credit Loans, as the case may be, made by
such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to Secured Cash
Management Agreements and Secured Hedge Agreements only, any Subsidiary of the
Borrower) arising under any Loan Document or otherwise with respect to any Loan,
Letter of Credit, Secured Cash Management Agreement or Secured Hedge Agreement,
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party (or any Subsidiary of the Borrower
solely with


40

--------------------------------------------------------------------------------







respect to Secured Cash Management Agreements and Secured Hedge Agreements) of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the Obligations shall exclude any Excluded
Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Outstanding Amount” means (a) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Term Loans occurring on such
date; (b) with respect to Revolving Credit Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Revolving Credit Loans occurring on such date;
and (c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.


41

--------------------------------------------------------------------------------







“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary, a
Joint Venture or a Consortium of such Person to support only trade payables or
non-financial performance obligations of such Subsidiary, Joint Venture or
Consortium, and (c) any parent company guarantee or other direct or indirect
liability, contingent or otherwise, of such Person with respect to trade
payables or non-financial performance obligations of a Subsidiary, a Joint
Venture or a Consortium of such Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee that such
contractual obligation will be performed, or that any agreement relating thereto
will be complied with.
“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations in connection with project
engineering, procurement, construction, maintenance and other similar projects
(including projects about to be commenced) or bids for prospective project
engineering, procurement, construction, maintenance and other similar projects,
and (b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond or other similar obligation in each case issued to support
ordinary course performance obligations in connection with project engineering,
procurement, construction, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, maintenance and other similar projects.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.


42

--------------------------------------------------------------------------------







“Permitted Acquisition” means, the Acquisition of an Acquired Entity occurring
after the delivery of financial statements and certificates required by 6.01(b)
for the Fiscal Year ending 2020; provided that:
(a)    such Acquisition was approved by the board of directors of such Acquired
Entity;
(b)    the Acquired Entity shall be in an Eligible Line of Business;
(c)    the Borrower and its Subsidiaries shall comply with Sections 6.22 and
6.23, as applicable, within the time periods set forth in such Sections;
(d)    at the time of such transaction:
(i)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(ii)    (a) the Senior Leverage Ratio of the Borrower shall not exceed 4.00 to
1.00 or (b) if the Acquisition is solely financed by Net Cash Proceeds received
by the Borrower pursuant to (x) issuances of common Stock (or other Stock of the
Borrower reasonably acceptable to the Administrative Agent) or (y) direct equity
contributions to the Borrower, the Borrower would be in compliance with the
Senior Leverage Ratio set forth in Section 7.16(b), in each case, as of the last
day of the most recently completed four Fiscal Quarter period ended prior to
such transaction for which the financial statements and certificates required by
Section 6.01(a) or 6.01(b) have been delivered, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate as if such transaction had occurred as of
the first day of such period (assuming, for purposes of pro forma compliance
with Section 7.16(b), that the maximum Senior Leverage Ratio permitted at the
time by such Section was in fact 0.25 to 1.00 more restrictive than the Senior
Leverage Ratio actually provided for in such Section at such time); and
(iii)    the Borrower shall have delivered (prior to or simultaneously with the
closing of such Acquisition) a certificate of a Responsible Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent;
(e)    if (i) the Borrower is a party to such transaction, it shall be a
surviving entity thereof and shall continue as the Borrower hereunder, and (ii)
if any party to any such transaction is a Guarantor, and the surviving entity of
such transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22, provided that, in each case, such


43

--------------------------------------------------------------------------------







surviving entity shall also be a Domestic Subsidiary, unless the Administrative
Agent shall have consented to such Acquisition in its sole discretion;
(f)     and such Acquisition is made by a Loan Party that is either the Borrower
or a Domestic Subsidiary, provided that such Loan Party may be a Foreign
Subsidiary if the Administrative Agent shall have consented to such Acquisition
in its sole discretion.
“Permitted L/C Party” means (a) the Borrower, (b) any Subsidiary of the
Borrower, (c) any Joint Venture and (d) any Consortium.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.01.
“Pledged Interests” means (a) the Stock and Stock Equivalents of each of the
existing or hereafter organized or acquired direct Domestic Subsidiaries of a
Loan Party; and (b) 100% of the Voting Stock (or if the relevant Person shall
own less than 100% of such Voting Stock, then 100% of the Voting Stock owned by
such Person) and 100% of the nonvoting Stock and Stock Equivalents of each
existing or hereafter organized or acquired First-Tier Foreign Subsidiary;
provided that Pledged Interests shall not include any Stock or Stock Equivalents
in (i) any Captive Insurance Subsidiary, (ii) any Joint Venture to the extent
that the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent, or (iii) any Subsidiary that
is not a Loan Party or any Joint Venture (provided that this clause (iii) shall
not prohibit or exclude any pledge of the Stock and Stock Equivalents of any
Foreign Subsidiary that is required to be pledged pursuant to this Agreement) to
the extent that such Joint Venture or Subsidiary has incurred Non-Recourse
Indebtedness the terms of which either (A) require security interests in such
Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent; provided, further, that the Pledged Interests (x) shall
not include any Stock or Stock Equivalents of a Foreign Subsidiary owned by any
Person other than the Borrower or a Guarantor, and (y) shall not include any
Stock or Stock Equivalents of any Excluded Domestic Subsidiary.
“Prepayment Event” means:
(a)    (i) any Asset Sale (other than an Asset Sale permitted by any of Section
7.04(a), (b), (c), (e), (f), (g), (h), (j) or (k)), (ii) any sale and leaseback
transaction (whether or not permitted by Section 7.13) resulting in aggregate
Net Cash Proceeds in excess of


44

--------------------------------------------------------------------------------







$3,000,000 for any single transaction or a series of related transactions or
(iii) any Recovery Event; or
(b)    the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 7.01.
“Public Lender” has the meaning specified in Section 6.01.
“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.
“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.
“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or professional liability insurance claims or any
taking or condemnation proceeding relating to any asset of the Borrower or any
Subsidiary resulting in aggregate Net Cash Proceeds in excess of $3,000,000 for
any single transaction or a series of related transactions.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.
“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public


45

--------------------------------------------------------------------------------







health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post remedial monitoring and care.
“Repayment Deadline” has the meaning set forth in Section 2.05(b)(vi).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) the unused Aggregate Commitments. The Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided that the amount of any participation in any Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable L/C Issuer, as the case may be, in making such determination.
“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders holding more than 50% of the Outstanding Amount of the Term Loan
Facility on such date; provided that the portion of the Term Loan Facility held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given for Credit Extensions, amendments to Letters of
Credit, and continuations and conversions of Loans, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent (which such notice shall
include a specimen signature and incumbency confirmation reasonably satisfactory
to the Administrative Agent). Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all


46

--------------------------------------------------------------------------------







necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Guarantors, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more Guarantors, (c) any payment or prepayment of principal, premium (if any),
interest, fees (including fees to obtain any waiver or consent in connection
with any Indebtedness) or other charges on, or redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt of the Borrower or any other Loan Party, other than any Intercompany
Subordinated Debt Payment, COVID-19 Relief Indebtedness permitted under Section
7.01 or any required (in each case) payment, prepayment, redemption, retirement,
purchases or other payments, in each case to the extent permitted to be made by
the terms of such Subordinated Debt and (d) any payment in connection with
matured or drawn obligations with respect to the [***] Letter of Credit or
Tranche A-7 Letters of Credit, except in the form of payments or prepayments of
Tranche A-5 Term Loans or Tranche A-7 Term Loans, as applicable, in each case
subject to the provisions of Article XI and any other subordination terms set
forth herein. For the avoidance of doubt, payments to any Term Loan Lender, in
its capacity as such, under the B. Riley Fee Letter shall not be considered
“Restricted Payments” under this definition.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by an L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall determine
or the Required Lenders shall require.


47

--------------------------------------------------------------------------------







“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section 2.01
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time. As of the Restatement
Effective Date, the aggregate amount of Revolving Credit Facility shall equal
$326,922,091.95.


“Revolving Credit Facility Maturity Date” means June 30, 2022.
“Revolving Credit Facility Termination Date” means the date on which (a) the
Aggregate Revolving Credit Commitment has been terminated in accordance with the
terms hereof, (b) aggregate principal amount of all Revolving Credit Loans made
to the Borrower outstanding and all other Obligations with respect to the
Revolving Credit Facility have been indefeasibly paid in full in cash (other
than contingent indemnification claims as to which no claim has been asserted)
or, with respect to Letters of Credit constituting Obligations with respect to
the Revolving Credit Facility, such Letters of Credit have been Cash
Collateralized at 105% of face value pursuant to documentation in form and
substance satisfactory to the Administrative Agent and (c) satisfactory
arrangements have been made by the Borrower with the applicable Revolving Credit
Lender and/or its Affiliate with respect to all Secured Cash Management
Agreements and Secured Hedge Agreements.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or holds Revolving Credit Loans or participations in L/C Obligations.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“Revolving Funded Debt Sublimit” means the lesser of (a) $205,000,000, plus, in
each case, the principal amount of Revolving Credit Loans made pursuant to
Section 2.03(c)


48

--------------------------------------------------------------------------------







(ii) that have not been repaid, and (b) the Revolving Credit Facility. The
Revolving Funded Debt Sublimit is part of, and not in addition to, the Revolving
Credit Facility. For purposes of this definition of “Revolving Funded Debt
Sublimit”, repayments and prepayments of Revolving Credit Loans shall be deemed
to be applied, first, to Revolving Credit Loans not made pursuant to Section
2.03(c)(ii) and, second, to Revolving Credit Loans made pursuant to Section
2.03(c)(ii).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced at the time of determination by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, Global Affairs Canada or other relevant sanctions
authority exercising jurisdiction over the Borrower or its Subsidiaries from
time to time, the violation of which constitutes a violation of the law of the
United States or, as to any Subsidiary that is organized under the laws of any
non-United States jurisdiction, the law of that jurisdiction.
“Scheduled Term Loan” has the meaning specified in Section 2.01F.
“Scheduled Loan Principal Reduction Certificate” has the meaning specified in
Section 4.05(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among the Borrower and/or any (or one or more)
Subsidiary of the Borrower and any Cash Management Bank.
“Secured Hedge Agreement” means any Secured Swap Contract that is entered into
by and between or among the Borrower and/or any (or one or more) Subsidiary of
the Borrower and any Hedge Bank.


49

--------------------------------------------------------------------------------







“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Instruments.
“Secured Swap Contracts” means all Swap Contracts entered into by the Borrower
and/or any (or one or more) Subsidiary of the Borrower designed to alter the
risks of any Person arising from fluctuations in interest rates, currency values
or commodity prices.
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
“Security Instruments” means, collectively, the U.S. Collateral Agreement, the
Canadian Pledge and Security Agreement, the Mexican Pledge Agreement, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, control agreements, supplements,
collateral assignments and similar agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Subsidiary or other Person (other than a Lender) shall grant or convey to the
Administrative Agent (for the benefit of the Secured Parties) a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document.
“Senior Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any day, the ratio of (a) Financial Covenant Debt of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP as of
such day to (b) EBITDA for the Borrower and its Subsidiaries for the last four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered.
“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably


50

--------------------------------------------------------------------------------







small capital for its then current business activities. In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Equity Contribution” has the meaning specified in Section 8.04.


“Spot Rate” for a currency means the rate determined by the applicable L/C
Issuer, with notice thereof to the Administrative Agent, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by such L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non‑voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means Indebtedness (other than with respect to the Term Loan
Facility) of the Borrower or any of its Subsidiaries pursuant to terms and
conditions acceptable to the Administrative Agent and the Required Lenders in
their respective sole discretion that is, by its terms, expressly subordinated
to the prior payment of any of the Obligations pursuant to subordination terms
and conditions acceptable to the Administrative Agent and the Required Lenders
in their respective sole discretion. The terms of any Subordinated Debt may
permit Intercompany Subordinated Debt Payments.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing


51

--------------------------------------------------------------------------------







body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person; provided that any reference
herein or in any other Loan Document to a “Subsidiary” of the Borrower shall
exclude any Person whose financial statements are not consolidated with the
financial statements of the Borrower in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated U.S. federal income tax returns or consolidated,
combined, unitary or similar tax returns for state, local or foreign tax
purposes.
“Tax Return” has the meaning specified in Section 5.08.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed


52

--------------------------------------------------------------------------------







by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Term Loan” means a Tranche A-3 Term Loan, a Tranche A-4 Term Loan, a Tranche
A-5 Term Loan, a Tranche A-6 Term Loan or a Tranche A-7 Term Loan as the context
may require.
“Term Loan Borrowing” means any Tranche A-3 Term Loan Borrowing, any Tranche A-4
Term Loan Borrowing, any Tranche A-5 Term Loan Borrowing, any Tranche A-6
Borrowing or any Tranche A-7 Term Loan Borrowing, as the context may require.
“Term Loan Commitment” means any Tranche A-5 Term Loan Commitment, any Tranche
A-6 Term Loan Commitment or any Tranche A-7 Term Loan Commitment, as the context
may require.
“Term Loan Facility” means, at any time, the aggregate principal amount of all
the Term Loans outstanding at such time.
“Term Loan Facility Maturity Date” means the date that is six (6) calendar
months after the Revolving Credit Facility Maturity Date.
“Term Loan Lender” means each Lender that has a Term Loan Commitment or holds
Term Loans.
“Term Loan Working Capital Commitment” means, as to each Tranche A-6 Term Loan
Lender, its obligation to make Working Capital Term Loans to the Borrower
pursuant to Section 2.01F in an aggregate principal amount not to exceed the
Dollar amount set forth opposite such Tranche A-6 Term Loan Lender’s name on
Schedule 2.01. As of the Restatement Effective Date, the aggregate amount of the
Tranche A-6 Term Loan Lenders’ Term Loan Working Capital Commitments shall equal
$5,000,000.00.
“Test Date” has the meaning set forth in Section 2.05(b)(vi).


“Title IV Plan” means an “employee pension benefit plan” (as defined by Section
3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of ERISA or
Section 412 of the Code and to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).
“Total L/C Outstandings” means the aggregate Outstanding Amount of all L/C
Obligations.


53

--------------------------------------------------------------------------------







“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations.
“Tranche” means, with respect to a Term Loan, its character as a Tranche A-3
Term Loan, a Tranche A-4 Term Loan, a Tranche A-5 Term Loan, a Tranche A-6 Term
Loan or a Tranche A-7 Term Loan.
“Tranche A-3 Term Loan” has the meaning specified in Section 2.01C.
“Tranche A-3 Term Loan Borrowing” means the borrowing consisting of a Tranche
A-3 Term Loan described in Section 2.01C.
“Tranche A-3 Term Loan Lender” means each Lender that holds Tranche A-3 Term
Loans.
“Tranche A-4 Term Loan” has the meaning specified in Section 2.01D.
“Tranche A-4 Term Loan Borrowing” means the borrowing consisting of a Tranche
A-4 Term Loan described in Section 2.01D.
“Tranche A-4 Term Loan Lender” means each Lender holds Tranche A-4 Term Loans.


“Tranche A-5 Term Loan” has the meaning specified in Section 2.01E.
“Tranche A-5 Term Loan Borrowing” means a borrowing consisting of a Tranche A-5
Term Loan made pursuant Section 2.01E.
“Tranche A-5 Term Loan Commitment” means, as to the Tranche A-5 Term Loan
Lender, the deemed making of Term Loans to the Borrower pursuant to Section
2.01E in an aggregate principal amount not to exceed the Indebtedness described
in Section 7.01(r).
“Tranche A-5 Term Loan Lender” means B. Riley Financial, Inc.


“Tranche A-6 Term Loan” has the meaning specified in Section 2.01F.
“Tranche A-6 Term Loan Borrowing” means a borrowing consisting of a Tranche A-6
Term Loan made pursuant to Section 2.01F.
“Tranche A-6 Term Loan Lender” B. Riley Financial, Inc.


54

--------------------------------------------------------------------------------









“Tranche A-6 Term Loan Commitment” means, as to the Tranche A-6 Term Loan
Lender, (i) the Term Loan Working Capital Commitment and (ii) its obligations to
make Scheduled Term Loans to the Borrower pursuant to Section 2.01F in an
aggregate principal amount to not exceed the Dollar amount set forth opposite
such Tranche A-6 Term Loan Lender’s name on Schedule 2.01; provided that the
aggregate principal amount shall not exceed the amounts listed in Section 2.01F.


“Tranche A-7 Term Loan” has the meaning specified in Section 2.01G.
“Tranche A-7 Term Loan Borrowing” means a borrowing consisting of a Tranche A-7
Term Loan made pursuant to Section 2.01G.
“Tranche A-7 Drawing Certificate” means a certificate of the Tranche A-7 Term
Loan Lender certifying that (i) an amount equal to the proposed Tranche A-7 Term
Loan Borrowing has been drawn under a Tranche A-7 Letter of Credit and (ii) the
Borrower has reimbursement obligations due to the Tranche A-7 Term Loan Lender
or its affiliate in such amount.
“Tranche A-7 Letter of Credit” means a letter of credit, bankers acceptance,
surety bond, performance bond, bank guarantee or other similar obligation issued
to or obligated to be settled by the Tranche A-7 Lender or an affiliate thereof,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, to secure ordinary course performance obligations of the
Borrower and its Subsidiaries in connection with bidding, procurement,
engineering, construction and maintenance.
“Tranche A-7 Term Loan Commitment” means, as to the Tranche A-7 Term Loan
Lender, the deemed making of Term Loans to the Borrower pursuant to Section
2.01G in an aggregate principal amount not to exceed the Indebtedness described
in Section 7.01(s).
“Tranche A-7 Term Loan Lender” means B. Riley Financial, Inc.


“Trigger Event” has the meaning set forth in Section 2.05(b)(vi).
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or (with respect to Terms Loans only) a Fixed Rate Loan.
“UCC” has the meaning specified in the U.S. Collateral Agreement.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


55

--------------------------------------------------------------------------------







“United States” and “U.S.” mean the United States of America.
“Universal” means Babcock & Wilcox Universal, Inc. and its Subsidiaries.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Collateral Agreement” means the Pledge and Security Agreement, dated as of
June 30, 2015 (as amended, supplemented or otherwise modified), by the Borrower
and the Guarantors to the Administrative Agent for the benefit of the Secured
Parties.
“U.S. Guaranty” means the Guaranty Agreement dated as of June 30, 2015 made by
the Borrower (solely with respect to Obligations in the nature of Secured Cash
Management Agreements and Secured Hedge Agreements) and by the Guarantors in
favor of the Administrative Agent for the benefit of the Secured Parties, and
any Joinder Agreement with respect thereto.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).
“Vølund Projects” means projects related to the manufacture, construction,
maintenance and operation of renewable energy plants in [***] by Babcock &
Wilcox Vølund A/S, an indirect Subsidiary of the Borrower, and/or one or more
Subsidiaries or Affiliates of Babcock & Wilcox Vølund A/S, including Babcock &
Wilcox Vølund A/B.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.
“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries or any Guarantor, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.


56

--------------------------------------------------------------------------------







“Working Capital Term Loan” has the meaning specified in Section 2.01F.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


57

--------------------------------------------------------------------------------







(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements for the
Fiscal Year ended December 31, 2014, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases (including leases entered into or renewed
after the Restatement Effective Date) shall be classified and accounted for (and
the interest component thereof calculated) on a basis consistent with that
reflected in the audited financial statements for the Fiscal Year ended December
31, 2019 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


58

--------------------------------------------------------------------------------







(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Exchange Rates; Currency Equivalents.
(a)    The applicable L/C Issuer shall determine the Spot Rates (and notify the
Administrative Agent of the same) as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

1.06    Alternative Currencies.
(a)    The Borrower may from time to time request that one or more L/C Issuers
issue and maintain Letters of Credit denominated in a currency other than


59

--------------------------------------------------------------------------------







Dollars. Any such request shall be subject to the approval of the L/C Issuer
that will be issuing Letters of Credit in such currency.
(b)    Any such request shall be made by the Borrower to one or more L/C Issuers
not later than 11:00 a.m., ten Business Days prior to the date of the desired
issuance of a Letter of Credit in such currency (or such other time or date as
may be agreed by any such L/C Issuer, in its sole discretion).
(c)    If any L/C Issuer consents to the issuance of Letters of Credit in such
requested currency, such L/C Issuer shall so notify the Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by each such approving L/C Issuer (but not by any L/C Issuer
not approving such currency).
(d)    Prior to the Restatement Effective Date, each L/C Issuer may agree, or
may have agreed under the Existing Credit Agreement, with the Borrower to issue
Letters of Credit in particular currencies (other than Dollars) immediately
upon, and at all times after, the Restatement Effective Date, or under the
Existing Credit Agreement, and each L/C Issuer and the Borrower shall notify the
Administrative Agent (if not already notified pursuant to the Existing Credit
Agreement) of the currencies (other than Dollars) approved by such L/C Issuer
prior to or on the Restatement Effective Date.

1.07    Times of Day; Rates.
(a)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the


60

--------------------------------------------------------------------------------







maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.09    Surviving Provisions Perpetual. Unless otherwise specified herein, each
of the parties hereto expressly intend that any provision herein stated to
survive the payment in full of the Obligations and the termination of this
Agreement is of perpetual duration.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower in Dollars (each such loan, a “Revolving Credit Loan”) from time to
time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Credit Facility, (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment and (iii) the aggregate outstanding principal amount of Revolving
Credit Loans shall not exceed the Revolving Funded Debt Sublimit. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

2.01A    [Reserved]

2.01B     [Reserved]

2.01C    Tranche A-3 Term Loans.     The Loan Parties and the Tranche A-3
Lenders acknowledge and agree that as of the date hereof (i) the aggregate
principal amount of “Tranche A-3 Term Loans” under the Existing Credit Agreement
(the “Existing Tranche A-3 Term Loans”) equals $ $113,330,152.36, (ii) the
aggregate principal amount of loans outstanding under the Existing Credit
Agreement owing to each “Tranche A-3 Term Loan Lender” (each an “Existing
Tranche A-3 Term Loan Lender”) equals the amount set forth opposite such
Existing Tranche A-3 Term Loan Lender set forth opposite such Existing Tranche
A-3 Loan Lender’s name on Schedule 2.01 hereto under the column entitled “Prior
Loans” and (iii) all remaining outstanding Existing Tranche A-3 Term Loans are
hereby converted into and continued as Tranche A-3 Term Loans hereunder (the
“Tranche A-3 Term Loans”) such that, immediately after giving effect to such
conversion, the outstanding principal amount of Tranche A-3 Term Loans shall be
in the amount set forth opposite such Tranche A-3 Term Loan Lender’s name on
Schedule 2.01 under the column entitled “Tranche A-3 Term Loans”). Tranche A-3
Term Loans shall


61

--------------------------------------------------------------------------------







be Fixed Rate Loans, as further provided herein. Subject to the other terms and
conditions hereof, the Borrower may prepay the Tranche A-3 Term Loans pursuant
to Section 2.05, subject to any subordination terms set forth herein. Amounts so
prepaid or repaid may not be reborrowed.

2.01D    Tranche A-4 Term Loans. The Loan Parties and the Tranche A-4 Lenders
acknowledge and agree that as of the date hereof (i) the aggregate principal
amount of “Tranche A-4 Term Loans” under the Existing Credit Agreement (the
“Existing Tranche A-4 Term Loans”) equals $30,000,000, (ii) the aggregate
principal amount of loans outstanding under the Existing Credit owing to each
“Tranche A-4 Term Loan Lender” (each an “Existing Tranche A-4 Term Loan Lender”)
equals the amount set forth opposite such Existing Tranche A-4 Term Loan Lender
set forth opposite such Existing Tranche A-4 Loan Lender’s name on Schedule 2.01
hereto under the column entitled “Prior Loans” and (iii) all remaining
outstanding Existing Tranche A-4 Term Loans are hereby converted into and
continued as Tranche A-4 Term Loans hereunder (the “Tranche A-4 Term Loans”)
such that, immediately after giving effect to such conversion, the outstanding
principal amount of Tranche A-4 Term Loans shall be in the amount set forth
opposite such Tranche A-4 Term Loan Lender’s name on Schedule 2.01 under the
column entitled “Tranche A-4 Term Loans”). Tranche A-4 Term Loans shall be Fixed
Rate Loans, as further provided herein. Subject to the other terms and
conditions hereof, the Borrower may prepay the Tranche A-4 Term Loans pursuant
to Section 2.05, subject to any subordination terms set forth herein. Amounts so
prepaid or repaid may not be reborrowed.

2.01E    Tranche A-5 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-5 Term Loan Lender shall be deemed to have made loans to
the Borrower in Dollars (each such loan, a “Tranche A-5 Term Loan”) on any
Business Day during the Availability Period with respect to the Tranche A-5 Term
Loan Commitment (which date shall correspond with the date that the principal
amount of such Tranche A-5 Term Loans was drawn under the [***] Letter of Credit
as set forth in a Committed Loan Notice, and the Borrower shall deliver such a
Committed Loan Notice within two (2) Business Days of any such drawing (or such
longer period, not to exceed five (5) Business Days, in the Administrative
Agent’s reasonable discretion) with respect to such Tranche A-5 Term Loan, in an
aggregate amount not to exceed such Term Loan Lender’s Tranche A-5 Term Loan
Commitment; provided that the Tranche A-5 Term Loan Lender shall also deliver a
[***] Drawing Certificate to the Administrative Agent certifying that such
amounts have been drawn under the [***] Letter of Credit. Tranche A-5 Term Loans
shall be Fixed Rate Loans, as further provided herein. Subject to the other
terms and conditions hereof, the Borrower may prepay the Tranche A-5 Term Loans
pursuant to Section 2.05, subject to any subordination terms set forth herein.
Amounts so prepaid or repaid may not be reborrowed. The Administrative Agent
shall not be responsible for or have any duty to request any [***] Drawing
Certificate or ascertain or inquire into any [***] Drawing Certificate or the
contents of any [***] Drawing Certificate.


62

--------------------------------------------------------------------------------








2.01F    Tranche A-6 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-6 Term Loan Lender severally agrees to make loans to the
Borrower in Dollars (each such loan, a “Tranche A-6 Term Loan”) (x) from time to
time, on any Business Day during the Availability Period with respect to the
Term Loan Facility, in an aggregate amount not to exceed such Term Loan Lender’s
Term Loan Working Capital Commitment (each such Tranche A-6 Term Loan, a
“Working Capital Term Loan”) and (y) on the dates and in the aggregate amounts
set forth below (each such Tranche A-6 Term Loan, a “Scheduled Term Loan”):
Date
Amount
Restatement Effective Date
$30,000,000
November 30, 2020
$10,000,000
March 31, 2021
$5,000,000
June 30, 2021
$5,000,000
September 30, 2021
$5,000,000
December 31, 2021
$5,000,000
March 31, 2022
$5,000,000




Tranche A-6 Term Loans shall be Fixed Rate Loans, as further provided herein.
Subject to the other terms and conditions hereof, the Borrower may prepay the
Tranche A-6 Term Loans pursuant to Section 2.05, subject to any subordination
terms set forth herein. Amounts so prepaid or repaid may not be reborrowed.

2.01G    Tranche A-7 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-7 Term Loan Lender shall be deemed to have made loans to
the Borrower in Dollars (each such loan, a “Tranche A-7 Term Loan”) on any
Business Day during the Availability Period with respect to the Tranche A-7 Term
Loan Commitment (which date shall correspond with the date that the principal
amount of such Tranche A-7 Term Loans was drawn under a Tranche A-7 Letter of
Credit as set forth in a Committed Loan Notice, and the Borrower shall deliver
such a Committed Loan Notice within two (2) Business Days of any such drawing
(or such longer period, not to exceed five (5) Business Days, in the
Administrative Agent’s reasonable discretion) with respect to such Tranche A-7
Term Loan, in an aggregate amount not to exceed such Term Loan


63

--------------------------------------------------------------------------------







Lender’s Tranche A-7 Term Loan Commitment; provided that the Tranche A-7 Term
Loan Lender shall also deliver a Tranche A-7 Drawing Certificate to the
Administrative Agent certifying that such amounts have been drawn under a
Tranche A-7 Letter of Credit. Tranche A-7 Term Loans shall be Fixed Rate Loans,
as further provided herein. Subject to the other terms and conditions hereof,
the Borrower may prepay the Tranche A-7 Term Loans pursuant to Section 2.05,
subject to any subordination terms set forth herein. Amounts so prepaid or
repaid may not be reborrowed. The Administrative Agent shall not be responsible
for or have any duty to request any Tranche A-7 Drawing Certificate or ascertain
or inquire into any Tranche A-7 Drawing Certificate or the contents of any
Tranche A-7 Drawing Certificate.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, (which irrevocable notice may be
modified in connection with the delivery of a Scheduled Loan Principal Reduction
Certificate in accordance with Section 4.05) which may be given by (A) telephone
or (B) a Committed Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Committed Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) three Business Days prior to the requested date of any
Revolving Credit Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or of any conversion of Eurocurrency Rate Loans to Base Rate Loans,
(ii) on the requested date of any Revolving Credit Borrowing of Base Rate Loans
and (iii) five Business Days prior to the requested date of any Term Loan
Borrowing of Working Capital Term Loans; provided that if the Borrower wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders under the
applicable Facility of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 1:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans having an Interest period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all such Lenders. Each


64

--------------------------------------------------------------------------------







Revolving Credit Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Revolving Credit Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Revolving Credit Borrowing and/or a Term Loan Borrowing (and, in the case of a
Term Loan Borrowing, the Tranche thereof), a conversion of Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing(s), conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Credit Loans
and/or Term Loans to be borrowed, converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Credit Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans as described in Section
2.02(a). In the case of a Revolving Credit Borrowing, each Lender shall make the
amount of its Revolving Credit Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office not later than (i) 1:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice so long as
such Committed Loan Notice was received prior to the Business Day specified for
such Revolving Credit Borrowing in such Committed Loan Notice and (ii) 3:00 p.m.
in the case of any Revolving Credit Borrowing requested in a Committed Loan
Notice that was received on the same Business Day as the Business Day specified
for such Revolving Credit Borrowing in the applicable Committed Loan Notice. In
the case of a Tranche A-6 Term Loan


65

--------------------------------------------------------------------------------







Borrowing (other than the Scheduled Term Loans to be funded on the Restatement
Effective Date, which shall be subject to Section 3 of the Amendment and
Restatement Agreement), each Tranche A-6 Term Loan Lender shall make the amount
of its Working Capital Term Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than (i) 11:00 a.m. on
the Business Day specified for such Term Loan Borrowing in the applicable
Committed Loan Notice (or this Agreement as deemed a Committed Loan Notice
pursuant to Section 4.05). Upon satisfaction of the applicable conditions set
forth in Sections 4.03 and 4.05 the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date a Committed Loan Notice with respect to a Borrowing
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above and, if such Borrowing includes a Term Loan Borrowing of Working
Capital Term Loans, to the extent any Term Loan Borrowing results in a Trigger
Event or if a Repayment Deadline exists, proceeds of the applicable Term Loan
Borrowing may be applied to the prepayment of Revolving Credit Loans in amounts
equal to the excess of the thresholds set forth in the definition of “Trigger
Event”. For the avoidance of doubt, the Administrative Agent shall have no
obligation to make any amounts available to the Borrower on a proposed date of
any Borrowing if such amounts have not been received by the Administrative Agent
from the applicable Lenders.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of


66

--------------------------------------------------------------------------------







any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Revolving Credit Facility.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees to issue Letters of Credit, (1) from time to time on any Business Day
during the period from the Restatement Effective Date until the Letter of Credit
Expiration Date, denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of any Permitted L/C Party, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of any Permitted L/C Party and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (u) the Total Revolving Outstandings shall not
exceed the Revolving Credit Facility, (v) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (w) the Outstanding Amount of the L/C Obligations in Alternative
Currencies shall not exceed the Alternative Currency Sublimit, (x) the aggregate
Outstanding Amount of all Financial Letters of Credit and commercial letters of
credit at any time shall not exceed $75,000,000, (y) the aggregate Outstanding
Amount of all Letters of Credit and commercial letters of credit at any time
shall not exceed the Aggregate L/C Sublimit and (z) the Outstanding Amount of
L/C Obligations of any L/C Issuer shall not exceed the L/C Issuer Sublimit of
such L/C Issuer. Each request by the Borrower or a Permitted L/C Party for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period listed in subclause
(A)(1) of this Section, obtain Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed. For the avoidance
of doubt, all Letters of Credit outstanding under the Existing Credit Agreement
as of the


67

--------------------------------------------------------------------------------







Restatement Effective Date for the account of a Permitted L/C Party shall in
each case be deemed to have been Letters of Credit issued pursuant hereto, and
from and after the Restatement Effective Date shall be subject to and governed
by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the date that is seven
Business Days prior to the Revolving Credit Facility Maturity Date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Requirement of Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Restatement Effective Date and which such L/C Issuer in good faith deems
material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit;
(D)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency
applicable to such L/C Issuer;
(E)    such L/C Issuer does not, as of the issuance date of such requested
Letter of Credit, issue Letters of Credit in the requested currency; or


68

--------------------------------------------------------------------------------







(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers or any of them.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
the applicable Permitted L/C Party. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application


69

--------------------------------------------------------------------------------







must be received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day unless otherwise permitted by
such L/C Issuer); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) whether such requested Letter of Credit is a Performance
Letter of Credit, a Financial Letter of Credit or a commercial Letter of Credit;
(H) the Permitted L/C Party for whom such Letter of Credit is to be issued; and
(I) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day unless otherwise permitted by such L/C Issuer);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Permitted L/C Party or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product


70

--------------------------------------------------------------------------------







of the Applicable Percentage of such Lender times the amount of such Letter of
Credit.
(iii)    If the Borrower or any Permitted L/C Party so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once prior to the then applicable expiration date of such
Letter of Credit (without giving effect to the next ensuing extension thereof)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) to be agreed upon at the time such Letter of Credit
is issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit such
extensions of such Letter of Credit; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of any draw under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit that has been drawn upon the amount of all
draws thereunder,


71

--------------------------------------------------------------------------------







in Dollars (or the Dollar Equivalent of such payment if such payment was made in
an Alternative Currency), no later than (x) the Business Day on which the L/C
Issuer has provided notice thereof to the Borrower if such notice has been
provided prior to 11:00 a.m. on such Business Day, or (y) no later than 10:00
a.m. on the next succeeding Business Day after the Borrower receives such notice
from such L/C Issuer if such notice is not received prior to 11:00 a.m. on such
day (each such date, an “Honor Date”), and such L/C Issuer shall provide prompt
notice to the Administrative Agent of such reimbursement. If the Borrower fails
to so reimburse the applicable L/C Issuer by such time, such L/C Issuer shall
promptly notify the Administrative Agent of the Honor Date and the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the Administrative Agent
shall provide such notice, along with the amount of such Lender’s Applicable
Percentage thereof, to each Lender. In such event, the Borrower shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice). Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount


72

--------------------------------------------------------------------------------







of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.03 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant


73

--------------------------------------------------------------------------------







Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and, without
duplication, to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby


74

--------------------------------------------------------------------------------







or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vi)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, but only to the extent
not prohibited by any applicable Requirement of Law.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to


75

--------------------------------------------------------------------------------







obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


76

--------------------------------------------------------------------------------







(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower or any other Permitted L/C Party for, and no L/C Issuer’s rights and
remedies against the Borrower or any other Permitted L/C Party shall be impaired
by, any action or inaction of such L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including any Requirement of Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (subject to Section 2.16) in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
the Applicable Rate for commercial Letters of Credit times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit, and (ii)
for each standby Letter of Credit equal to the Applicable Rate for such type
(Financial Letter of Credit or Performance Letter of Credit) of such Letter of
Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the Dollar Equivalent of
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08.
Letter of Credit Fees (including any Letter of Credit Fees accrued under the
Existing Credit Agreement on or prior to the Restatement Effective Date) shall
be (i) due and payable on the tenth Business Day after the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the Dollar Equivalent of the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary


77

--------------------------------------------------------------------------------







contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at a rate separately agreed to between the Borrower and such L/C
Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter
or otherwise agreed between such L/C Issuer and the Borrower, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be due and payable on the tenth Business Day
after the last Business Day of each March, June, September and December in
respect of the then-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. Such fronting fee with respect to commercial Letters of
Credit shall be due and payable as provided in subparts (i) and (ii) above. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Permitted L/C Parties. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, is for the account of, or the applicant therefor is, a Permitted
L/C Party other than the Borrower, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder


78

--------------------------------------------------------------------------------







for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account, or upon the
application, of Permitted L/C Parties other than the Borrower inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Permitted L/C Parties.
(l)    Additional L/C Issuers. In addition to Bank of America and each L/C
Issuer listed on the signature pages hereto as an “L/C Issuer,” the Borrower may
from time to time, with notice to the Lenders and the consent of the
Administrative Agent and the applicable Lender being so appointed, appoint
additional Lenders to be L/C Issuers hereunder, provided that the total number
of L/C Issuers at any time shall not exceed six Lenders (or such larger number
of additional Lenders as the Administrative Agent may agree to permit from time
to time). Upon the appointment of a Lender as an L/C Issuer hereunder such
Person shall become vested with all of the rights, powers, privileges and duties
of an L/C Issuer hereunder.
(m)    Removal of L/C Issuers. The Borrower may at any time remove Bank of
America or any L/C Issuer that is appointed pursuant to subpart (l) above, if
either such Person is at such time a Defaulting Lender or such Person consents
to such removal; provided that (i) such removal shall be made upon not less than
30 days’ prior written notice to such L/C Issuer and the Administrative Agent
(or such shorter time as such L/C Issuer shall agree) and (ii) such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by such L/C Issuer
and outstanding as of the effective date of its removal as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Without limiting the foregoing, upon the
removal of a Lender as an L/C Issuer hereunder, the Borrower may, or at the
request of such removed L/C Issuer the Borrower shall use commercially
reasonable efforts to, arrange for one or more of the other L/C Issuers to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such removed L/C Issuer and outstanding at the time of such removal,
or make other arrangements satisfactory to the removed L/C Issuer to effectively
cause another L/C Issuer to assume the obligations of the removed L/C Issuer
with respect to any such Letters of Credit.
(n)    Reporting of Letter of Credit Information and L/C Issuer Sublimit. At any
time that there is more than one L/C Issuer, then on (i) the last Business Day
of


79

--------------------------------------------------------------------------------







each calendar month, and (ii) each date that an L/C Credit Extension occurs with
respect to any Letter of Credit, each L/C Issuer (or, in the case of part (ii),
the applicable L/C Issuer) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information with respect to each Letter of Credit issued by such L/C
Issuer that is outstanding hereunder, including any auto-renewal or termination
of auto-renewal provisions in such Letter of Credit. In addition, each L/C
Issuer shall provide notice to the Administrative Agent of its L/C Issuer
Sublimit, or any change thereto, promptly upon it becoming an L/C Issuer or
making any change to its L/C Issuer Sublimit. No failure on the part of any L/C
Issuer to provide such information pursuant to this Section 2.03(n) shall limit
the obligation of the Borrower or any Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

2.04    [Reserved].

2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as provided in clause (iv) below); provided that (i) such
notice must be in a form acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans, (B) on the date of
prepayment of Base Rate Loans, (C) five Business Days prior to any date of
prepayment of Fixed Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Facility, Type(s) and, if applicable, Tranche, of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
Aggregate Revolving Credit Commitment or Aggregate Term Loan Commitment with
respect to the relevant Tranche, as applicable). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any


80

--------------------------------------------------------------------------------







prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Any Additional Term Loan Prepayment of a Fixed Rate
Loan shall be accompanied by all accrued interest on the amount prepaid
(including the capitalization of any interest to be paid-in-kind) to the extent
that such interest is permitted to be paid under Section 11.01. Subject to
Section 2.16, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities and Tranches.
(ii)    [Reserved.]
(iii)    Except as set forth in clause (d) of Section 11.01 and notwithstanding
anything to the contrary contained herein, the Borrower shall not be permitted
to prepay the Term Loan Facility (pursuant to Section 2.05(a)(i) or otherwise)
until the occurrence of the Revolving Credit Facility Termination Date, provided
that the Administrative Agent, in its sole discretion, may permit a prepayment
in full of the Term Loan Facility on the Revolving Credit Facility Termination
Date, provided further that the Administrative Agent will not release funds paid
with respect to the Term Loan Facility to any Term Loan Lender until the
Administrative Agent has deemed, in its reasonable discretion, that the
Revolving Credit Facility Termination Date has occurred.
(b)    Mandatory.
(i)    In the event, and on each occasion, that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Prepayment Event, the Borrower shall, within five Business Days after
such Net Cash Proceeds are received (or, in the case of a Prepayment Event
described in clause (b) of the definition of the term “Prepayment Event”, on or
before the next succeeding Business Day following the occurrence of such
Prepayment Event), prepay the Revolving Credit Facility in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds (such mandatory
prepayments to be applied as set forth in clause (ii) below).
(ii)    Each prepayment of the Revolving Credit Facility pursuant to Section
2.05(b)(i) and (vi) shall be applied to the Revolving Credit Facility (without
permanent reduction of the Commitments except as provided in Section
2.06(a)(ii)) in the manner set forth in clause (iv) or clause (vii), as
applicable, of this Section 2.05(b).
(iii)    If (A) the Administrative Agent notifies the Borrower that the
aggregate outstanding principal amount of Revolving Credit Loans exceeds the


81

--------------------------------------------------------------------------------







Revolving Funded Debt Sublimit in effect at such time, then, within two Business
Days after receipt of such notice, the Borrower shall prepay Revolving Credit
Loans in an aggregate amount sufficient to reduce such outstanding principal
amount of Revolving Credit Loans as of such date of payment to an amount not to
exceed the Revolving Funded Debt Sublimit then in effect, (B) the Administrative
Agent notifies the Borrower at any time that the Total Revolving Outstandings at
such time exceed the Aggregate Revolving Credit Commitment in effect at such
time, then, within two Business Days after receipt of such notice, the Borrower
shall prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed the Aggregate Revolving Credit Commitment then in
effect; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii) unless,
after the prepayment in full of the Revolving Credit Loans, the Total Revolving
Outstandings exceed the Aggregate Revolving Credit Commitment then in effect or
(C) the Administrative Agent notifies the Borrower at any time that the Total
L/C Outstandings at such time exceed the Aggregate L/C Sublimit in effect at
such time, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed the Aggregate L/C Sublimit then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.
(iv)    Except as otherwise provided in Section 2.16 or clause (vii) below,
prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations in full; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to clause
(i) of this Section 2.05(b), the amount remaining, if any, after the prepayment
in full of all L/C Borrowings, and Revolving Credit Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full may
be retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the applicable L/C Issuer or the
applicable Lenders, as applicable.


82

--------------------------------------------------------------------------------







(v)    Notwithstanding anything to the contrary contained in any other provision
of this Section 2.05(b), to the extent any mandatory prepayment required
pursuant to Section 2.05(b)(i) (without giving effect to this Section
2.05(b)(v)) is attributable to a Prepayment Event by a Foreign Subsidiary of the
Borrower or an Excluded Domestic Subsidiary, no such prepayment (or a portion
thereof) shall be required to be made if such prepayment (or portion thereof, or
dividend or distribution to facilitate such prepayment) shall, at the time it is
required to be made, be prohibited by applicable Requirement of Law (including
by reason of financial assistance, corporate benefit, restrictions on
upstreaming or transfer of cash intra group and the fiduciary and statutory
duties of the directors of relevant Subsidiaries), provided that the Borrower
and its Subsidiaries shall make commercially reasonable efforts with respect to
such Requirement of Law to permit such prepayment (or portion thereof, or
dividend or distribution to facilitate such prepayment) in accordance therewith
(it being understood that such efforts shall not require (x) any expenditure in
excess of a nominal amount of funds or (y) modifications to the organizational
or tax structure of the Borrower and its Subsidiaries to permit such prepayment
(or portion thereof, or dividend or distribution to facilitate such
prepayment)). Notwithstanding anything in the preceding sentence to the
contrary, in the event the limitations or restrictions described therein cease
to apply to any prepayment (or portion thereof, or dividend or distribution to
facilitate such prepayment) required under Section 2.05(b)(i), the Borrower
shall make such prepayment in an amount equal to the lesser of (x) the amount of
such prepayment previously required to have been made without having given
effect to such limitations or restrictions and (y) the amount of cash and Cash
Equivalents on hand at such time, in each case, less the amount by which the Net
Cash Proceeds from the Prepayment Event were previously used for the permanent
repayment of Indebtedness (including any reductions in commitments related
thereto).
(vi)    In the event, and on each occasion, at the close of any Business Day
(the “Test Date”), the aggregate unrestricted cash and Cash Equivalents (a) of
the Borrower and its Subsidiaries exceeds $45,000,000 or (b) of the Non-Loan
Parties exceeds $40,000,000 (a “Trigger Event”), in either case for each of the
preceding three Business Days, the Borrower shall prepay the Revolving Credit
Loans in an aggregate amount equal to 100% of the amount of such excess such
that after giving effect to such repayment, the Borrower and its Subsidiaries
and/or the Non-Loan Parties, as applicable, do not hold unrestricted cash and
Cash Equivalents in amounts in excess of the above (such mandatory prepayments
to be applied as set forth in clause (ii) above) on or prior to (A) the first
Business Day after the Test Date or (B) the third Business Day after the Test
Date solely with respect to any cash held in a


83

--------------------------------------------------------------------------------







deposit account owned by a Foreign Subsidiary of the Borrower required to be
used for such prepayment (each of such dates, a “Repayment Deadline”) .

2.06    Termination or Reduction of Commitments.
(a)    Reductions.
(i)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitment, the Tranche A-5 Term Loan
Commitment, the Tranche A-7 Term Loan Commitment or the Term Loan Working
Capital Commitment, or from time to time permanently reduce the Aggregate
Revolving Credit Commitment, the Tranche A-5 Term Loan Commitment, the Tranche
A-7 Term Loan Commitment or the Term Loan Working Capital Commitment; provided
that (a) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (b) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (c) the
Borrower shall not terminate or reduce the Aggregate Revolving Credit Commitment
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Credit
Commitment, (d) if, after giving effect to any reduction of the Revolving Credit
Commitment, the Alternative Currency Sublimit exceeds the amount of the
Aggregate Revolving Credit Commitment, such Sublimit shall be automatically
reduced by the amount of such excess, (e) [reserved], (f) the Borrower shall
have no right to terminate or reduce the Tranche A-5 Term Loan Commitment
without the written consent of the Tranche A-5 Term Loan Lender and (g) the
Borrower shall have no right to terminate or reduce the Tranche A-6 Term Loan
Commitment prior to the Revolving Credit Facility Termination Date, except the
Aggregate Term Loan Working Capital Commitment as set forth in clause (ii)
below. Except as provided in the preceding sentence, the amount of any such
Revolving Credit Commitment reduction shall not be applied to the Alternative
Currency Sublimit unless otherwise specified by the Borrower.
(ii)    Mandatory. In the event, and on each occasion, that a Commitment
Reduction Event occurs (after giving effect to any reinvestment period, and
regardless of whether the Borrower is permitted to retain any or all of such Net
Cash Proceeds thereof pursuant to the application of Section 2.05(b)(iv)), the
Borrower shall, on or prior to the Business Day (x) the related prepayment is
made (or, if not made, is required to be made) with respect to a Commitment
Reduction Event described in clause (a) of the definition of “Commitment
Reduction Amount” or (y) any other Commitment Reduction Event occurs, give
notice thereof, and of the


84

--------------------------------------------------------------------------------







Commitment Reduction Amount with respect thereto (and shall clearly specify the
portion of which is in connection with Recovery Events), to the Administrative
Agent. Promptly (and in any event not later than the next succeeding Business
Day) after receiving such notice, the Administrative Agent shall reduce (x) the
Aggregate Revolving Credit Commitment by an amount equal to such applicable
Commitment Reduction Amount and (y) the Aggregate Term Loan Working Capital
Commitment by an amount equal to such applicable Commitment Reduction Amount.
(iii)    Automatic. The Aggregate Revolving Credit Commitments shall
automatically and permanently be reduced on the below dates and in the
corresponding amounts, without any notice or action of any of the Loan Parties
or the Administrative Agent:
Date
Amount
November 30, 2020
$10,000,000
March 31, 2021
$5,000,000
June 30, 2021
$5,000,000
September 30, 2021
$5,000,000
December 31, 2021
$5,000,000
March 31, 2022
$5,000,000

  
(iv)    In connection with each such reduction under clauses (ii) and (iii) of
this Section 2.06(a), the Borrower shall be required to prepay Revolving Credit
Loans and, if the Revolving Credit Loans are paid in full, Cash Collateralize
Letters of Credit to the extent that any such reduction of the Aggregate
Revolving Credit Commitment would result in the Total Revolving Outstandings
exceeding the Aggregate Revolving Credit Commitment (as so reduced), including
any costs or expenses pursuant to Section 3.05. If, after giving effect to any
such reduction of the Aggregate Revolving Credit Commitment, the Alternative
Currency Sublimit, the Revolving Funded Debt Sublimit or the Aggregate L/C
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitment, such
sublimit shall be automatically reduced by the amount of such excess. Except as
provided in the preceding sentence, the amount of any such Aggregate Revolving
Credit Commitment reduction shall not be applied to the Alternative Currency
Sublimit,


85

--------------------------------------------------------------------------------







the Revolving Funded Debt Sublimit or the Aggregate L/C Sublimit unless
otherwise specified by the Borrower.
(b)    Application of Commitment Reductions; Payment of Fees.
(i)    The Administrative Agent will promptly notify the Lenders of any notice
of (or mandatory) termination or reduction of the Aggregate Revolving Credit
Commitment. Any reduction of the Aggregate Revolving Credit Commitment shall be
applied to the Revolving Credit Commitment of each Lender according to its
Applicable Percentage. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitment shall be paid on the effective date of such termination. Any
reduction of the Aggregate Term Loan Working Capital Commitment shall be applied
to the Term Loan Working Capital Commitment of each Lender according to its
Applicable Percentage.
(ii)    Notwithstanding anything to the contrary contained herein, a notice of
termination of the Aggregate Revolving Credit Commitments or the Aggregate Term
Loan Commitments and the prepayment in full of the Loans in connection therewith
may state that such notice is conditioned upon the effectiveness of other credit
facilities, and if any notice so states it may be revoked by the Borrower by
notice to the Administrative Agent on or prior to the date specified for the
termination of the Aggregate Revolving Credit Commitments or Aggregate Term Loan
Commitments, as applicable, and such prepayment that the refinancing condition
has not been met and the termination and prepayment is to be revoked, provided
that the Borrower will continue to be responsible for any costs or expenses
pursuant to Section 3.05 in connection with the failure to prepay Loans
resulting from such revocation.

2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Revolving Credit Facility Maturity Date the aggregate principal
amount of all Revolving Credit Loans made to the Borrower outstanding on such
date.
(b)    [Reserved].
(c)    Term Loans. The Borrower shall repay to the Lenders on the Term Loan
Facility Maturity Date the aggregate principal amount of all Term Loans made to
the Borrower capitalized as principal outstanding on such date, subject to any
subordination terms set forth herein.


86

--------------------------------------------------------------------------------








2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Term Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Fixed Rate, including interest accrued under the Existing Credit Agreement
on or prior to the Restatement Effective Date, other than the period from the
Restatement Effective Date through and including December 31, 2020 (during which
period each Term Loan Lender hereby waives the payment of interest payable under
this Agreement, provided that, for the avoidance of doubt, the Term Loan Lenders
may receive payments in lieu of such interest pursuant to the B. Riley Fee
Letter, subject to the provisions of Article XI and any other subordination
terms set forth herein).
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon the demand of the
Administrative Agent.


87

--------------------------------------------------------------------------------







(c)    Interest (including interest accrued under the Existing Credit Agreement
on or prior to the Restatement Effective Date) on each Loan (including each
Revolving Credit Loan and each Term Loan) shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Term Loan Interest Payments.
(i)    [Reserved].
(ii)    Upon and during the continuance of an Event of Default and until the
occurrence of the Revolving Credit Facility Termination Date, all interest with
respect to the Term Loans, including such interest at the Default Rate, shall
not be payable, provided that such interest shall continue to accrue.

2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee.
(i)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender (subject to Section 2.16(a)(iii) with respect to
Defaulting Lenders) in accordance with its Applicable Percentage, a commitment
fee in Dollars equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Credit Commitment exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16. The
commitment fee with respect to the Revolving Credit Facility shall accrue at all
times during the Availability Period with respect to the Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
tenth Business Day after the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the Restatement
Effective Date (and shall include payment of any commitment fees accrued under
the Existing Credit Agreement on or prior to the Restatement Effective Date),
and on the last day of the Availability Period for the Revolving Credit
Facility.
(ii)    The commitment fees set forth in clause (i) above shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by such
Applicable


88

--------------------------------------------------------------------------------







Rate separately for each period during such quarter that such Applicable Rate
was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    Subject to the provisions of Article XI and any other subordination
terms set forth herein, (x) the Borrower shall pay to the Lenders, in Dollars,
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified and (y) such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
(c)    Amendment and Restatement Fees.
The Borrower agrees to pay, or cause to be paid, to the Administrative Agent,
for the account of each Revolving Credit Lender, an amendment and restatement
fee equal to (i) 75 basis points (0.75%) of the portion of the Revolving Credit
Facility held by such consenting Revolving Credit Lender as of the Restatement
Effective Date which fees shall be earned on the Restatement Effective Date and
shall be payable in immediately available funds upon the Restatement Effective
Date (the fees under this clause (i), the “Amendment and Restatement Effective
Date Fees”) and (ii) 50 basis points (0.50%) of the portion of the Revolving
Credit Facility held by each Revolving Credit Lender as of the Restatement
Effective Date which fees shall be earned on the Restatement Effective Date and
shall be payable on the last day of the Availability Period with respect to the
Revolving Credit Facility.
(d)    Existing Credit Agreement Fees.
Other fees owing and accruing under or in respect of the Existing Credit
Agreement shall be paid in full in the amounts and at such times as set forth
below, except to the extent explicitly waived herein:
(i)    for the account of each Revolving Credit Lender, the “Deferred Facility
Fee” (as defined in the Existing Credit Agreement) in the aggregate amount of
$11,675,103.06 (and the Loan Parties and the Revolving Credit Lenders
acknowledge and agree that the amount of the “Deferred Facility Fee” is equal to
such amount) shall be payable on the last day of the Availability Period for the
Revolving Credit Facility;


89

--------------------------------------------------------------------------------







(ii)    for the account of each Revolving Credit Lender who consented to that
certain Amendment No. 6, dated as of April 10, 2018, by and among the Borrower,
the Administrative Agent and the Lenders party thereto, and acknowledged and
agreed by the Guarantors, the fees under Section 4(d)(i)(b) of such Amendment
No. 6 in the aggregate amount of $540,000.00 (and the Loan Parties and the
Revolving Credit Lenders acknowledge and agree that the amount of the fees under
Section 4(d)(i)(b) of such Amendment No. 6 is equal to such amount) shall be
payable on the last day of the Availability Period for the Revolving Credit
Facility;
(iii)    for the account of Vintage Capital Management, LLC, in its capacity as
Tranche A-1 Term Loan Lender (as defined in the Existing Credit Agreement), the
fee under Section 2(b) of Amendment No. 11, dated as of October 4, 2018, by and
among the Borrower, the Administrative Agent and the Lenders party thereto, and
acknowledged and agreed by the Guarantors, in the aggregate amount of $120,000
shall be waived on a permanent basis (and Vintage Capital Management, LLC agrees
to such waiver);
(iv)    for the account of each Revolving Credit Lender, (x) the “Deferred
Ticking Fees” (as defined in the Existing Credit Agreement) in the aggregate
amount of $6,723,651.61 (and the Loan Parties and the Revolving Credit Lenders
acknowledge and agree that the amount of the “Deferred Ticking Fees” is equal to
such amount) and (y) the “Other Amendment Fees” (as defined in that certain
Amendment No. 16, dated as of March 19, 2019, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors) in the aggregate amount of $13,879,348.26 (and the Loan
Parties and the Revolving Credit Lenders acknowledge and agree that the amount
of the “Other Amendment Fees” is equal to such amount) for the account of each
Revolving Credit Lender, shall be paid, waived on a permanent basis (and each
Revolving Credit Lender agrees to such waiver) or maintained, as applicable, to
be applied between the two fees in the Administrative Agent’s discretion, as
follows:
(A)    an amount equal to $11,602,999.87 shall be payable on the last day of the
Availability Period with respect to the Revolving Credit Facility; provided that
(x) $3,500,000 of the Deferred Ticking Fees and Other Amendment Fees (inclusive
of any amount waived on November 30, 2020, March 31, 2021 and/or June 30, 2021
as set forth in clause (y) below) shall be waived if the Revolving Credit
Facility Termination Date occurs on or before June 30, 2021 and, (y) upon each
automatic commitment reduction to the Aggregate Revolving Credit Commitments
required under Section 2.06(a)(iii) for which (I) a corresponding amount of
proceeds of Scheduled


90

--------------------------------------------------------------------------------







Term Loans are funded pursuant to Section 2.01F substantially contemporaneously
therewith and received by the Borrower (or as such funding may be replaced with
Net Cash Proceeds of the issuance of Stock or Stock Equivalents of the Borrower
or contribution to the equity of the Borrower in accordance with Section
4.05(a)) and (II) no requirement to make any prepayment under Section
2.06(a)(iv) would result from such commitment reduction, an amount equal to 10%
of such automatic commitment reduction will be waived on the date thereof; and
(B)    the remainder of the outstanding Deferred Ticking Fees and Other
Amendment Fees shall be payable on the last day of the Availability Period with
respect to the Revolving Credit Facility; provided that the Deferred Ticking
Fees and Other Amendment Fees shall be waived in the amounts set forth below, if
the Revolving Credit Facility Termination Date occurs on or before the date as
set forth below:
Date
Aggregate Amount Waived
June 30, 2021
$9,000,000.00
July 31, 2021
$6,000,000.00
August 31, 2021
$3,000,000.00
September 30, 2021
$1,500,000.00
October 31, 2021
$750,000.00
November 30, 2021
$375,000.00




2.10    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan


91

--------------------------------------------------------------------------------







that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(b)    [reserved].

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Promptly after the request of any Lender to
the Borrower made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to the Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments


92

--------------------------------------------------------------------------------







by the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein, except to the extent any such payment is
to be paid-in-kind pursuant to Section 2.08(d). Without limiting the generality
of the foregoing, the Administrative Agent may require that any payments due
under this Agreement be made in the United States. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent or the applicable L/C Issuer after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Revolving Credit
Lender prior to the proposed date of any Revolving Credit Borrowing of
Eurocurrency Rate Loans (or, in the case of any Revolving Credit Borrowing of
Base Rate Loans, prior to (A) 12:00 noon on the date of such Revolving Credit
Borrowing if such Revolving Credit Borrowing is to be made on a Business Day
other than the date the Administrative Agent received the applicable Committed
Loan Notice with respect to such Revolving Credit Borrowing and (B) 2:00 p.m. on
the date of such Revolving Credit Borrowing if such Revolving Credit Borrowing
is to be made on the same Business Day as the date the Administrative Agent
received the applicable Committed Loan Notice with respect to such Revolving
Credit Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Revolving Credit Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Revolving Credit Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Revolving
Credit Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for


93

--------------------------------------------------------------------------------







each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Revolving Credit Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Revolving Credit Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


94

--------------------------------------------------------------------------------







(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. Subject to the application of Section 8.03 by its
terms, if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties; provided that no payments may be made to the Term Loan Lenders pursuant
to this clause (f) until the occurrence of the Revolving Credit Facility
Termination Date.

2.13    Sharing of Payments by Lenders. Subject to the turnover provisions set
forth in Section 11.02, if any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Credit Loans or Term Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Credit Loans, Term Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Credit
Loans or Term Loans and subparticipations in L/C Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans, Term Loans and other amounts owing
them, provided that:


95

--------------------------------------------------------------------------------







(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or the B. Riley Limited
Guaranty), (y) the application of Cash Collateral provided for in Section 2.15,
or (z) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14    [Reserved].

2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iii) there shall exist a Defaulting Lender with a Revolving Credit
Commitment, the Borrower shall immediately (in the case of clause (ii) above) or
within one Business Day (in all other cases) (or such longer period of time
permitted by the Administrative Agent and the applicable L/C Issuer) following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iii) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral pursuant to the preceding
sentence are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
applicable Minimum Collateral Amount as required by the preceding sentence, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional


96

--------------------------------------------------------------------------------







funds to be deposited as Cash Collateral, an amount equal to the excess of
(x) such applicable Minimum Collateral Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable L/C Issuer.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing (unless otherwise agreed by the depositary)
deposit accounts at the Administrative Agent or the relevant L/C Issuer, as
applicable. To the extent provided by the Borrower, the Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the relevant L/C Issuer or to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Revolving Credit
Lenders, as applicable, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant to this Section 2.15, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower or the relevant Defaulting
Lender will, promptly (but in any event within five Business Days) after demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


97

--------------------------------------------------------------------------------







(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided that (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application as provided in this Section
2.15 may be otherwise applied in accordance with Section 8.03), and (y) the
Person providing Cash Collateral and the L/C Issuer, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders,”, “Required
Term Lenders” and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest


98

--------------------------------------------------------------------------------







bearing (unless otherwise agreed by the depositary) deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee or
facility fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount


99

--------------------------------------------------------------------------------







of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the non-Defaulting Lenders that are Revolving Credit
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender
(except that during the continuance of an Event of Default, the Borrower’s
agreement shall not be required and the agreement of the L/C Issuer shall not be
necessary with respect to a Term Loan Lender), the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no


100

--------------------------------------------------------------------------------







adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “Requirements of Law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (f) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment made hereunder or
under any other Loan Document, then (A) the Administrative Agent shall withhold
or make such deductions as are determined in the good faith discretion of the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable


101

--------------------------------------------------------------------------------







Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Requirements of Law other than the Code to withhold or deduct any
Taxes from any payment made hereunder or under any other Loan Document, then (A)
such Loan Party or the Administrative Agent, as required by such Requirements of
Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent (as applicable), shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Requirements of Law, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Requirements of Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction for Indemnified Taxes been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Tax Indemnifications. (i) Each of the Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability (setting forth in reasonable detail the
basis and calculation of such payment or liability) delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, the Loan Parties are not indemnifying any


102

--------------------------------------------------------------------------------







Person for Excluded Taxes, except to the extent provided in the immediately
succeeding sentence. Each of the Loan Parties shall jointly and severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(d)(ii) below. Upon
making such payment to the Administrative Agent, the Borrower shall be
subrogated to the rights of the Administrative Agent pursuant to Section
3.01(d)(ii) below against the applicable defaulting Lender (other than the right
of set off pursuant to the last sentence of Section 3.01(d)(ii)).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.


103

--------------------------------------------------------------------------------







(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed originals of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


104

--------------------------------------------------------------------------------







(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)
properly completed and executed originals of IRS Form W-8ECI;

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, nor a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, properly completed
and executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate



105

--------------------------------------------------------------------------------







substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which


106

--------------------------------------------------------------------------------







it has been indemnified pursuant to this Section 3.01 (including by the payment
of additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative


107

--------------------------------------------------------------------------------







Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or (B)(x) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in Section
3.03(c)(i) do not apply (in each case with respect to this clause (a), “Impacted
Loans”), or (ii) the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected


108

--------------------------------------------------------------------------------







Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Revolving Credit Borrowing of
Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, with the consent of the Borrower and in consultation with the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or
(iii)    syndicated loans in the U.S. market currently being executed, or that
include language similar to that contained in this Section, are being executed
or


109

--------------------------------------------------------------------------------







amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate,
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


110

--------------------------------------------------------------------------------







In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.


For the purposes hereof, “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
For the purposes hereof, “Relevant Governmental Body” means the Federal Reserve
Board and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the Federal Reserve
Bank of New York for the purpose of recommending a benchmark rate to replace
LIBOR in loan agreements similar to this Agreement.
For the purposes hereof, “SOFR” with respect to any day means the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark (or a successor administrator)
on the Federal Reserve Bank of New York’s website (or any successor source) and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.
For the purposes hereof, “SOFR-Based Rate” means SOFR or Term SOFR.
For the purposes hereof, “Term SOFR” means the forward-looking term rate for any
period that is approximately (as determined by the Administrative Agent) as long
as any of the Interest Period options set forth in the definition of “Interest
Period” and that is based on SOFR and that has been selected or recommended by
the Relevant


111

--------------------------------------------------------------------------------







Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
Without prejudice to any other provision of this Agreement, each Loan Party
acknowledges and agrees for the benefit of each of the other parties: (a) LIBOR
(i) may be subject to methodological or other changes which could affect its
value, (ii) may not comply with applicable laws and regulations (such as the
Regulation (EU) 2016/1011 of the European Parliament and of the Council, as
amended (EU Benchmarks Regulation)) and/or (iii) may be permanently
discontinued; and (b) the occurrence of any of the aforementioned events and/or
the replacement of LIBOR with a LIBOR Successor Rate may have adverse
consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such


112

--------------------------------------------------------------------------------







Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then


113

--------------------------------------------------------------------------------







the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice, provided that, with respect to
interest payable on any Interest Payment Date, the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.04(e) for any reserves (or analogous amount) suffered by such Lender
more than four months prior to such Interest Payment Date.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


114

--------------------------------------------------------------------------------







(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained, but excluding any loss of
profits or margin. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. A certificate of a
Lender setting forth the amount of any such loss, cost or expense provided for
in this Section and delivered to the Borrower shall be conclusive absent
manifest error.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case


115

--------------------------------------------------------------------------------







may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08    No Payment to Term Loan Lenders. Notwithstanding the above, until the
occurrence of the Revolving Credit Facility Termination Date, no amounts (or
portion thereof) owing pursuant to this Article III shall be paid to any Term
Loan Lender or Affiliate thereof (and no Default or Event of Default shall occur
as a result of such non-payment), provided that such amounts may accrue.



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Restatement Effective Date. The effectiveness of this
Agreement and the occurrence of the Restatement Effective Date is subject to
satisfaction of the following conditions precedent:
(a)    the Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or electronic images (e.g., “pdf” or “tif”) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the Borrower (to the extent applicable), each dated the
Restatement Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Restatement Effective Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of the Amendment and Restatement Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    the B. Riley Limited Guaranty properly executed by B. Riley Financial,
Inc. and acknowledged and agreed by the Administrative Agent and the Loan
Parties;
(iv)    a certificate of the secretary or assistant secretary of each of (i) the
Loan Parties that are Domestic Subsidiaries, (ii) the Canadian Guarantor and
(iii) Babcock & Wilcox De Monterrey, S.A. DE C.V., certifying and confirming
that (i) attached thereto is a true, correct and complete copy of resolutions
duly adopted by


116

--------------------------------------------------------------------------------







the board of directors (or similar governing body) of each such Loan Party,
authorizing (or ratifying, as applicable) the execution, delivery and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party, or is to be, a party, and that such resolutions have not been
amended, rescinded or otherwise modified and are in full force and effect in the
form adopted; (ii) attached thereto is a true, correct and complete copy of the
certificate of incorporation or certificate of formation (or the equivalent
organizational documents) of each such Loan Party, together with any amendments
thereto, and that the certified charter has not been revoked, amended, rescinded
or modified and remains in full force and effect as of the date thereof; (iii)
attached thereto is a true, correct, and complete copy of the bylaws,
partnership agreement or operation agreement (or the equivalent governing
documentation) of each such Loan Party, together with any amendments thereto,
and that the bylaws have not been revoked, amended, rescinded or modified and
remain in full force and effect as of the date hereof; and (iv) attached thereto
is a true, correct and complete list of names, offices and true signatures of
the duly qualified, acting and elected or appointed officers of each such Loan
Party authorized to sign the Loan Documents to which the such Loan Party is, or
is to be, a party and the other agreements, instruments and documents to be
delivered by such Loan Party pursuant to the Amendment and the Loan Documents;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party that is a Domestic
Subsidiary is duly organized or formed, validly existing, and in good standing
in its jurisdiction of organization;
(vi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of this Agreement, and such consents, licenses and
approvals shall be in full force and effect or (B) stating that no such consents
licenses or approvals are so required;
(vii)    a certificate of the chief financial officer or treasurer of the
Borrower certifying that as of the Restatement Effective Date (A) all of the
representations and warranties (i) in this Agreement and (ii) of each Loan Party
in each other Loan Document are true and correct in all material respects (or,
to the extent any such representation and warranty is modified by a materiality
or Material Adverse Effect standard, in all respects) as of such date (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (or, to the extent any such representation and warranty is modified by
a materiality or Material Adverse Effect standard, in all


117

--------------------------------------------------------------------------------







respects) as of such earlier date) and (B) no Default or Event of Default shall
exist, or would result from the occurrence of the Restatement Effective Date;
(viii)    a solvency certificate, executed by a Responsible Officer of the
Borrower in form and substance reasonably acceptable to the Administrative
Agent, which, among other things, shall certify that the Borrower will be
Solvent immediately before and after the occurrence of the Restatement Effective
Date;
(ix)    the affirmations of Security Instruments and Guaranty to be entered into
by each Foreign Security Provider and First-Tier Foreign Subsidiaries and each
other similar document necessary or reasonably advisable under Canadian,
Mexican, English or Luxembourg law; and
(x)    [reserved];
(b)    the Administrative Agent shall have received a funds flow memorandum,
detailing the flow of funds on the Restatement Effective Date in form and
substance reasonable satisfactory to the Administrative Agent;
(c)    Each Revolving Credit Lender shall have received, evidence satisfactory
to each Lender of flood insurance as may be required to comply with the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994 and the Biggert-Waters Flood
Insurance Act of 2012, in form and substance satisfactory to each Revolving
Credit Lender;
(d)    the Administrative Agent shall have received favorable opinions of (i)
(A) King & Spalding LLP, counsel to the Loan Parties, (B) John J. Dziewisz,
internal counsel to the Borrower, (B) Norton Rose Fulbright LLP, local Canada
counsel to certain of the Loan Parties, (C) Stewart McKelvey as local counsel in
the province of Novia Scotia, and (D) Cornejo, Méndez, González y Duarte, S.C.,
local Mexico counsel to certain of the Loan Parties, in each case addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and addressing such matters concerning
the Loan Parties, this Agreement and the Loan Documents as the Administrative
Agent may reasonably request and (ii) Sullivan & Cromwell, as counsel to B.
Riley Financial, Inc. with respect to the B. Riley Limited Guaranty;
(e)    each Revolving Credit Lender shall have received a satisfactory
environmental assessment as may be required by each such Revolving Credit
Lender;


118

--------------------------------------------------------------------------------







(f)    the Administrative Agent shall be satisfied with compliance under any
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act;
(g)    without prejudice to, or limiting the Borrower’s obligations under,
Section 10.04 (Expenses; Indemnity; Damage Waiver) of this Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Revolving Credit Lenders, including on account of Freshfields Bruckhaus
Derringer LLP and FTI Consulting, shall have been paid in full to the extent
that the Borrower has received an invoice therefor (with reasonable and
customary supporting documentation) at least two Business Days prior to the
Restatement Effective Date (without prejudice to any post-closing settlement of
such fees, costs and expenses to the extent not so invoiced);
(h)    the Administrative Agent shall have received in immediately available
funds the Amendment and Restatement Effective Date Fees to apply to the account
of each Revolving Credit Lender;
(i)    the termination of the that certain letter regarding the backstop
financing commitment, dated January 31, 2020 (as amended, supplemented or
otherwise modified prior to the date hereof), between the Borrower and B. Riley
Financial, Inc; and
(j)    all outstanding fees, costs and expenses due to B. Riley Financial, Inc.
on account of Sullivan & Cromwell, LLP, shall have been paid in full to the
extent that the Borrower has received an invoice therefor (with reasonable and
customary supporting documentation) at least two Business Days prior to the
Restatement Effective Date (without prejudice, but subject to Article XI and any
other subordination terms set forth herein, to any post-closing settlement of
such fees, costs and expenses to the extent not so invoiced).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

4.02    [Reserved].


119

--------------------------------------------------------------------------------








4.03    Conditions to Revolving Credit Extensions. The obligation of each
Revolving Credit Lender or L/C Issuer to honor any Request for Credit Extension
with respect to the Revolving Credit Facility (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this Section
4.03, the representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the applicable L/C
Issuer would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency.
(e)    (i) Unless compliance is suspended for such Fiscal Quarter, The Borrower
shall be in pro forma compliance with the Senior Leverage Ratio level in effect
for the Fiscal Quarter most recently tested calculated as if such Credit
Extension had occurred on the first day of the four full Fiscal Quarters ending
on or prior to such day for which the financial statements and certificates
required by Section 6.01(a) or 6.01(b) have been delivered (including pro forma
application of the proceeds of such Credit Extension) as of the date of such
Request for Credit Extension, (ii) no Trigger


120

--------------------------------------------------------------------------------







Event would result from such Credit Extension (including pro forma application
of the proceeds of such Credit Extension) and no Repayment Deadline exists and
(iii) Liquidity, as of the Business Day immediately prior to each of (x) the
date of the applicable Committed Loan Notice and (y) the proposed date of the
Credit Extension (which may be confirmed by electronic mail notice), shall not
be, after giving pro forma effect to the application of proceeds of the good
faith intended use of such Credit Extension, less than $30,000,000
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty of the Borrower that the conditions specified in Sections 4.03(a), (b)
and (e) have been satisfied on and as of the date of the applicable Credit
Extension.

4.04    Conditions to Tranche A-5 Term Loan Borrowing. A deemed Tranche A-5 Term
Loan Borrowing is subject to the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

4.05    Conditions to Tranche A-6 Term Loan Borrowing.
The obligation of each Tranche A-6 Term Loan Lender to honor each Tranche A-6
Term Loan Borrowing for Scheduled Term Loans or Working Capital Term Loans is
subject to the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof; provided that the
aggregate principal amount of all Term Loan Borrowings of Scheduled Term Loans
(other than the Term Loan Borrowing scheduled for the Restatement Effective
Date) may be reduced if, and only to the extent that, (x) the Borrower shall
have received after the Restatement Effective Date Net Cash Proceeds of the
issuance of Stock or Stock Equivalents of the Borrower or contribution to the
equity of the Borrower (other than the issuance of, or on account of,
Disqualified Stock) on terms satisfactory to the Administrative Agent and (y)
the Administrative Agent shall have received at least five (5) Business Day
prior to any such scheduled date a certificate of a Responsible Officer
certifying that the Borrower has received such Net Cash Proceeds and the amounts
and date of receipt thereof and the Borrower is electing to reduce the principal
amount the Term Loan Borrowing of Scheduled Term Loans with respect to such
scheduled date in such amount (a “Scheduled Loan Principal Reduction
Certificate”).


121

--------------------------------------------------------------------------------








4.06    Conditions to Tranche A-7 Term Loan Borrowing. A deemed Tranche A-7 Term
Loan Borrowing is subject to the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.



ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Revolving Credit Lenders, the L/C Issuers and the Administrative
Agent to enter into this Agreement, the Borrower represents and warrants each of
the following to the Revolving Credit Lenders, the L/C Issuers and the
Administrative Agent (and after the Revolving Credit Facility Termination Date,
the Term Loan Lenders), on and as of the Restatement Effective Date and the
making of Credit Extensions after the Restatement Effective Date and on and as
of each date as required by Section 4.03 or on any other date required by any
Loan Document (with references in this Article V (other than Sections 5.03, 5.04
and 5.05) to “Subsidiaries” to exclude Captive Insurance Subsidiaries):

5.01    Corporate Existence, Compliance with Law. Each of the Borrower and the
Borrower’s Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect, (c) has all requisite corporate or other organizational power
and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals, filings or notices that can be obtained
or made by the taking of ministerial action to secure the grant or transfer
thereof or the failure of which to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

5.02    Corporate Power; Authorization; Enforceable Obligations.
(a)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:


122

--------------------------------------------------------------------------------







(i)    are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;
(ii)    have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;
(iii)    do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its Subsidiaries, other than in the case of this clause (C) any such
conflict, breach, default, termination or acceleration that could not reasonably
be expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Security Instruments; and
(iv)    do not require the consent of, authorization by, approval of, notice to,
or filing or registration with, any Governmental Authority or any other Person,
other than (A) routine tax filings, of which the failure to so file will not
result in any Loan Document being unenforceable against, or the performance of
any Loan Document being impaired in any way with respect to, any Loan Party and
(B) those listed on Schedule 5.02 or that have been or will be, prior to the
Restatement Effective Date, obtained or made, copies of which have been or will
be delivered to the Administrative Agent pursuant to Section 4.01, and each of
which on the Restatement Effective Date will be in full force and effect.
(b)    This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

5.03    Ownership of Borrower; Subsidiaries.


123

--------------------------------------------------------------------------------







(a)    All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.
(b)    Set forth on Schedule 5.03 is a complete and accurate list showing, as of
the Restatement Effective Date, all Subsidiaries of the Borrower and, as to each
such Subsidiary, the jurisdiction of its organization, the number of shares of
each class of Stock authorized (if applicable), the number outstanding on the
Restatement Effective Date, the number and percentage of the outstanding shares
of each such class owned (directly or indirectly) by the Borrower. Except as set
forth on Schedule 5.03, as of the Restatement Effective Date no Stock of any
Subsidiary of the Borrower is subject to any outstanding option, warrant, right
of conversion or purchase of any similar right. Except as set forth on Schedule
5.03, as of the Restatement Effective Date all of the outstanding Stock of each
Subsidiary of the Borrower owned (directly or indirectly) by the Borrower has
been validly issued, is fully paid and non-assessable (to the extent applicable)
and is owned by the Borrower or a Subsidiary of the Borrower, free and clear of
all Liens (other than the Lien in favor of the Secured Parties created pursuant
to the Security Instruments), options, warrants, rights of conversion or
purchase or any similar rights. Except as set forth on Schedule 5.03, as of the
Restatement Effective Date neither the Borrower nor any such Subsidiary is a
party to, or has knowledge of, any agreement restricting the transfer or
hypothecation of any Stock of any such Subsidiary, other than the Loan Documents
and, with respect to any Subsidiary that is not a Wholly-Owned Subsidiary, the
Constituent Documents of such Subsidiary. The Borrower does not own or hold,
directly or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 7.03.

5.04    Financial Statements.
(a)    The interim unaudited financial statements for the Borrower and its
Subsidiaries for the most-recently ended Fiscal Quarter, copies of which have
been furnished to each Lender, fairly present in all material respects, subject
to the absence of footnote disclosure and normal recurring year-end audit
adjustments, the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.
(b)    The audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the Fiscal Year ended December 31, 2019, and the
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, copies of which have been furnished to each Lender, (i)
were prepared in


124

--------------------------------------------------------------------------------







conformity with GAAP and (ii) fairly present in all material respects, the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date indicated and the consolidated results of their operations and cash flow
for the period indicated in conformity with GAAP applied on a basis consistent
with prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the financial
statements).
(c)    Except as set forth on Schedule 5.04, neither the Borrower nor any of its
Subsidiaries has, as of the Restatement Effective Date, any material obligation,
contingent liability or liability for taxes, long-term leases (other than
operating leases) or unusual forward or long-term commitment that is not
reflected in the financial statements referred to in clause (b) above and not
otherwise permitted by this Agreement.

5.05    Material Adverse Change. Since December 31, 2019, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to result in a Material Adverse Effect.

5.06    Solvency. Both before and after giving effect to (a) the Credit
Extensions to be made or extended on any date as Credit Extensions requested
hereunder are made or extended, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of the Borrower, (c) the consummation of the
transactions contemplated hereby and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Loan Parties, taken as a
whole, are Solvent.

5.07    Litigation. Except as set forth on Schedule 5.07, there are no pending
or, to the knowledge of the Borrower, threatened actions, investigations or
proceedings against the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Schedule
5.07 lists all litigation pending against any Loan Party as of the Restatement
Effective Date that, if adversely determined, could be reasonably expected to
have a Material Adverse Effect.

5.08    Taxes. All federal income and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by the
Borrower or any of its Subsidiaries have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Subsidiary in conformity with GAAP. The Borrower and each
of its Subsidiaries have


125

--------------------------------------------------------------------------------







withheld and timely paid to the respective Governmental Authorities all material
amounts required to be withheld.

5.09    Full Disclosure. Any information prepared or furnished by or on behalf
of any Loan Party and delivered to the Lenders in writing (i) in connection with
this Agreement or (ii) the Existing Credit Agreement or, in each case, the
consummation of the transactions contemplated hereunder or thereunder (in each
case, taken as a whole) does not, as of the time of delivery of such information
(with respect to the information provided under or in connection with the
Existing Credit Agreement, as of the Restatement Effective Date), contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not misleading; provided that
to the extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

5.10    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB), and no proceeds of any Credit Extension
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock in
contravention of Regulation T, U or X of the FRB.

5.11    No Burdensome Restrictions; No Defaults.
(a)    Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation (x) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (y) the performance of which by
any party thereof would result in the creation of a Lien (other than a Lien
permitted under Section 7.02) on the property or assets of any party thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.
(b)    Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation owed by it, other than, in either
case, those defaults that would not reasonably be expected to have a Material
Adverse Effect.
(c)    No Default has occurred and is continuing.

5.12    Investment Company Act. None of the Borrower or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.13    Use of Proceeds. Except as prohibited by Section 7.12:


126

--------------------------------------------------------------------------------







(a)     the proceeds of the Revolving Credit Loans are being used by the
Borrower only (i) for working capital needs, Capital Expenditures, Permitted
Acquisitions, general corporate purposes and other lawful corporate purposes of
the Borrower and its Subsidiaries and (ii) to pay fees and expenses in
connection with this Agreement and the related transactions;
(b)     Letters of Credit are being solely used by the Borrower to support
warranties, bid bonds, payment or performance obligations and for other general
corporate purposes by Permitted L/C Parties;
(c)     the proceeds of the Tranche A-3 Term Loans were or are being used by the
Borrower only (i) to make payments required under the Vølund Projects
Settlements (as defined in the Existing Credit Agreement), (ii) for working
capital needs and general corporate purposes of the Borrower and its
Subsidiaries, including any payments of Obligations with respect to the
Revolving Credit Facility required or permitted hereunder and (iii) other
permitted expense reimbursements prior to the Restatement Effective Date
permitted under the Existing Credit Agreement; and
(d)    the proceeds of the Tranche A-4 Term Loans were or are being used by the
Borrower only (i) to repay Revolving Credit Loans, (ii) for working capital
needs and general corporate purposes of the Borrower and its Subsidiaries,
including any future payments of Obligations with respect to the Revolving
Credit Facility required or permitted hereunder, and (iii) other permitted
expense reimbursements prior to the Restatement Effective Date permitted under
the Existing Credit Agreement.
(e)    the proceeds of the Tranche A-6 Term Loans were or are being used by the
Borrower only to repay Revolving Credit Loans; provided that any proceeds
remaining after reducing the principal amount of outstanding Revolving Credit
Loans to zero on the date of any relevant Borrowing may be used for (i) working
capital needs, Capital Expenditures, Permitted Acquisitions, general corporate
purposes, and other lawful corporate purposes of the Borrower and its
Subsidiaries, including any future payments of Obligations with respect to the
Revolving Credit Facility required or permitted hereunder, and (ii) other
permitted expense reimbursements prior to the Restatement Effective Date
permitted under the Existing Credit Agreement

5.14    Insurance. All policies of insurance of any kind or nature currently
maintained by the Borrower or any of its Subsidiaries, including policies of
fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.

5.15    Labor Matters.


127

--------------------------------------------------------------------------------







(a)    There are no strikes, work stoppages, slowdowns or lockouts pending or,
to the Borrower’s knowledge, threatened against or involving the Borrower, any
of its Subsidiaries or any Guarantor, other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
(b)    There are no unfair labor practices, grievances or complaints pending,
or, to the Borrower’s knowledge, threatened, against or involving the Borrower,
any of its Subsidiaries or any Guarantor, nor, to the Borrower’s knowledge, are
there any unfair labor practices, arbitrations or grievances threatened
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Subsidiary or such
Guarantor, as applicable, would not reasonably be expected to have a Material
Adverse Effect.

5.16    ERISA.
(a)    Each Employee Benefit Plan that is intended to qualify under Section 401
of the Code (i) (x) has received a favorable determination letter, or is subject
to a favorable opinion letter, from the IRS indicating that such Employee
Benefit Plan is so qualified and any trust created under any Employee Benefit
Plan is exempt from tax under the provisions of Section 501 of the Code, (y) is
substantially similar to an “employee benefit plan” as defined in Section 3(3)
of ERISA that is, or was, sponsored, maintained, or contributed to by a former
ERISA Affiliate that received such a favorable determination letter or opinion
letter, or (z) is the subject of an application for such a favorable
determination letter or opinion letter that is currently being processed by the
IRS, and (ii) to the knowledge of the Borrower, nothing has occurred subsequent
to the issuance of such determination or opinion letter, as applicable, which
would cause such Employee Benefit Plan to lose its qualified status or that
would cause such trust to become subject to tax, except where such failures
could not reasonably be expected to have a Material Adverse Effect.
(b)    Except for the Deferred PBGC Payments, the Borrower, each of its
Subsidiaries, each Guarantor and each of their respective ERISA Affiliates is in
material compliance with all applicable provisions and requirements of ERISA,
the Code and applicable Employee Benefit Plan provisions with respect to each
Employee Benefit Plan except for non-compliances that would not reasonably be
expected to have a Material Adverse Effect.
(c)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with


128

--------------------------------------------------------------------------------







respect to any Employee Benefit Plan that could reasonably be expected to have a
Material Adverse Effect.
(d)    There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(e)    Except (i) to the extent required under Section 4980B of the Code or
similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2019, does not exceed
$150,000,000, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their dependents) of the Borrower, any
of its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates.
(f)    With respect to each retirement savings scheme or arrangement mandated by
a government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Borrower or any of its Subsidiaries, that is not subject
to United States law (a “Foreign Plan”), except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:
(i)    Any employer contributions required by law or the terms of any Foreign
Government Scheme or Arrangement or any Foreign Plan have been made, or if
applicable, accrued, in accordance with normal accounting practices of the
jurisdiction in which such plan is maintained;
(ii)    The Fair Market Value of the assets of each funded Foreign Plan that is
required to be funded, or the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles of the
jurisdiction in which such plan is maintained; and
(iii)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.17    Environmental Matters.


129

--------------------------------------------------------------------------------







(a)    The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(b)    None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(c)    To the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

5.18    Intellectual Property. Except where the failure to do so would not,
taken as a whole, reasonably be expected to have a Material Adverse Effect, the
Borrower and its Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Collateral Agreement) that are necessary
for the operations of their respective businesses, without infringement upon or
conflict with the rights of any other Person with respect thereto. Except where
the failure to do so would not, taken as a whole, reasonably be expected to have
a Material Adverse Effect, no slogan or other advertising device, product,
process, method, substance, part or component, or other material now employed,
or now contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

5.19    Title; Real Property.
(a)    Each of the Borrower and its Subsidiaries has valid and indefeasible
title to, or valid leasehold interests in, all of its material properties and
assets (including


130

--------------------------------------------------------------------------------







Real Property) and good title to, or valid leasehold interests in, all material
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent financial statements delivered by
the Borrower hereunder, and none of such properties and assets is subject to any
Lien, except Liens permitted under Section 7.02. The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and have duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s and its Subsidiaries’
right, title and interest in and to all such property, other than those that
would not reasonably be expected to result in a Material Adverse Effect.
(b)    Set forth on Schedule 5.19(b) is a complete and accurate list, as of the
Restatement Effective Date, of all (i) owned Real Property located in the United
States with a reasonably estimated Fair Market Value in excess of $1,000,000
showing, as of the Restatement Effective Date, the street address, county (or
other relevant jurisdiction or state) and the record owner thereof and (ii)
leased Real Property located in the United States with annual lease payments in
excess of $1,000,000 showing, as of the Restatement Effective Date, the street
address and county (or other relevant jurisdiction or state) thereof.
(c)    No portion of any Real Property has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Restatement Effective
Date, no portion of any Mortgaged Property is located in a special flood hazard
area as designated by any federal Governmental Authority other than those for
which flood insurance has been provided in accordance with Section 4.02(a)(iii).
(d)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted, (ii)
all such Permits are in full force and effect, and each Loan Party has performed
and observed all requirements of such Permits, (iii) no event has occurred that
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially


131

--------------------------------------------------------------------------------







burdensome to any Loan Party, or to the operation of any of its businesses or
any property owned, leased or otherwise operated by such person, (v) each Loan
Party reasonably believes that each of its Permits will be timely renewed and
complied with, without material expense, and that any additional Permits that
may be required of such Person will be timely obtained and complied with,
without material expense and (vi) the Borrower has no knowledge or reason to
believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.
(e)    None of the Borrower or any of its Subsidiaries has received any notice,
or has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property or any part thereof, except those that
would not reasonably be expected to have a Material Adverse Effect.
(f)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.
(g)    There are no pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
material portion of the owned Real Property, nor are there any contemplated
improvements to such owned Real Property that may result in such special or
other assessments, other than those that would not reasonably be expected to
have a Material Adverse Effect.

5.20    Security Instruments. The provisions of the Security Instruments, from
and after the Restatement Effective Date, continue to be effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to Liens permitted by
Section 7.02) on all right, title and interest of the respective Loan Parties in
the Collateral described therein. No filing or other action in the United
States, Mexico or Canada will be necessary to perfect or protect such Liens.


132

--------------------------------------------------------------------------------








5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, directors,
officers, nor, to the knowledge of the Borrower, any employee, affiliate or
agent thereof, is or is owned or controlled by an individual or entity that is
(i) listed on the List of Specially Designated Nationals and Blocked Persons or
Sectoral Sanctions Identifications List maintained by OFAC, (ii) otherwise the
subject of any Sanctions or a Person who, under any Sanctions, the
Administrative Agent, any Lender or any L/C Issuer is prohibited from
transacting business with or (iii) in violation of any applicable Requirement of
Law relating to Sanctions. No Loan, nor the proceeds from any Loan, has or have
been used, directly or indirectly by the Borrower or any of its Subsidiaries,
or, by any recipient of those funds from the Borrower or any Subsidiary, to
lend, contribute, provide or make available by any Loan Party or any Subsidiary
to fund any activity or business in any Designated Jurisdiction if that activity
or business would violate any Sanctions, or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that, in each case,
would result in any violation by any Lender, the Administrative Agent, any L/C
Issuer or any other Secured Party of Sanctions.

5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in all respects in compliance with applicable Anti-Corruption
Laws and have instituted and maintained policies and procedures intended to
promote and achieve compliance with such laws.

5.23    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

5.24    Budget. The Budget has been prepared in good faith based upon
assumptions of the Borrower reasonable at the time made.

ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrower agrees to each of the following, (a) from and after the Restatement
Effective Date and until the Revolving Credit Facility Termination Date, with
the Revolving Credit Lenders, the L/C Issuer and the Administrative Agent (and
the Term Loan Lenders hereby agree that no Term Loan Lender shall have any right
to make requests under this Article VI, provided that the Borrower, the
Administrative Agent and the Revolving Credit Lenders agree that the Term Loan
Lenders may make requests pursuant to Section 6.10) and, (b) from and after the
Revolving Credit Facility Termination Date and thereafter as long as any
Obligation or any Commitment remains outstanding, with the Term Loan Lenders and
the Administrative Agent and, in each case, unless the Required Lenders
otherwise consent in writing (provided that those provisions under this Article
VI with which Subsidiaries of the Borrower are required to comply shall exclude
from such compliance any Captive Insurance Subsidiary):


133

--------------------------------------------------------------------------------








6.01    Financial Statements. The Borrower shall furnish to the Administrative
Agent each of the following:
(a)    Quarterly Reports. Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (unless such period is extended
pursuant to SEC guidelines), consolidated unaudited balance sheets as of the
close of such quarter and the related statements of income and cash flow for
such quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).
(b)    Annual Reports. Within 90 days after the end of each Fiscal Year (unless
such period is extended pursuant to SEC guidelines), consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, all prepared in conformity with GAAP and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or, except with respect to the Fiscal Year ending December
31, 2020, only, as to the Borrower being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that (i)
such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Borrower’s Accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
(c)    Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a Compliance Certificate (i)
showing in reasonable detail the calculations used in determining the Senior
Leverage Ratio and Interest Coverage Ratio (including during any period for
which compliance therewith is suspended) and demonstrating compliance with any
other financial covenants


134

--------------------------------------------------------------------------------







contained in Section 7.16 and (ii) stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, stating the nature
thereof and the action which the Borrower has taken or proposes to take with
respect thereto.
(d)    Monthly Reports. Within 15 days after the end of each calendar month, (i)
a consolidated balance sheet and profit and loss statement, (ii) segment-level
profit and loss statements, in each case, relating to the most recently ended
calendar month and with commentary by management on financial and operational
performance and (iii) the certificate described in Section 7.18 (Minimum
Liquidity).
The Borrower hereby acknowledges that (i) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that the Borrower intends to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, each L/C Issuer and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any


135

--------------------------------------------------------------------------------







Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

6.02    Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:
(a)    Updated Corporate Chart. If requested by the Administrative Agent,
together with each delivery of any financial statement pursuant to Section
6.01(b), a corporate organizational chart or other equivalent list, current as
of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 6.22, all Subsidiaries of any of them
and any joint venture (including Joint Ventures) entered into by any of the
foregoing, (i) its full legal name, (ii) its jurisdiction of organization and
organizational number (if any) and (iii) the number of shares of each class of
its Stock authorized (if applicable), the number outstanding as of the date of
delivery, and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Borrower.
(b)    Additional Information. From time to time, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, all as the Administrative Agent may reasonably
request, and in reasonable detail.
(c)    Additional Filings. At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of the Loan Parties, duly executed, delivered and recorded instruments and
documents for the purpose of obtaining or preserving the full benefits of this
Agreement, each Security Instrument and each other Loan Document and of the
rights and powers herein and therein granted (and each Loan Party shall take
such further action as the Administrative Agent may reasonably request for such
purpose, including the filing of any financing or continuation statement under
the UCC or other similar Requirement of Law in effect in any domestic
jurisdiction with respect to the security interests


136

--------------------------------------------------------------------------------







created by any Security Instrument but excluding any filings or actions in any
jurisdiction outside the United States, Canada, Mexico, the United Kingdom or
Luxembourg.
The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.

6.03    Default and Certain Other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:
(a)    of the occurrence of any Default or Event of Default;
(b)    of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities; and
(c)    of (i) management changes and (ii) reorganization and consolidation
changes with respect to Foreign Subsidiaries.
Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.

6.04    Litigation. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Subsidiaries or any Joint Venture
that (i) seeks injunctive or similar relief that, in the reasonable judgment of
the Borrower, if adversely determined, would reasonably be expected to result in
a Material Adverse Effect or (ii) in the reasonable judgment of the Borrower
would expose the Borrower, such Subsidiary or such Joint Venture to liability in
an amount aggregating $20,000,000 (in excess of insurance as to which a solvent
and unaffiliated insurance company has acknowledged


137

--------------------------------------------------------------------------------







coverage) or more or that, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.

6.05    Labor Relations. Promptly after a Responsible Officer of the Borrower
has actual knowledge of the same, the Borrower shall give the Administrative
Agent written notice of (a) any material labor dispute to which the Borrower,
any of its Subsidiaries, any Guarantors or any Joint Venture is a party,
including any strikes, lockouts or other material disputes relating to any of
such Person’s plants and other facilities, provided that such dispute, strike or
lockout involves a work stoppage exceeding 30 days, (b) any material Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Borrower and its Subsidiaries and (c) any
material union organization activity with respect to employees of the Borrower
or any of its Subsidiaries not covered by a collective bargaining agreement as
of the Closing Date (as defined in the Existing Credit Agreement).

6.06    Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Subsidiaries or any Joint Venture in respect of taxes measured by income
(excluding sales, use and like taxes).

6.07    Insurance. As soon as is practicable and in any event within 90 days
after the end of each Fiscal Year, the Borrower shall furnish the Administrative
Agent with a report on the standard “Acord” form (or other form acceptable to
the Administrative Agent) outlining all material insurance coverage maintained
as of the date of such report by the Borrower and its Subsidiaries and the
duration of such coverage.

6.08    ERISA Matters. The Borrower shall furnish the Administrative Agent each
of the following:
(a)    promptly and in any event within 30 days after a Responsible Officer of
the Borrower knows, or has reason to know, that any ERISA Event has occurred
that, alone or together with any other ERISA Event, would reasonably be expected
to result in liability of the Borrower, any Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $20,000,000, written notice
describing the nature thereof, what action the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto, including copies of
any notices or correspondence with any Governmental Authority and, when known by
such Responsible Officer, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect to such event;


138

--------------------------------------------------------------------------------







(b)    simultaneously with the date that the Borrower, any of its Subsidiaries
or any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would reasonably
be expected to require additional contributions of the Borrower, any Subsidiary,
any Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$20,000,000 in order to be considered a standard termination within the meaning
of Section 4041(b) of ERISA, a copy of each notice; and
(c)    promptly, copies of (i) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan, which is requested by the Administrative Agent;
(ii) all notices received by the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
liability of the Borrower, any Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $20,000,000; and (iii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, promptly, and in any event within 60 days after a
Multiemployer Plan is certified to be in “endangered” or “critical” status
within the meaning of Code Section 432 or Section 305 of ERISA, notice of such
Multiemployer Plan’s status and a copy of such Multiemployer Plan’s most recent
funding improvement plan or rehabilitation plan, as required to be adopted under
ERISA.

6.09    Environmental Matters. The Borrower shall provide the Administrative
Agent promptly, and in any event within 10 Business Days after any Responsible
Officer of the Borrower obtains actual knowledge of any of the following,
written notice of each of the following:
(a)    that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;
(b)    the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;


139

--------------------------------------------------------------------------------







(c)    the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and
(d)    promptly following reasonable written request by any Lender, through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.09.

6.10    Patriot Act Information. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower shall promptly, following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

6.11    Other Information. The Borrower shall provide the Administrative Agent
or any Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Joint Venture as the Administrative Agent or such Lender,
through the Administrative Agent, may from time to time reasonably request.

6.12    Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its legal existence,
rights (charter and statutory) and franchises, except as permitted by Sections
7.03, 7.04 and 7.06 and except if, in the reasonable business judgment of the
Borrower, it is in the business interest of the Borrower or such Subsidiary not
to preserve and maintain such rights (charter and statutory) and franchises, and
such failure to preserve the same would not reasonably be expected to have a
Material Adverse Effect and would not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.


140

--------------------------------------------------------------------------------








6.13    Compliance with Laws, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not
reasonably be expected to have a Material Adverse Effect.

6.14    Conduct of Business. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course (except for
non-material changes in the nature or conduct of its business as carried on as
of the Closing Date (as defined in the Existing Credit Agreement) and changes
reasonably necessary in light of the COVID-19 pandemic) and (b) use its
reasonable efforts, in the ordinary course, to preserve its business and the
goodwill and business of the customers, suppliers and others having business
relations with the Borrower or any of its Subsidiaries, except where the failure
to comply with the covenants in each of clauses (a) and (b) above would not
reasonably be expected to have a Material Adverse Effect.

6.15    Payment of Taxes, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge (or cause to be paid and discharged) before
the same shall become delinquent, all lawful governmental claims, taxes,
assessments, charges and levies made, assessed, filed or otherwise imposed on or
against any of them, except where (a) contested in good faith, by proper
proceedings and adequate reserves therefor have been established on the books of
the Borrower or the appropriate Subsidiary in conformity with GAAP or (b) the
failure to so pay and discharge would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.16    Maintenance of Insurance. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as,
in the reasonable determination of the Borrower, is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and (b) cause all
property and general liability insurance to name the Administrative Agent on
behalf of the Secured Parties as additional insured (with respect to liability
policies), loss payee (with respect to property policies) or lender’s loss payee
(with respect to property policies), as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

6.17    Access. The Borrower shall from time to time during normal business
hours permit the Administrative Agent, the L/C Issuers and the Lenders, or any
agents or representatives thereof, within five Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of the Borrower and each of its
Subsidiaries, (b) visit the properties of the Borrower and each of its
Subsidiaries, (c) discuss the affairs, finances and accounts of the Borrower and
each of its Subsidiaries with any of their respective officers or directors;


141

--------------------------------------------------------------------------------







provided that the Borrower will not be required to permit any examination or
visit as set forth in clauses (a) and (b) above with respect to each of the
Administrative Agent, the L/C Issuers and the Lenders (or any agents or
representatives thereof) (i) within the twelve-month period following the date
of the most recent examination or visit by any L/C Issuer, any Lender or the
Administrative Agent (or any agents or representatives thereof), as applicable,
unless an Event of Default has occurred and is continuing, and (ii) unless such
visit is coordinated through the Administrative Agent.

6.18    Keeping of Books. The Borrower shall, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP of the financial
transactions and assets and business of the Borrower and each such Subsidiary.

6.19    Maintenance of Properties, Etc. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain and preserve (a) in good working order and
condition (ordinary wear and tear excepted) all of its properties necessary in
the conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) necessary in the conduct of its business and
(c) all Material Intellectual Property, except where failure to so maintain and
preserve the items set forth in clauses (a), (b) and (c) above would not
reasonably be expected to have a Material Adverse Effect.

6.20    Application of Proceeds. The Borrower shall use the entire amount of the
proceeds of the Loans as provided in Section 5.13.

6.21    Environmental.
(a)    The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.
(b)    The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Administrative Agent
reasonably believes (1) that an occurrence relating to such property is likely
to give rise to any Environmental Liabilities and Costs or (2) that a violation
of an Environmental Law on or around such property has occurred or is likely to
occur, which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $20,000,000, provided that,
unless


142

--------------------------------------------------------------------------------







an Event of Default shall have occurred and be continuing, such consultant shall
not drill on any property of the Borrower or any of its Subsidiaries without the
Borrower’s prior written consent. Borrower shall use its reasonable efforts to
obtain for the Administrative Agent and its agents, employees, consultants and
contractors the right, upon reasonable notice to Borrower, to enter into or on
to the facilities currently owned, leased, operated or used by Borrower or any
of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation. Any such investigation
of any property shall be conducted, unless otherwise agreed to by Borrower and
the Administrative Agent, during normal business hours and shall be conducted so
as not to unreasonably interfere with the ongoing operations at any such
property or to cause any damage or loss at such property. Borrower and the
Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of the Administrative Agent pursuant to
this subsection will be obtained and shall be used by the Administrative Agent
and the Lenders for the purposes of the Lenders’ internal credit decisions, to
monitor the Obligations and to protect the Liens created by the Loan Documents,
and the Administrative Agent and the Lenders hereby acknowledge and agree any
such report will be kept confidential by them to the extent permitted by law
except as provided in the following sentence. The Administrative Agent agrees to
deliver a copy of any such report to Borrower with the understanding that
Borrower acknowledges and agrees that (i) it will indemnify and hold harmless
the Administrative Agent and each Lender from any costs, losses or liabilities
relating to Borrower’s use of or reliance on such report, (ii) neither
Administrative Agent nor any Lender makes any representation or warranty with
respect to such report, and (iii) by delivering such report to Borrower, neither
the Administrative Agent nor any Lender is requiring or recommending the
implementation of any suggestions or recommendations contained in such report.
(c)    Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which would
reasonably be expected to have Environmental Liabilities and Costs in excess of
$20,000,000, (ii) any and all written communications with respect to any pending
or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $20,000,000, (iii) any
Remedial Action performed by Borrower


143

--------------------------------------------------------------------------------







or any other Person in response to (x) any Contaminants on, under or about any
property, the existence of which has a reasonable possibility of resulting in
Environmental Liabilities and Costs in excess of $20,000,000, or (y) any other
Environmental Liabilities and Costs in excess of $20,000,000 that could result
in Environmental Liabilities and Costs in excess of $20,000,000, (iv) discovery
by Borrower or its Subsidiaries of any occurrence or condition on any material
property that could cause Borrower’s or its Subsidiaries’ interest in any such
property to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens, and (v) any written request for information from any
Governmental Authority that fairly suggests such Governmental Authority is
investigating whether Borrower or any of its Subsidiaries may be potentially
responsible for a Release or threatened Release of Contaminants which has a
reasonable possibility of giving rise to Environmental Liabilities and Costs in
excess of $20,000,000.
(d)    Borrower shall promptly notify the Administrative Agent of (i) any
proposed acquisition of Stock, assets, or property by Borrower or any of its
Subsidiaries that would reasonably be expected to expose Borrower or any of its
Subsidiaries to, or result in Environmental Liabilities and Costs in excess of
$20,000,000 and (ii) any proposed action to be taken by Borrower or any of its
Subsidiaries to commence manufacturing, industrial or other similar operations
that would reasonably be expected to subject Borrower or any of its Subsidiaries
to additional Environmental Laws, that are materially different from the
Environmental Laws applicable to the operations of Borrower or any of its
Subsidiaries as of the Closing Date (as defined in the Existing Credit
Agreement).
(e)    Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.
(f)    To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Permits. In the event Borrower or any of its
Subsidiaries undertakes any Remedial Action with respect to the presence,
Release or threatened Release of any


144

--------------------------------------------------------------------------------







Contaminants on or affecting any property, Borrower or any of its Subsidiaries
shall conduct and complete such Remedial Action in material compliance with all
applicable Environmental Laws, and in material accordance with the applicable
policies, orders and directives of all relevant Governmental Authorities except
when, and only to the extent that, Borrower or any such Subsidiaries’ liability
for such presence, handling, storage, use, disposal, transportation or Release
or threatened Release of any Contaminants is being contested in good faith by
Borrower or any of such Subsidiaries. In the event Borrower fails to take
required actions to address such Release or threatened Release of Contaminants
or to address a violation of or liability under Environmental Law, the
Administrative Agent may, upon providing the Borrower with 5 Business Days’
prior written notice, enter the property and, at Borrower’s sole expense,
perform whatever action the Administrative Agent reasonably deems prudent to
rectify the situation.

6.22    Additional Collateral and Guaranties. Notify the Administrative Agent
promptly after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is
not an Immaterial Subsidiary (including a Wholly-Owned Domestic Subsidiary that
ceases for any reason to satisfy the definition of “Immaterial Subsidiary” at
any time) or (ii) becomes a First-Tier Foreign Subsidiary, and promptly
thereafter (and in any event within 30 days, or such longer period of time
permitted by the Administrative Agent in its sole discretion):
(a)    if such Person is a Wholly-Owned Domestic Subsidiary and is not a Captive
Insurance Subsidiary or an Excluded Domestic Subsidiary:
(i)    cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other document as the Administrative Agent shall deem reasonably appropriate for
such purpose; and
(ii)    cause such Person to deliver to the Administrative Agent documents of
the types referred to in clauses (iv), (v) and (vii) of Section 4.02(a) and, at
the request of the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;
(iii)    cause such Person to deliver to the Administrative Agent for the
benefit of the Secured Parties, Security Instruments (or supplements thereto),
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all certificated Pledged Interests
in and of such


145

--------------------------------------------------------------------------------







Subsidiary, and other instruments of the type specified in Section 4.02(a)(ii)
and (iii)), securing payment of all the Obligations and constituting Liens on
all such real and personal properties,
(iv)    take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Instruments (or supplements thereto) delivered pursuant
to this Section 6.22, enforceable against all third parties in accordance with
their terms (subject to Liens permitted by the Loan Documents), provided that no
such actions shall be required in any jurisdiction outside the United States;
and
(b)    if such Person is a First-Tier Foreign Subsidiary any of whose Stock is
owned by a Loan Party (or a Person becoming a Loan Party pursuant to this
Section), cause such Loan Party to deliver to the Administrative Agent for the
benefit of the Secured Parties all certificated Pledged Interests in and of such
First-Tier Foreign Subsidiary, and any Security Instruments (or supplements
thereto), as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case securing payment of all the Obligations
and constituting Liens on all such Pledged Interests.

6.23    Real Property. With respect to any fee interest in any Material Real
Property that is acquired or any lease of domestic Real Property that is leased
for more than $5,000,000 annually, in either case after the Restatement
Effective Date by the Borrower or any other Loan Party, the Borrower or the
applicable Loan Party shall promptly (and, in any event, within thirty days
following the date of such acquisition, unless such date is extended by the
Administrative Agent in its sole discretion) (i) in the case of any Material
Real Property, execute and deliver a first priority Mortgage (subject only to
Liens permitted by this Agreement and such Mortgage) in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such Real
Property and complying with the provisions herein and in the Security
Instruments, (ii) in the case of any leased domestic Real Property that is
leased for more than $5,000,000 annually, if requested by the Administrative
Agent, execute and deliver a first priority Mortgage (subject only to Liens
permitted by this Agreement and such Mortgage) in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such Real Property and
complying with the provisions herein and in the Security Instruments, (iii)
provide the Secured Parties with title insurance in an amount at least equal to
the purchase price of such Real Property (or such other amount as the
Administrative Agent shall reasonably specify) described in clauses (i) or (ii)
above, and if applicable, lease estoppel certificates,


146

--------------------------------------------------------------------------------







all in accordance with the standards for deliveries contemplated on or prior to
the Closing Date (as defined in the Existing Credit Agreement), as described in
Section 4.02(a)(iii) hereof, (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, (v) if requested
by the Administrative Agent, use commercially reasonable efforts to obtain
Landlord Lien Waivers for each domestic Real Property leasehold interest on
which a manufacturing facility or warehouse or other facility where Collateral
is stored or held (but excluding any office lease that does not include
manufacturing or warehouse facilities), provided that no such Landlord Lien
Waiver shall be required for any location at which Collateral is stored or
located unless the aggregate value of Collateral stored or held at such location
exceeds $5,000,000 and (vi) comply with the Flood Requirement Standards. Without
limiting the foregoing, at any time there is Material Real Property that is
subject to a Mortgage, no MIRE Event shall be consummated prior to the
Administrative Agent confirming compliance with the Flood Requirement Standards.

6.24    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, the Borrower or the applicable
Loan Party shall (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Security Instruments and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party, and cause each of its Subsidiaries that is
required by this Agreement to be a Guarantor to do so.

6.25    Anti-Corruption Laws; Sanctions. The Borrower will, and will cause its
Subsidiaries to, maintain in effect and enforce policies and procedures intended
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
activities on behalf of the Borrower and its Subsidiaries) with applicable
Anti-Corruption Laws and applicable Sanctions.

6.26    Post-Closing Covenants.    


147

--------------------------------------------------------------------------------







(a)    No later than 10 days after the Restatement Effective Date, the Borrower
shall deliver a perfection certificate for the Borrower, the Domestic
Subsidiaries and the Canadian Guarantor in form and substance reasonably
satisfactory to the Administrative Agent.
(b)    No later than 10 days after the Restatement Effective Date (or such
longer period in Credit Agricole Corporate and Investment Bank’s discretion),
each Existing Letter of Credit issued by Credit Agricole Corporate and
Investment Bank or its affiliates shall be terminated or returned, in each case,
undrawn or replaced with a Letter of Credit issued by an L/C Issuer other than
Credit Agricole Corporate and Investment Bank or its affiliates.

6.27    [Reserved].

6.28    Consultant. (a) The Borrower shall continue to (i) retain a Consultant,
which Consultant shall assist the Borrower in further developing its financial
planning & analysis function, standardization of segment reporting and weekly
cash flow forecasting, and shall not terminate or modify such engagement without
the consent of the Administrative Agent and the Required Lenders (except as set
forth in the last sentence of this Section 6.28), (ii) cause the Consultant to
be available to the Administrative Agent and the Administrative Agent’s
advisors, including FTI, in each case as commercially reasonable and (iii) cause
the Consultant to present a monthly written update to the Administrative Agent
and the Lenders and answer any related questions of the Administrative Agent or
the Lenders and (b) the Borrower shall cause the Consultant to, in addition to
the Consultant’s existing responsibilities specified in the foregoing clause
(a)(ii) and (iii), (i) assist with the business plan of the Borrower and its
Subsidiaries to ensure that all assumptions are viable, (ii) assist management
in identifying and implementing additional cost reduction opportunities and
third party recoveries, and present related findings to the Borrower, the
Administrative Agent, and the Lenders, (iii) assist management with evaluating
and making recommendations on incremental project write-downs and/or losses,
(iv) assist management with evaluating strategic business sale(s) and equity
transactions and make recommendations to the board of directors, and, (v) with
respect to all of the Consultant’s responsibilities, provide a detailed
presentation of the results of such responsibilities to the Administrative Agent
and Lenders as may be reasonably requested by the Administrative Agent. To the
extent that the Borrower hires professional staff members as mutually agreed to
between the CIO and the other members of senior management of the Borrower in
respect of its financial planning and analysis functions, upon notice to the
Administrative Agent, the Borrower may modify the engagement described under
this Section 6.28 (on such terms as may be reasonably acceptable to the
Administrative Agent) to permit the CIO to implement a transition process in
respect of such financial planning and analysis functions from the Consultant to
such professional staff members.


148

--------------------------------------------------------------------------------








6.29    Variance and Cash Flow Reporting. The Borrower shall deliver, each in
form and substance satisfactory to the Administrative Agent, (a) prior to 5:00
p.m. (New York City time) on the third Business Day of each calendar week, a
variance report showing all variances by line-item from the amounts set forth in
the Budget, as most recently updated, with an explanation for each material
line-item variance, and (b) prior to 5:00 p.m. (New York City time) on the tenth
(10th) Business Day of each calendar month, an update to the Budget covering the
13-week period after the week’s end of the week in which such day occurs.

6.30    Account Control Agreements. Except as set forth on Schedule 6.36, at all
times the Borrower shall maintain and shall cause each other Loan Party to enter
into and maintain, Control Agreements with respect to each of the Loan Parties’
deposit accounts, securities accounts, commodity accounts, except for Excluded
Deposit Accounts.

6.31    Information Updates. The Borrower shall (a) (i) hold bi-weekly
conference calls with its advisors, including legal counsel, the Administrative
Agent and the Administrative Agent’s advisors, including FTI and Freshfields
Bruckhaus Deringer US LLP, and the Consultant, and, (ii) commencing once the
relevant delivery requirement is in effect, a monthly conference call with the
Administrative Agent, the Administrative Agent’s advisors, including FTI, the
Lenders and the Consultant to discuss the financial statements furnished
pursuant to Section 6.01(d), each segment’s performance and material contracts,
including current margin expectations compared to original estimates, and (b)
provide the Administrative Agent’s advisors, including FTI, upon request with
commercially reasonable access to records, books of account and the properties
of the Borrower and its Subsidiaries with no notice required and on an ongoing
basis.

6.32    [Reserved].

6.33    Chief Implementation Officer. The Borrower shall continue to retain, on
terms and having a scope of engagement satisfactory to the Administrative Agent
and the Required Lenders (which appointment shall not be modified or terminated
without the consent of the Administrative Agent and the Required Lenders), a
chief implementation officer acceptable to the Administrative Agent and the
Required Lenders (the “CIO”), which CIO shall (a) report to and be supervised by
the board of directors of the Borrower, (b) be responsible, in consultation with
the Chief Executive Officer, for directly managing and implementing the
obligations and activities specified in Section 6.28 of this Agreement, (c) be
vested with the power and authority to manage and direct, (i) all restructuring
activities of the Borrower and its Subsidiaries, (ii) the Borrower’s and its
Subsidiaries’ liquidity management, (iii) the Borrower and its Subsidiaries’
vendor relationships, (iv) strategic alternatives and refinancing initiatives
for the Borrower and its Subsidiaries, and (v) such other activities and such
additional duties as the board of directors may from time to time determine, and
(d) be authorized by the Borrower to communicate directly with the
Administrative Agent and the Lenders as to its duties


149

--------------------------------------------------------------------------------







described above. The CIO and the senior management of the Borrower shall
undertake to work cooperatively with each other.

6.34    [Reserved].

6.35    [Reserved].

6.36    Foreign Collateral; Pledges of Stock and Stock Equivalents. Except as
set forth on Schedule 6.36, as soon as commercially reasonable, the Borrower
shall cause, (i) upon the request of the Administrative Agent, each Foreign
Security Provider subject to such a request to execute a Joinder Agreement to
the Guaranty or other guaranty or equivalent documentation satisfactory to the
Administrative Agent and provide, pursuant to security documentation
satisfactory to the Administrative Agent, a security interest in substantially
all of its assets (subject to exceptions to be agreed between the Borrower and
the Administrative Agent) and (ii) each Foreign Subsidiary identified by the
Administrative Agent from time to time, in consultation with the Borrower, to
grant a security interest to the Administrative Agent in proceeds with respect
to insurance policies and deliver other related customary documentation in the
applicable jurisdiction and (b) each Loan Party to provide a pledge of 100% of
the Stock and Stock Equivalents in each Wholly-Owned Subsidiary to the
Administrative Agent to the extent not previously pledged, together with, in
each case, such customary legal opinions as may be reasonably requested by the
Administrative Agent.
The Administrative Agent shall provide copies of any written information
provided to it by the Borrower or any Loan Party pursuant to this Article VI to
any Lender requesting the same to the extent that such Lender had the right to
make such request herein. Prior to the Revolving Credit Facility Termination
Date, the Administrative Agent shall have no obligation to distribute to any
Term Loan Lender information received from any Loan Party pursuant to this
Article VI.

ARTICLE VII
NEGATIVE COVENANTS
The Borrower agrees to each of the following, (a) from and after the Restatement
Effective Date and until the Revolving Credit Facility Termination Date, with
the Revolving Credit Lenders, the L/C Issuer and the Administrative Agent and,
(b) from and after the Revolving Credit Facility Termination Date and thereafter
as long as any Obligation or any Commitment remains outstanding, with the Term
Loan Lenders and the Administrative Agent and, in each case, unless the Required
Lenders otherwise consent in writing (provided that references herein to
“Subsidiaries” shall exclude any Captive Insurance Subsidiary for all Sections
under this Article VII except Sections 7.01 and 7.02):


150

--------------------------------------------------------------------------------








7.01    Indebtedness. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except for the following:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date (as defined in the Existing
Credit Agreement) and listed on Schedule 7.01;
(c)    Guaranty Obligations incurred by the Borrower or any Guarantor in respect
of Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 7.01 (other than clause (g) below);
(d)    (i) Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for tangible property, (ii) Indebtedness in respect of sale
and leaseback transactions permitted by Section 7.13 (giving effect to the
proviso contained therein) and (iii) other secured Indebtedness (including
secured Indebtedness incurred or assumed by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition); provided, however, that (A) the Liens
securing such Indebtedness shall be within the limitations set forth in Sections
7.02(d), 7.02(e) or 7.02(k) and (B) (x) the aggregate principal amount of all
such Indebtedness permitted by this subsection (d) at any one time outstanding
shall not exceed $50,000,000 and (y) the aggregate principal amount of all such
Indebtedness at any one time outstanding under clause (d)(iii) shall not exceed
$10,000,000;
(e)    renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (d) above or this clause (e); provided, however, that
any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount of (plus reasonable fees,
expenses and any premium incurred in connection with the renewal, extension,
refinancing or refunding of such Indebtedness), and is on terms that in the
aggregate are not materially less favorable to the Borrower or such Subsidiary
than, including as to weighted average maturity, the Indebtedness being renewed,
extended, refinanced or refunded;
(f)    Indebtedness arising from intercompany loans among the Borrower and its
Subsidiaries; provided that (x) if any such Indebtedness owing to a Loan Party
that is a party to a Collateral Agreement is evidenced by a promissory note,
such note shall be subject to a first priority Lien pursuant to such Collateral
Agreement, provided that any such Indebtedness owing to a Loan Party by a
Foreign Subsidiary that is not a Loan Party shall be limited to Indebtedness
incurred pursuant to transactions entered


151

--------------------------------------------------------------------------------







into in the ordinary course of business consistent with past practice of the
Borrower and its Subsidiaries, (y) all such Indebtedness owed by a Loan Party to
a Subsidiary that is not a Loan Party shall be Subordinated Debt, and (z) any
payment by any Guarantor under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
the Borrower or to any of its Subsidiaries for whose benefit such payment is
made; provided, further, that, in each case, the Investment in the intercompany
loan by the lender thereof is permitted under Section 7.03;
(g)    Non-Recourse Indebtedness;
(h)    Indebtedness under or in respect of Swap Contracts that are not
speculative in nature;
(i)    unsecured Indebtedness of any Subsidiary (other than a Guarantor) in
aggregate principal amount not to exceed $15,000,000 at any time outstanding;
(j)    Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions and not in connection with the borrowing of money;
(k)    Indebtedness under or in respect of Cash Management Agreements;
(l)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within 5 Business Days of being matured or drawn;
(m)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount not to exceed
$150,000,000 at any time outstanding;
(n)    Cash Collateralized Letters of Credit;
(o)    unsecured Indebtedness of any Loan Party so long as at the time of
incurrence of such Indebtedness (i) no Default has occurred and is continuing or
would result therefrom and (ii) the Borrower and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.16
immediately before and after giving effect to the incurrence of such
Indebtedness;


152

--------------------------------------------------------------------------------







(p)    COVID-19 Relief Indebtedness in an aggregate principal amount not to
exceed $10,000,000;
(q)    [reserved]
(r)    Indebtedness with respect to (i) unmatured or undrawn obligations to
reimburse B. Riley Financial, Inc. with respect to the [***] Letter of Credit
and (ii) matured or drawn obligations to reimburse B. Riley Financial, Inc. with
respect to the [***] Letter of Credit, provided that such Indebtedness is deemed
a Tranche A-5 Term Loan Borrowing within 2 Business Days of being matured or
drawn (or such longer period, not to exceed five (5) Business Days, in the
Administrative Agent’s reasonable discretion); and
(s)    Indebtedness in the aggregate not to exceed a principal amount of
$50,000,000 with respect to (i) unmatured or undrawn obligations to reimburse
the Tranche A-7 Lenders with respect to the Tranche A-7 Letter of Credit and
(ii) matured or drawn obligations to reimburse the Tranche A-7 Lenders with
respect to the Tranche A-7 Letter of Credit, provided that such Indebtedness is
deemed a Tranche A-7 Term Loan Borrowing within two (2) Business Days of being
matured or drawn (or such longer period, not to exceed five (5) Business Days,
in the Administrative Agent’s reasonable discretion);
provided that the aggregate outstanding principal amount of all Indebtedness
pursuant to Sections 7.01(i) and (o) (including any Indebtedness that is
Subordinated Debt) shall not exceed $25,000,000 at any time.

7.02    Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon or with respect to any
of their respective properties or assets, whether now owned or hereafter
acquired, or assign, or permit any of its Subsidiaries to assign, any right to
receive income, except for the following:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens existing on the Closing Date (as defined in the Existing Credit
Agreement) and listed on Schedule 7.02;
(c)    Customary Permitted Liens;
(d)    Liens granted by the Borrower or any Subsidiary of the Borrower under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Restatement Effective Date, of the Borrower’s or such Subsidiary’s
acquisition thereof in accordance with this Agreement, in each case securing
Indebtedness permitted under


153

--------------------------------------------------------------------------------







Section 7.01(d) and limited to the property purchased (and proceeds thereof)
with the proceeds subject to such Capital Lease or Indebtedness;
(e)    purchase money security interests in real property, improvements thereto
or equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Subsidiary expects to
sell to its customer with respect to such project and that, pending such sale,
is classified as inventory) hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Subsidiaries; provided, however, that
(i) such security interests secure purchase money Indebtedness permitted under
Section 7.01(d) and are limited to the property purchased with the proceeds of
such purchase money Indebtedness (and proceeds thereof), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
ninety days of such acquisition or construction, and (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or Fair Market Value of
such real property, improvements or equipment at the time of such acquisition or
construction;
(f)    any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above, this
clause (f) or clause (k) below, without any material change in the assets
subject to such Lien;
(g)    Liens in favor of lessors securing operating leases permitted hereunder;
(h)    Liens securing Non-Recourse Indebtedness permitted under Section 7.01(g)
on (i) the assets of the Subsidiary or Joint Venture financed by such
Non-Recourse Indebtedness and (ii) the Stock of the Joint Venture or Subsidiary
financed by such Non-Recourse Indebtedness;
(i)    Liens arising out of judgments or awards and not constituting an Event of
Default under Section 8.01(g);
(j)    Liens encumbering inventory, work-in-process and related property in
favor of customers or suppliers securing obligations and other liabilities to
such customers or suppliers (other than Indebtedness) to the extent such Liens
are granted in the ordinary course of business and are consistent with past
business practices;
(k)    Liens not otherwise permitted hereunder securing Indebtedness permitted
by Section 7.01(d)(ii) or (iii) and encumbering assets of (i) Foreign


154

--------------------------------------------------------------------------------







Subsidiaries or (ii) Domestic Subsidiaries that are not (and are not required to
be) Guarantors, in each case that do not constitute Collateral;
(l)    Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $10,000,000
at any time;
(m)    Liens securing insurance premium financing permitted under Section
7.01(j) under customary terms and conditions; provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;
(n)    Liens not otherwise permitted by this Section securing obligations or
other liabilities (other than Indebtedness for borrowed money) of the Borrower
or its Subsidiaries; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $10,000,000
at any time;
(o)    Liens on Cash Collateral securing only Cash Collateralized Letters of
Credit;
(p)    Liens securing reimbursement obligations of any Foreign Subsidiary in
respect of Performance Guarantees (including any obligation to make payments in
connection with such performance, but excluding obligations for the payment of
borrowed money) issued by a Person that is not the Borrower or an Affiliate of
the Borrower; provided such Liens shall be limited to (i) any contract as to
which such Performance Guarantee provides credit support, (ii) any accounts
receivable arising out of such contract and (iii) the deposit account into which
such accounts receivable are deposited (the property described in clauses (i)
through (iii), collectively, the “Performance Guarantee Collateral”);
(q)    Liens on cash or Cash Equivalents securing (i) reimbursement obligations
in respect of Performance Guarantees and other similar obligations (including
any obligation to make payments in connection with such performance, but
excluding obligations for the payment of borrowed money) and (ii) Swap Contracts
that are not speculative in nature; provided that, in each case, the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed $25,000,000;


155

--------------------------------------------------------------------------------







(r)    Liens securing Indebtedness permitted pursuant to Section 7.01(p),
provided that (x) such Liens are not on any assets or properties of Loan Parties
or (y) the Administrative Agent, in its reasonable discretion, has provided its
prior written consent to such Lien;
(s)    Liens not otherwise permitted by this Section securing obligations or
other liabilities of the Borrower or its Subsidiaries; provided that such Liens
and the aggregate outstanding amount of all such obligations and liabilities
secured by such Liens permitted under this clause (s) shall be on terms and
conditions satisfactory to the Administrative Agent and the Required Lenders;
Notwithstanding the foregoing or anything to the contrary contained in any Loan
Document, no Loan Party or Subsidiary shall pledge, cause to be pledged, or
permit the pledge of, any asset owned by a Domestic Subsidiary as credit support
in favor of, or for the benefit of, any Non-Loan Party.

7.03    Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or maintain any Investment except
for the following:
(a)    Investments existing on the Closing Date (as defined in the Existing
Credit Agreement) and disclosed on Schedule 7.03, and any refinancings of such
Investments to the extent constituting Indebtedness otherwise permitted under
Section 7.01(b), provided such refinancing complies with the provisions of
Section 7.01(e);
(b)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(c)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Borrower and its Subsidiaries;
(d)    Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;
(e)    Investments by the Borrower in any Wholly-Owned Subsidiary and
Investments of any Wholly-Owned Subsidiary in the Borrower or in another
Wholly-Owned Subsidiary; provided that any such Investments permitted under this
clause (e) made by a Loan Party in a Foreign Subsidiary that is not a Loan Party
shall be limited to such Investments entered into in the ordinary course of
business consistent


156

--------------------------------------------------------------------------------







with past practice of the Borrower and its Subsidiaries; provided further that
the Borrower and its Subsidiaries shall be permitted to convert outstanding
intercompany loans made from the Borrower through a series of Subsidiaries into
Babcock & Wilcox Vølund, A/S, Babcock & Wilcox Vølund AB, Babcock & Wilcox
Vølund Limited, Babcock & Wilcox Slovakia s.r.o. and/or SPIG S.p.A. and its
subsidiaries incurred pursuant to Section 7.01(f) into intercompany equity
holdings;
(f)    loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the ordinary course of business;
provided, that the aggregate principal amount of all such loans and advances and
guaranties of loans and advances shall not exceed $1,000,000 at any time;
(g)    Investments constituting Guaranty Obligations permitted by Section 7.01;
(h)    Investments in connection with a Permitted Acquisition;
(i)    Investments in Rabbi Trusts in an aggregate amount not to exceed
$15,000,000 (plus income and capital growth with respect thereto);
(j)    Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;
(k)    [reserved];
(l)    other Investments not constituting Acquisitions by the Borrower or any
Subsidiary made after the Closing Date (as defined in the Existing Credit
Agreement); provided that the aggregate outstanding amount of all Investments
made pursuant to this clause (l) at any time shall not exceed $15,000,000.
For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.

7.04    Asset Sales. The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of any of
their respective assets or any interest therein (including the sale or factoring
at maturity of any accounts)


157

--------------------------------------------------------------------------------







to any Person, or permit or suffer any other Person to acquire any interest in
any of their respective assets or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Stock or Stock Equivalent (any such disposition
being an “Asset Sale”) except for the following:
(a)    the sale or disposition of inventory in the ordinary course of business;
(b)    transfers resulting from any taking or condemnation of any property of
the Borrower or any of its Subsidiaries (or, as long as no Default exists or
would result therefrom, deed in lieu thereof);
(c)    as long as no Default exists or would result therefrom, the sale or
disposition of equipment that the Borrower reasonably determines is no longer
useful in its or its Subsidiaries’ business, has become obsolete, damaged or
surplus or is replaced in the ordinary course of business;
(d)    as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Subsidiary
or (ii) is an Immaterial Subsidiary that, in each case, both at the time of such
sale and as of the Closing Date (as defined in the Existing Credit Agreement)
(or if later, the time of formation or acquisition of such Subsidiary), do not
constitute, in the aggregate, all or substantially all of the assets (or the
Stock or Stock Equivalents) of such Subsidiary; provided, however, with respect
to any such Asset Sale made pursuant to this clause (d), no such Asset Sale
shall be permitted between Loan Parties and Foreign Subsidiaries that are not
Loan Parties;
(e)    as long as no Default exists or would result therefrom, the lease or
sublease of Real Property not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement or the Mortgages;
(f)    as long as no Default exists or would result therefrom, non-exclusive
assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;
(g)    as long as no Default exists or would result therefrom, discounts,
adjustments, settlements and compromises of Accounts and contract claims in the
ordinary course of business;
(h)    any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party;


158

--------------------------------------------------------------------------------







(i)    as long as no Default exists or would result therefrom, any other Asset
Sale for Fair Market Value and where 100% of the consideration received therefor
is cash or Cash Equivalents; provided, however, that with respect to any such
Asset Sale pursuant to this clause (i), the aggregate consideration received for
the sale of all assets sold in accordance with this clause (i) during any Fiscal
Year, including such Asset Sale, shall not exceed the lesser of (I) $10,000,000
and (II) 5% of Consolidated Tangible Assets as of the last day of the
immediately preceding Fiscal Year;
(j)    any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $5,000,000; and
(k)    Asset Sales permitted by Section 7.13, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.05.

7.05    Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay or make any sum
for any Restricted Payment except for:
(a)    Restricted Payments by the Borrower to any Guarantor;
(b)    Restricted Payments by (i) any Subsidiary of the Borrower to the Borrower
or any Guarantor or (ii) any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;
(c)    Restricted Payments by any Subsidiary that is not a Wholly-Owned
Subsidiary to the Borrower or any Guarantor and to any other direct or indirect
holders of equity interests in such Subsidiary to the extent (i) such Restricted
Payments are made pro rata (or on a basis more favorable to the Borrower or such
Guarantor) among the holders of the equity interests in such Subsidiary or (ii)
pursuant to the terms of the joint venture or other distribution agreement for
such Subsidiary in form and substance approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed);
(d)    any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries (other than Specified
Equity Contributions) that is deemed to occur upon the cashless exercise of
stock options or warrants;
(e)    the repurchase, redemption or other acquisition or retirement for value
of any Stock or Stock Equivalents of the Borrower or any Subsidiary held by any


159

--------------------------------------------------------------------------------







current or former officer, director or employee pursuant to any equity-based
compensation plan, equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement in an aggregate amount not to
exceed $20,000,000 in any Fiscal Year; and
(f)    payment of fees and other amounts, including amounts in lieu of interest
waived hereunder, to B. Riley pursuant to the B. Riley Fee Letter which may be
made in Stock, Stock Equivalents, Cash or Cash Equivalents.

7.06     Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom: any
Subsidiary may merge or consolidate with or into (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when (i) any Guarantor is merging or
consolidating with another Subsidiary, the continuing or surviving Person shall
be a Guarantor (whether as the survivor or by becoming a Guarantor in a manner
reasonably satisfactory to the Administrative Agent, including by joining the
Guaranty) and (ii) any Guarantor that is a Domestic Subsidiary is merging or
consolidating with another Subsidiary, the continuing or surviving Person shall
be a Guarantor that is a Domestic Subsidiary;
(b)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is (i) a
Guarantor, then the transferee must either be the Borrower or a Guarantor or
(ii) a Guarantor that is a Domestic Subsidiary, then the transferee must either
be the Borrower or a Guarantor that is a Domestic Subsidiary;
(c)    any Person may be merged or amalgamated with or into the Borrower or any
Subsidiary of the Borrower in connection with a transaction that constitutes a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving Person, or (ii)
if a Guarantor is a party to such transaction, the continuing or surviving
Person shall be a Guarantor (whether as the survivor or by becoming a Guarantor
in a manner reasonably satisfactory to the Administrative Agent, including by
joining the Guaranty);
(d)    any Subsidiary may dissolve or liquidate so long as (i) such dissolution
or liquidation could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral (if any)


160

--------------------------------------------------------------------------------







and (ii) if such dissolving Subsidiary is (x) a Guarantor, it transfers all or
substantially all of its assets and operations to another Guarantor or (y) a
Guarantor that is a Domestic Subsidiary, it transfers all or substantially all
of its assets and operations to another Guarantor that is a Domestic Subsidiary;
and
(e)    an Asset Sale permitted under Section 7.04 may be consummated.

7.07    Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than the
Eligible Line of Business.

7.08    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any transaction of any kind
involving aggregate payments or consideration in excess of $1,000,000 with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as could reasonably be expected to be obtainable by
the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate except:
(a)    transactions among the Borrower and its Subsidiaries not otherwise
prohibited under the Loan Documents;
(b)    Restricted Payments and Investments otherwise permitted by this
Agreement;
(c)    transactions in accordance with the Affiliate Agreements or as thereafter
amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Restatement Effective Date;
(d)    reasonable director, officer and employee compensation (including
bonuses) and other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) and indemnification
and insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;
(e)    the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Borrower and/or one or more Subsidiaries, on the one hand,
and any Tax Affiliate, on the other hand, which payments by the Borrower and its
Subsidiaries are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis;


161

--------------------------------------------------------------------------------







(f)    so long as the Borrower is subject to the filing requirements of the SEC,
any transaction not otherwise prohibited under the Loan Documents with a Person
that would constitute an Affiliate of the Borrower solely because the Borrower
or a Subsidiary owns Stock in or otherwise Controls such Person;
(g)    pledges by the Borrower or any Subsidiary of Stock of any Joint Venture
in a transaction permitted by Section 7.02(h)(ii);
(h)    any transaction entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary (provided that such transaction is not entered into in contemplation
of such event); and
(i)    the transactions entered into pursuant to the B. Riley Fee Letter,
including the issuance of Stock and Stock Equivalents.

7.09    Burdensome Agreements. The Borrower shall not, and shall not permit any
of its Subsidiaries to, (a) other than for any Subsidiary that is not a
Wholly-Owned Subsidiary, agree to enter into or suffer to exist or become
effective any consensual encumbrance or consensual restriction of any kind on
the ability of such Subsidiary to pay dividends or make any other distribution
or transfer of funds or assets or make loans or advances to or other Investments
in, or enter into any Guaranty Obligation or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower or (b) other than customary
non-assignment provisions in contracts entered into in the ordinary course of
business, enter into or permit to exist or become effective any enforceable
agreement prohibiting or limiting the ability of the Borrower or any Subsidiary
to create, incur, assume or permit to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations;
provided that the limitations of this Section 7.09 shall not apply to such
limitations contained in (i) the Loan Documents, (ii) any agreement governing
any Non-Recourse Indebtedness or any Indebtedness permitted by Section 7.01(b),
(d), (e), (g) (in the case of any such Indebtedness, so long as any prohibition
or limitation is only effective against the assets financed thereby) or (i) or
(iii) any agreement of a Subsidiary that is not (and is not required to become)
a Loan Party that is in existence at the time of, and is not entered into in
anticipation of, the acquisition of such Person as a Subsidiary of the Borrower
(and, with respect to this clause (iii), including any amendment, extension,
amendment and restatement, replacement, refinancing or other modification of
such agreement so long as the relevant limitations are not altered in any manner
that is materially adverse to the interests of the Lenders).

7.10    [Reserved].


162

--------------------------------------------------------------------------------








7.11    Fiscal Year. The Borrower shall not change its Fiscal Year.

7.12    Use of Proceeds. (a) The Borrower shall not, and shall not permit any of
its Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) in contravention of Regulation U of the FRB and (b) the
proceeds of Loans shall not be used to cash collateralize any letters of credit,
sureties, support for warranties or performance obligations, or any similar
obligations other than the Letters of Credit.

7.13    Sale Leasebacks. The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any sale and leaseback transaction unless the
proceeds of such transaction received by the Loan Parties equal the Fair Market
Value of the properties subject to such transaction and, after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
permitted hereunder (other than any sale and leaseback transaction of property
entered into within 90 days of the acquisition of such property) does not exceed
$10,000,000; provided that any such sale and leaseback transactions permitted
under this Section 7.13 shall be limited to the sale and leaseback of the (i)
the Power Copley property and (ii) Volund Esjberg assembly facility.

7.14    No Speculative Transactions. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any material speculative
transaction or in any material transaction involving the entry into of Swap
Contracts by such Person except for the sole purpose of hedging in the normal
course of business.

7.15    Anti-Corruption Laws. The Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension in violation of applicable Anti-Corruption Laws.

7.16    Financial Covenants.
(a)    Interest Coverage Ratio and Senior Leverage Ratio. Compliance with any
Interest Coverage Ratio or Senior Leverage Ratio as of the last day of any
Fiscal Quarter of the Borrower ending on or prior to September 30, 2020 is
hereby suspended. The Administrative Agent, the Borrower and the Required
Lenders agree to negotiate in good faith covenants with respect to interest
coverage and leverage ratios.
(b)    [Reserved].

7.17    Sanctions. The Borrower shall not, and shall not permit any of its
Subsidiaries to directly or indirectly use the proceeds of any Credit Extension,
or make available such proceeds to any Subsidiary, Joint Venture partner or
other individual or entity, to fund, finance or facilitate any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
in each case at the time of such funding, is the subject of Sanctions, or in any
other manner that, to the Borrower’s knowledge,


163

--------------------------------------------------------------------------------







would result in a violation by any Lender, Administrative Agent or L/C Issuer of
Sanctions.

7.18    Minimum Liquidity. The Borrower shall not permit Liquidity as of the
last Business Day of any calendar month, as demonstrated by a certificate of a
Responsible Officer delivered within 15 days of the end of the relevant calendar
month certifying as to the foregoing and containing reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Administrative Agent to be less than $30,000,000.

7.19    [Reserved].

7.20    Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries in each fiscal year to
exceed $27,500,000 for such fiscal year other than any expenditures for
replacements and substitutions for fixed assets, capital assets or equipment to
the extent made with the proceeds of insurance to repair replace any such assets
or equipment that were lost, damaged or destroyed from a casualty or
condemnation event.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall, at any time on or after
the Restatement Effective Date (other than with respect to Section 8.01(c)), and
at any time with respect to Section 8.01(c), constitute an “Event of Default”:
(a)    Non-Payment of Principal. the Borrower shall fail to pay any principal of
any Loan or any L/C Obligation when the same becomes due and payable; or
(b)    Non-Payment of Interest and Other Amounts. the Borrower shall fail to pay
any interest on any Loan, any fee under any of the Loan Documents or any other
Obligation (other than one referred to in clause (a) above and other than
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement) and such non-payment continues for a period of three Business Days
after the due date therefor; or
(c)    Representations and Warranties. any representation or warranty made or
deemed made by any Loan Party in any Loan Document shall prove to have been
incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or
(d)    Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.08,
6.12


164

--------------------------------------------------------------------------------







(with respect to the existence of the Borrower), 6.17, 6.25, 6.37, or Article
VII or (ii) any other term, covenant or agreement contained in this Agreement or
in any other Loan Document if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower obtains actual knowledge of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent, any Lender or any L/C Issuer; or
(e)    Cross-Default. (i) the Borrower or any of its Subsidiaries shall fail to
make any payment on any recourse Indebtedness of the Borrower or any such
Subsidiary (other than the Obligations (except Obligations under Secured Cash
Management Agreements and Secured Hedge Agreements, which are expressly covered
by this clause (e))) or any Guaranty Obligation in respect of Indebtedness of
any other Person, and, in each case, such failure relates to Indebtedness (x)
having a principal amount in excess of $25,000,000 when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand, early termination event or otherwise), or (y) under any foreign
revolving credit facility, whether committed or uncommitted, (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness or (iii) any such Indebtedness shall become or be declared to be
due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that clauses (ii) and (iii) above shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or
(f)    Insolvency Proceedings, Etc. (i) the Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided,


165

--------------------------------------------------------------------------------







however, that, in the case of any such proceedings instituted against the
Borrower or any of its Material Subsidiaries (but not instituted by the Borrower
or any of its Subsidiaries), either such proceedings shall remain undismissed or
unstayed for a period of 60 days or more or an order or decree approving or
ordering any of the foregoing shall be entered, or (iii) the Borrower or any of
its Material Subsidiaries shall take any corporate action to authorize any
action set forth in clauses (i) or (ii) above; or
(g)    Judgments. one or more judgments, orders or decrees (or other similar
process) for the payment of money in an amount in excess of $35,000,000 in the
aggregate (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(h)    ERISA. one or more ERISA Events shall occur and the amount of all
liabilities and deficiencies resulting therefrom imposed on or which could
reasonably be expected to be imposed directly on the Borrower, any of its
Subsidiaries or any Guarantor, whether or not assessed, when taken together with
amounts of all such liabilities and deficiencies for all other such ERISA Events
exceeds $35,000,000 in the aggregate; or
(i)    Invalidity of Loan Documents. Any of:
(i)    any provision of any Security Instrument or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason, except as permitted by the Loan Documents, cease to be valid and binding
on, or enforceable against, any Loan Party which is a party thereto, or any Loan
Party shall so state in writing;
(ii)    any Security Instrument shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $10,000,000 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien or any
Loan Party shall so state in writing; or


166

--------------------------------------------------------------------------------







(iii)    any provision of the B. Riley Limited Guaranty after delivery thereof
pursuant to this Agreement or any other Loan Document shall for any reason cease
to be valid and binding on, or enforceable against B. Riley Financial, Inc.; or
(j)    Change of Control. there occurs any Change of Control; or
(k)    Project-Related Defaults. (x) With respect to any Vølund Project other
than the Vølund Projects located at [***], [***] and [***], the exercise of any
rejection or termination right under any contract with respect to the Vølund
Projects in accordance with the terms thereof pursuant to any written
communication or notice or pursuant to any judicial, regulatory or
administrative procedure and such rejection or termination is not cured or
waived within 10 Business Days, (y) [reserved] or (z) with respect to any Vølund
Project other than the Vølund Projects located at [***], [***] and [***], (A)
any Vølund Project counterparty or other Vølund Project stakeholder takes any
material step to enforce any rights or remedies it may have with respect to
Performance Guarantees it may have against any Loan Party as determined by the
Administrative Agent based upon advice of counsel, (B) the aggregate potential
liability thereof exceeds $10,000,000 and (C) the relevant counterparties and/or
stakeholders have not agreed to waive or postpone the exercise of such rights or
remedies within 10 Business Days.
(l)    Financial Covenant Reinstatement. The Administrative Agent, the Borrower
and the Required Lenders fail to agree on interest coverage and leverage ratios
testing levels and appropriate calculations thereof on or prior to October 31,
2020; provided that the Administrative Agent and the Required Lenders have
negotiated such covenants in good faith or have attempted to engage the Borrower
in good faith in such negotiations.
(m)    Tranche A-6 Term Loan Fundings. Any Tranche A-6 Term Loan Lender shall
fail to fund any Tranche A-6 Term Loan in full in accordance with the terms
hereunder (solely except as such amount may be reduced on account of Net Cash
Proceeds of the issuance of Stock or Stock Equivalents of the Borrower in
accordance with Section 4.05), or the Borrower shall fail to provide a Request
for Credit Extension as set forth with Section 4.05 for any of the Scheduled
Term Loans in accordance with the procedures set forth in Section 2.02 for each
scheduled date and in the full corresponding principal amount set forth in
Section 2.01F (solely except as such amount may be reduced on account of Net
Cash Proceeds of the issuance of Stock or Stock Equivalents of the Borrower in
accordance with Section 4.05).


167

--------------------------------------------------------------------------------








8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


168

--------------------------------------------------------------------------------







Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Revolving Credit Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Loans, L/C
Borrowings and other Obligations arising under the Loan Documents owing to the
Revolving Credit Lenders, ratably among the Revolving Credit Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Revolving Credit Lenders, the L/C Issuers, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of that portion of the Obligations constituting interest on
the Term Loans and other Obligations arising under the Loan Documents owing to
the Term Loan Lenders, ratably among the Term Loan Lenders in proportion to the
respective amounts described in this clause Sixth payable to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Term Loan Lenders in proportion
to the respective amounts described in this clause Seventh held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by the Intercreditor
Agreement or any applicable Requirement of Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired,


169

--------------------------------------------------------------------------------







such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

8.04    Right to Cure
(a)    Notwithstanding anything to the contrary contained in Section 8.01, for
purposes of determining whether any Default or Event of Default resulting from
the failure to perform or observe any Financial Covenant has occurred, as of any
date, and at any time during the applicable Fiscal Quarter or on or after the
last day of the applicable Fiscal Quarter and on or prior to the day that is the
tenth Business Day after the date on which financial statements are required to
be delivered pursuant to Section 6.01(a) and Section 6.01(b), as applicable,
with respect to the applicable Fiscal Quarter hereunder (the “Cure Expiration
Date”), the Borrower shall have the right to issue common Stock (or other Stock
of the Borrower reasonably acceptable to the Administrative Agent) for cash or
otherwise receive direct equity contributions in cash (any such net cash
proceeds of such issuance or contribution, excluding such net cash proceeds of
such issuance or contribution of Disqualified Stock, a “Specified Equity
Contribution”), and upon the receipt by the Borrower of the Specified Equity
Contribution, the Financial Covenants shall be recalculated, giving effect to a
pro forma increase to EBITDA for such Fiscal Quarter and each subsequent period
that includes such Fiscal Quarter (the “Cure Right”).
(b)    The right to make a Specified Equity Contribution is subject to the
following conditions: (i) no more than two Specified Equity Contributions may be
made in any period of four consecutive Fiscal Quarters, (ii) no more than two
Specified Equity Contributions may be made prior to the Revolving Credit
Facility Termination Date, (iii) the net cash proceeds of any Specified Equity
Contribution shall be no more than the amount required to cause the Borrower to
be in pro forma compliance with the Financial Covenants for any applicable
period, (iv) there shall be no pro forma


170

--------------------------------------------------------------------------------







reduction in Indebtedness with the proceeds of any Specified Equity Contribution
used to increase EBITDA for determining compliance with the Financial Covenants
for the four Fiscal Quarter period ending with the Fiscal Quarter ended
immediately prior to the exercise of the Cure Right, (v) all Specified Equity
Contributions shall be disregarded for purposes of determining availability or
amount under any basket, financial ratio-based conditions or for carve-outs or
for any other purposes and (vi) no Specified Equity Contributions held by the
Borrower or any of its Subsidiaries shall qualify as “unrestricted cash” or Cash
Equivalents” for the purpose of calculating Liquidity.
(c)    Notwithstanding anything to the contrary contained in Section 7.16, (A)
if upon the exercise of the Cure Right the Borrower shall then be in compliance
with the requirements of the Financial Covenants, the Financial Covenants shall
be deemed satisfied and complied with as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply the
Financial Covenants, and any Default or Event of Default related to any failure
to comply the Financial Covenants shall be deemed not to have occurred ;
provided that no Borrower shall be permitted to borrow Revolving Credit Loans or
make any request for the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit) until and unless (x)
the Specified Equity Contribution has been received by the Borrower or (y) all
such Defaults and Events of Default (or the restrictions contained in this
proviso) shall have been waived or cured in accordance with the terms of this
Agreement.
(d)     Following the delivery by the Borrower of a written notice to the
Administrative Agent of its intent to exercise the Cure Right, (x) prior to the
Cure Expiration Date, the Administrative Agent and the Lenders shall not be
permitted to exercise any rights then available as a result of an Event of
Default under this Article VIII on the basis of a breach of the Financial
Covenant so as to enable the consummation of the Cure Right as permitted under
this Section 8.04 and (y) for the avoidance of doubt, the Revolving Credit
Lenders shall not be required to make any Revolving Credit Loans and the L/C
Issuers shall not be required to make any L/C Credit Extension, unless and until
the Borrower has received a Specified Equity Contribution in an amount that
causes the Borrower to be in compliance with the Financial Covenants, and
further subject to the satisfaction of the conditions set forth in Section 4.03.


171

--------------------------------------------------------------------------------








ARTICLE IX
ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have any rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law; provided that the meaning of such term in Section
10.06(c) is intended to be consistent with the meaning of such term as used in
Section 5f.103-1(c) of the United States Treasury Regulations. Instead such term
is used as a matter of market custom, and is intended to create or reflect only
an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Administrative Agent is


172

--------------------------------------------------------------------------------







further authorized on behalf of all the Lenders, without the necessity of any
notice to or further consent from the Lenders, from time to time to take any
action, or permit the any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent to take any action, with respect to any Collateral
or the Loan Documents which may be necessary to perfect and maintain perfected
the Liens upon any Collateral granted pursuant to any Loan Document.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose,


173

--------------------------------------------------------------------------------







any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other


174

--------------------------------------------------------------------------------







experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
at the time of such appointment and succession. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day


175

--------------------------------------------------------------------------------







as shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(h) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of


176

--------------------------------------------------------------------------------







an L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
L/C Issuer, and the acceptance by such successor L/C issuer of such appointment,
with respect to the Letters of Credit issued by Bank of America and the related
L/C Obligations (which may be another existing L/C Issuer) (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07    Non-Reliance on the Administrative Agent and the Other Lenders. Each
Lender and each L/C Issuer expressly acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of any Loan Party of any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender or each L/C Issuer as to any matter,
including whether the Administrative Agent has disclosed material information in
its (or its Related Parties’) possession. Each Lender and each L/C Issuer
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property,


177

--------------------------------------------------------------------------------







financial and other condition and creditworthiness of the Loan Parties. Each
Lender and each L/C Issuer represents and warrants that (i) the Loan Documents
set forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender or L/C Issuer for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender or L/C Issuer, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each L/C Issuer agrees not to assert a claim in
contravention of the foregoing. Each Lender and each L/C Issuer represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such L/C Issuer, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

9.08    [Reserved]

9.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09
and 10.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


178

--------------------------------------------------------------------------------







and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent, in its sole
discretion, to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests in the asset
or assets so purchased (or in the Stock, Stock Equivalents or debt instruments
of the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles;
provided that all such documents will reflect the agreements set forth in
Section 8.03 and any other subordination terms set forth herein; provided
further that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets, Stock
or Stock Equivalents thereof shall be governed, directly or indirectly, by the
vote of the Required Lenders,


179

--------------------------------------------------------------------------------







irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Stock, Stock Equivalents
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Stock, Stock Equivalents and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank, and on behalf of their Affiliates in
such capacities) and each L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document (including,
without limitation, in connection with the Foreign Subsidiary Reorganization) or
(iii) subject to Section


180

--------------------------------------------------------------------------------







10.01 (including Section 10.01(h)), if approved, authorized or ratified in
writing by the Required Lenders;
(ii)    to subordinate or release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.02(b), (d), (e), (f) or (h), and to
enter into any intercreditor agreement, subordination agreement or similar
agreement with respect to any such property;
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank
that obtains the benefits of the provisions of Section 8.03, the Guaranty, the
B. Riley Limited Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty, the B. Riley Limited Guaranty or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty, the B. Riley Limited Guaranty or any
Security Instrument) other than in its capacity as a Lender and, in such


181

--------------------------------------------------------------------------------







case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X
MISCELLANEOUS

10.01    Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    (x) waive the condition set forth in Section 4.01(e) without the written
consent of each Revolving Credit Lender or (y) waive any condition set forth in
Section 4.04, Section 4.05 or Section 4.06 without the written consent of each
Term Loan Lender holding a Term Loan Commitment;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment (i) terminated pursuant to Section 8.02 or (ii) mandatorily reduced
pursuant to Section 2.06(a)(ii) or (iii), but excluding any waiver or
modification with respect to any mandatory Commitment reduction pursuant to
Section 2.06(a)(ii) or (iii)) without the written consent of such Lender,
provided that any Commitment reduction pursuant to Section 2.06(a)(ii) for the
benefit of the Term Loan Lenders shall not be waived or modified without the
consent of each Tranche A-6 Term Loan Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment, provided that a postponement of any payment with respect to the Term
Loan Facility that results from a modification of the definition of “Revolving
Credit Facility Maturity Date” shall not be deemed to be a postponement of any
payment;


182

--------------------------------------------------------------------------------







(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (including any rights to indemnification or expense reimbursement
under clauses (a) and (b) of Section 10.04) without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest, commitment
fees or Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of the Administrative Agent and each affected L/C Issuer;
(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty or the B. Riley Limited Guaranty in each case without the
written consent of each Lender, except to the extent the release of any
Collateral or any Guarantor is permitted pursuant to Section 9.10 (other than
Section 9.10(a)(iii)) (in which case such release may be made by the
Administrative Agent acting alone); or
(i)    waive or amend Section 6.26(b) without the written consent of Credit
Agricole Corporate and Investment Bank in its capacity as an L/C Issuer;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders


183

--------------------------------------------------------------------------------







required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (y) the Administrative Agent, the Borrower and the
applicable L/C Issuer may, without the consent of any other Lender or L/C
Issuer, make such changes as may be necessary to incorporate provisions with
respect to the issuance of Letters of Credit in any Alternative Currency
approved by such L/C Issuer. Notwithstanding anything to the contrary contained
in this Section, if the Administrative Agent and the Borrower shall have jointly
identified (each in its sole discretion) an obvious error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the applicable Loan Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following the posting of such amendment to the Lenders.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary:
(x) this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing


184

--------------------------------------------------------------------------------







such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder so long as such amendment does not
adversely impact any other Lender’s ability to participate in such vote or
action;
(y) until the occurrence of the Revolving Credit Facility Termination Date, for
purposes of determining whether the “Required Lenders” or any other amount of
requisite Lenders (other than express references to the “Required Term Lenders”)
have (i) consented to any amendment, modification, waiver, consent or other
action with respect to any terms of the Loan Documents or (ii) directed or
required the Administrative Agent or any other Secured Party to undertake any
action with respect to the Loan Documents, the Term Loan Lenders shall be deemed
to have voted in the same proportion as the allocation of voting with respect to
such matter by the Revolving Credit Lenders; provided that, to the extent such
clause is applicable to any Term Loan Lender, such Term Loan Lender shall have
consent rights under clauses (a)(y), (b), (c), (d), (e), and (g) of this Section
10.01 prior to the occurrence of the Revolving Credit Facility Termination Date;
and
(z) for purposes of determining whether the “Required Lenders” or any other
amount of requisite Lenders have (i) consented to any amendment, modification,
waiver, consent or other action with respect to any terms of the Loan Documents
or (ii) directed or required the Administrative Agent or any other Secured Party
to undertake any action with respect to the Loan Documents, any Lender who holds
(I) either Term Loans or Term Loan Commitments and (II) Revolving Credit
Commitments shall, in its capacity as Revolving Credit Lender, be deemed to have
voted in the same proportion as the allocation of voting with respect to such
matter by the Revolving Credit Lenders which do not hold Term Loans or Term Loan
Commitments; provided that, to the extent such clause is applicable to any
Revolving Credit Lender, such Revolving Credit Lender shall have consent rights
under clauses (b), (c), (d), (e), and (g) of this Section 10.01.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, Bank of America as an
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


185

--------------------------------------------------------------------------------







(ii)    if to any other Lender or any other L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent any L/C
Issuer or the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


186

--------------------------------------------------------------------------------







(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuers may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, and each L/C Issuer. In addition, each Lender and each L/C
Issuer agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender or L/C Issuer. Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such


187

--------------------------------------------------------------------------------







Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Requirements of Law, including United
States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, and Letter of Credit Applications) purportedly given by or on behalf of
the Borrower (or with respect to a Letter of Credit Application, any Permitted
L/C Party) even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower (or with respect to a Letter of Credit Application, any Permitted L/C
Party). All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them (including the
acceleration of any Obligations) or exercise any right under the applicable law
or to credit bid at any foreclosure sale, UCC sale, any sale under Section 363
of the Bankruptcy Code (and for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale) or other similar Disposition of


188

--------------------------------------------------------------------------------







Collateral shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or any appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law (subject to any limitations set forth in Section 11.06); and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including MLPFS and including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and of special and local counsel retained
by the Administrative Agent, but not any other separate counsel to the Lenders),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement (including, without limitation, the administration of any assignment
under Section 10.06 that is determined to be void ab initio) and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); (ii) all reasonable out of pocket expenses incurred by each
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection


189

--------------------------------------------------------------------------------







with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that the
Borrower’s obligations to pay or reimburse for legal fees and expenses pursuant
to this clause (iii) shall be limited to the reasonable and documented legal
fees and expenses of a single law firm as counsel for the Administrative Agent
and one additional law firm as counsel for all other such parties, taken
together, in each appropriate jurisdiction (which may include a single law firm
as special, local or foreign counsel acting in multiple jurisdictions), except
that in the case where any such Person determines in good faith that a conflict
of interest does or may exist in connection with such legal representation and
such Person advises the Borrower of such actual or potential conflict of
interest and engages its own separate counsel, the reasonable and documented
legal fees and expenses of such separate counsel shall also be paid or
reimbursed, and (iv) all out of pocket expenses incurred by any Term Loan Lender
and their respective Affiliates in connection with review, administration or
negotiation of this Agreement, in an aggregate amount, including amounts paid
under Section 4.01(k), not to exceed $300,000 (the “2020 Refinancing Term Loan
Lender Expenses”).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(subject to proviso (y) to this sentence below, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of


190

--------------------------------------------------------------------------------







Contaminants on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that (x) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (B) arises solely from
disputes solely between or among Indemnitees (except that in the event of a
dispute involving the Administrative Agent, or any L/C Issuer (in each case,
acting in its capacity as such), the Administrative Agent, or such L/C Issuer,
shall be entitled (subject to the other limitations and exceptions set forth in
this clause (b)) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Borrower, any of its Subsidiaries, any
of their respective Affiliates or any other Person or entity or (C) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction and (y) the Borrower’s obligation to pay or reimburse an
Indemnitee for the reasonable fees, charges and disbursements of counsel under
this subsection (b) shall be limited to the reasonable and documented fees,
charges and disbursements of a single law firm chosen by the Administrative
Agent as counsel for all such Indemnitees, taken together, in each appropriate
jurisdiction (which may include a single law firm as special or local counsel
acting in multiple jurisdictions), except that in the case where an Indemnitee
determines in good faith that a conflict of interest does or may exist in
connection with such legal representation and such Indemnitee advises the
Borrower of such actual or potential conflict of interest and engages its own
separate counsel, the reasonable and documented fees, charges and disbursements
of each such separate counsel shall also be paid or reimbursed. This Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay (and without limiting any obligation of the Borrower
so to pay) any amount required under subsection (a) or (b) of this Section to be
paid


191

--------------------------------------------------------------------------------







by it to the Administrative Agent (or any sub-agent thereof), any L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the applicable L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s unused Revolving Credit Commitments and
Revolving Credit Exposure and, other than respect to payments to any L/C Issuer,
unused Term Loan Commitments and Term Loans at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for the
Borrower’s direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. Except as otherwise agreed herein, all amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.


192

--------------------------------------------------------------------------------







Notwithstanding the foregoing, until the occurrence of the Revolving Credit
Facility Termination Date, no amounts owing by any Loan Party pursuant to this
Section 10.04 may be paid to any Term Loan Lender or Affiliate thereof other
than the 2020 Refinancing Term Loan Lender Expenses (and no Default or Event of
Default shall occur as a result of such non-payment), provided that such amounts
may accrue. For the avoidance of doubt, nothing in this Agreement shall prohibit
the reimbursement of expenses of any party hereto or their respective
affiliates, which are incurred in connection with the 2020 Refinancing in a
capacity other than as a Lender and required to be reimbursed pursuant to
documentation other than the Loan Documents.
(f)    Survival. The agreements in this Section 10.04 and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent and/or any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written


193

--------------------------------------------------------------------------------







consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that in each case any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


194

--------------------------------------------------------------------------------







(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Revolving Credit
Lender’s rights and obligations under this Agreement with respect to each of the
Revolving Credit Loans, the L/C Obligations or the Revolving Credit Commitment,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations under any separate revolving credit or
term loan facilities provided pursuant to clause (x) of the last paragraph of
Section 10.01 in each case on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) any unfunded Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Revolving Credit Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender, (y) any unfunded
Term Loan Commitment, or (z) any Term Loan if such assignment is to a Person
that is not a Term Loan Lender, an Affiliate of such Term Loan Lender, or B.
Riley FBR, Inc.; and
(C)    the consent of each L/C Issuer (each such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


195

--------------------------------------------------------------------------------







(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person, or (D) to any competitor of the
Borrower or any of its Subsidiaries that is primarily engaged in an Eligible
Line of Business and that has been previously identified as such, by legal
entity name, by the Borrower to the Administrative Agent and provided by the
Administrative Agent to the Lenders on the Platform, it being understood that
the Administrative Agent shall have no responsibility for maintaining or
otherwise managing any such list of competitors. No assignment of any Revolving
Credit Commitment or Revolving Credit Loan shall be made to any Term Loan Lender
or any of the Term Loan Lender’s Affiliates or Subsidiaries.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Requirements
of Law without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations


196

--------------------------------------------------------------------------------







under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/


197

--------------------------------------------------------------------------------







C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant to the extent that such Lender has
such right to agree hereunder. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(f) (it being understood that the documentation required under Section
3.01(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.13 with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative


198

--------------------------------------------------------------------------------







Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Reserved.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer after Assignment.
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, then Bank of America or such other L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
(which may be an existing L/C Issuer); provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America or the applicable L/C Issuer as an L/C Issuer or of Bank of America.
(ii)    If Bank of America or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
and the acceptance of such appointment by such successor L/C Issuer, with
respect to such resigning L/C Issuer (x) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (y) such successor L/C Issuer (or another of the L/C
Issuers, as may be arranged by the Borrower) shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the resigning
L/C Issuer and outstanding at the time of such succession, or make other
arrangements satisfactory to Bank of America or such other resigning L/C Issuer
to effectively assume the obligations of Bank of America or such other resigning
L/C Issuer with respect to such Letters of Credit. The provisions of subparts
(g)(i) and (g)(ii) of this


199

--------------------------------------------------------------------------------







Section shall not limit the ability of the Borrower to appoint and remove L/C
Issuers pursuant to Sections 2.03(l) and (m).

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
Obligations. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower, any Subsidiary or any Affiliate of the Borrower relating to the
Borrower, any Subsidiary or any Affiliate of the Borrower or any of their
respective businesses, other than any such information that is (i) available to
the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower, any Subsidiary or any Affiliate of
the Borrower, or (ii) is clearly and conspicuously marked “PUBLIC” by the
Borrower, which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the page thereof. Any Person required to maintain the
confidentiality of Information as


200

--------------------------------------------------------------------------------







provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities laws.
Notwithstanding anything herein, (i) no Term Loan Lender or its Affiliate shall
have any right to (x) attend any meeting or discussions (whether in person, via
telephone or otherwise) among the Administrative Agent, any advisors retained by
the Administrative Agent (including, without limitation, legal counsel and
financial advisors) or any Revolving Credit Lender to which representatives of
the Loan Parties are not invited or (y) receive any information or material
prepared by the Administrative Agent, any advisors retained by the
Administrative Agent (including, without limitation, legal counsel and financial
advisors) or any Revolving Credit Lender or any communication by or among the
Administrative Agent and/or one or more Revolving Credit Lenders and (ii) the
Term Loan Lenders shall receive from the Borrower all information that the
Borrower has provided to the Administrative Agent for distribution to the
Revolving Credit Lenders.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that (i) in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and


201

--------------------------------------------------------------------------------







(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff and (ii) in the
event that any Term Loan Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
to, as applicable, prepay Revolving Credit Loans and, if the Revolving Credit
Loans are paid in full, Cash Collateralize Letters of Credit or application in
accordance with the provisions of 8.03 and, pending such payment, shall be
segregated by such Term Loan Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Revolving Credit Lenders, and (y) the Term Loan Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Term Loan Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken


202

--------------------------------------------------------------------------------







together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or any L/C Issuer, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or
if any Lender is subject to replacement pursuant to the last paragraph of
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


203

--------------------------------------------------------------------------------







(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Requirements of Law;
and
(e)    in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND


204

--------------------------------------------------------------------------------







OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


205

--------------------------------------------------------------------------------







(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their


206

--------------------------------------------------------------------------------







respective Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. This
Agreement and any document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”), including Communications required to be in
writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Borrower and each of the Loan Parties agrees that any
Electronic Signature on or associated with any Communication shall be valid and
binding on the Borrower and each of the Loan Parties to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
the Borrower and each of the Loan Parties enforceable against such in accordance
with the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Secured Parties of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Administrative Agent and each of
the Secured Parties may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Administrative Agent
and each of the Secured Parties shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Loan Party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by such manually executed
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.


207

--------------------------------------------------------------------------------







The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form.

10.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


208

--------------------------------------------------------------------------------







(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.20    Parallel Debt.
(a)    For the purpose of this Section 10.20, “Corresponding Obligations” means
each Loan Party’s Obligations other than the Parallel Debt.
(b)    Each Loan Party hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent, acting on its own behalf and not as agent for any
person, an amount equal to the Corresponding Obligations (such payment
undertakings by each Loan Party to the Administrative Agent, hereinafter
referred to as the “Parallel Debt”).
(c)    The Parallel Debt will become due and payable in the currency or
currencies of the Corresponding Obligations as and when one or more of the
Corresponding Obligations become due and payable.
(d)    Each of the parties to this Agreement hereby acknowledges that: (i) the
Parallel Debt constitutes an undertaking, obligation and liability of each Loan
Party to the Administrative Agent which is transferable and separate and
independent from, and without prejudice to, the Corresponding Obligations; (ii)
the Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from each Loan Party
and (iii) the Liens granted under the Loan Documents to the Administrative Agent
to secure the Parallel Debt is granted to the Administrative Agent in its
capacity as creditor of the Parallel Debt and shall


209

--------------------------------------------------------------------------------







not be held in trust, it being understood, that the amount which may become
payable by each Loan Party under or pursuant to the Parallel Debt from time to
time shall never exceed the aggregate amount which is payable under the relevant
Corresponding Obligations from time to time.
(e)    For the purpose of this Section 10.20 the Administrative Agent acts in
its own name and on behalf of itself (for the benefit of the Secured Parties and
each subsequent maker of any Loan by its making thereof) and not as agent or
representative of any of the Secured Parties and each subsequent maker of any
Loan by its making thereof.
(f)    To the extent the Administrative Agent irrevocably receives any amount in
payment of the Parallel Debt (the “Received Amount”), the Corresponding
Obligations shall be reduced by an aggregate amount (the “Deductible Amount”)
equal to the Received Amount in the manner as if the Deductible Amount were
received as a payment of the Corresponding Obligations. For the avoidance of
doubt, to the extent the Administrative Agent irrevocably receives any amount in
payment of the Corresponding Obligations, the Parallel Debt shall be reduced
accordingly as if such payment was received as a payment of the Parallel Debt.
All amounts received or recovered by the Administrative Agent from or by the
enforcement of any security interest granted to secure the Parallel Debt, shall
be applied in accordance with this Agreement. Without limiting or affecting the
Administrative Agent’s rights against the Loan Parties (whether under this
Section 10.20 or under any other provisions of the Loan Documents or any Secured
Cash Management Agreement or Secured Hedge Agreement) each Loan Party
acknowledges that (i) nothing in this Section 10.20 shall impose any obligation
on the Administrative Agent to advance any sum to any Loan Party or otherwise
under any Loan Document or any Secured Cash Management Agreement or Secured
Hedge Agreement, except in its capacity as Lender, Cash Management Bank or Hedge
Bank and (ii) for the purpose of any vote taken under any Loan Document or any
Secured Cash Management Agreement or Secured Hedge Agreement, the Administrative
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender, Cash Management Bank or Hedge
Bank.

10.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance


210

--------------------------------------------------------------------------------







Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
As used in this Section 10.21, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


211

--------------------------------------------------------------------------------








10.22    Amendment and Restatement.
(a)    On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except that the
Borrower, the Guarantors, the Administrative Agent, the L/C Issuers and the
Lenders agree that (i) the incurrence by the Borrower of “Obligations” under and
as defined in the Existing Credit Agreement (whether or not such “Obligations”
are contingent as of the Restatement Effective Date) shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents and (ii)
except as expressly stated herein or otherwise amended, the other Loan Documents
are ratified and confirmed as remaining unmodified and in full force and effect
with respect to all Obligations. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities.
(b)    The terms and conditions of this Agreement and the Administrative Agent’s
and the Lenders’ rights and remedies under this Agreement and the other Loan
Documents shall apply to all of the Indebtedness incurred under the Existing
Credit Agreement.
(c)    On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement (or to any amendment or any amendment and restatement
thereof) in the Loan Documents (other than this Agreement) shall be deemed to
refer to the Existing Credit Agreement, as amended and restated hereby (as it
may be further amended, modified or restated) and (ii) all references to any
section (or subsection) of the Existing Credit Agreement or in any Loan Document
(but not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement.
(d)    Except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.

ARTICLE XI
ADDITIONAL SUBORDINATION TERMS

11.01    Payment Subordination. The Term Loan Lenders agree that the Obligations
with respect to the Term Loan Facility continue to be expressly subordinate and
junior in right of payment to all Obligations with respect to the Revolving
Credit


212

--------------------------------------------------------------------------------







Facility (including any interest or entitlement to fees or expenses or other
charges with respect to the Revolving Credit Facility accruing after the
commencement of any proceeding under any Debtor Relief Law, whether or not such
amounts are allowed in any proceeding), except for any payment of (a) any
payment expressly permitted to be made prior to the Restatement Effective Date
under Section 11.01 of the Existing Credit Agreement, (b) the 2020 Refinancing
Term Loan Lender Expenses, and (c) other than upon and during the continuance of
an Event of Default, any interest on the Term Loans due on the applicable
Interest Payment Date, and payments made in lieu of interest pursuant to the B.
Riley Fee Letter and any fees paid in connection with the Term Loans pursuant to
the B. Riley Fee Letter.

11.02    Turnover.
(a)    Any payment or distribution (whether in cash, property or securities)
that may be received by any Term Loan Lender or its Affiliate on account of any
Obligations with respect to the Term Loan Facility, the B. Riley Fee Letter or
the 2020 Refinancing in violation of this Agreement shall be segregated and held
in trust and promptly paid over to the Administrate Agent, for the benefit of
the Secured Parties, in each case, in the same form as received, with any
necessary endorsements, and each of the Term Loan Lenders hereby authorizes the
Administrative Agent to make any such endorsements as agent for such Term Loan
Lender or its respective Affiliate (in each case, which authorization, being
coupled with an interest, is irrevocable). All such payments paid over to the
Administrative Agent shall be, as applicable, used to prepay Revolving Credit
Loans and, if the Revolving Credit Loans are paid in full, Cash Collateralize
Letters of Credit or applied in accordance with the provisions of Section 8.03.
For purposes of this Agreement, each Term Loan Lender agrees that in an any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party of the Borrower, any debt or equity securities issued or to be
issued by the reorganized or liquidating Borrower or any reorganized or
liquidating Loan Party that is allocated to any Term Loan Lender or Affiliate
thereof on account of the Term Loan Facility, the B. Riley Fee Letter or the
2020 Refinancing in a plan of reorganization or liquidation shall be deemed to
be payments that are subject to the turnover provisions hereunder.
(b)    If the Administrative Agent or any Revolving Credit Lender is required in
any proceeding under any Debtor Relief Law or otherwise to disgorge, turn over
or otherwise pay to the estate of any Loan Party any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, because such amount was avoided or ordered to be paid or disgorged
for any reason,


213

--------------------------------------------------------------------------------







including because it was found to be a fraudulent or preferential transfer, then
the Obligations with respect to the Revolving Credit Facility shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the Revolving Credit Facility Termination
Date, as applicable, shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each of the Term Loan Lenders agrees that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that any benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

11.03    Financing Matters. Prior to the Revolving Credit Facility Termination
Date, if any Loan Party becomes subject to any proceeding under any Debtor
Relief Law:
(a)    If the Administrative Agent or the Revolving Credit Lenders consent (or
do not object) to the use of cash collateral under the Bankruptcy Code or
provide debtor-in-possession financing to any Loan Party under the Bankruptcy
Code or consent (or do not object) to the provision of such financing to any
Loan Party by any third party, then each Term Loan Lender agrees that it
(i) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such
debtor-in-possession financing and (ii) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 11.04 below.
(b)    No Term Loan Lender or Affiliate thereof may (i) propose to provide any
debtor-in-possession financing or (ii) support any other Person in providing any
debtor-in-possession financing to any Loan Party that competes with any
debtor-in-possession financing offered by one or more of the Administrative
Agent or the Revolving Credit Lenders.

11.04    Adequate Protection. Prior to the occurrence of the Revolving Credit
Facility Termination Date, no Term Loan Lender shall be granted any adequate
protection in any proceeding under any Debtor Relief Law, provided that, if the
Administrative Agent, for the benefit of itself and the Revolving Credit
Lenders, or the Revolving Credit Lenders are granted adequate protection
consisting of replacement Liens on existing Collateral or new Liens on property
that is unencumbered or does not constitute Collateral and/or superpriority
claims in connection with any debtor-in-possession financing or use


214

--------------------------------------------------------------------------------







of cash collateral, then in connection with any such debtor-in-possession
financing or use of cash collateral each of the Term Loan Lenders may, as
adequate protection, seek or accept (and the Administrative Agent and the
Revolving Credit Lenders shall not object to) adequate protection consisting
solely of (x) replacement Liens on existing Collateral or new Liens on such
property that is unencumbered or does not constitute Collateral, which
replacement Liens shall be subordinated in all respects to the Liens granted to
the Administrative Agent, for the benefit of itself and the Revolving Credit
Lenders, or the Revolving Credit Lenders and such debtor-in-possession financing
and/or (y) superpriority claims junior in all respects to the superpriority
claims granted the Administrative Agent, for the benefit of itself and the
Revolving Credit Lenders, or the Revolving Credit Lenders; provided, however,
that each Term Loan Lender shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, that prior to the occurrence of the
Revolving Credit Facility Termination Date any plan of reorganization under the
Bankruptcy Code may provide, and any stipulation and/or order granting such
adequate protection may similarly provide, that the Term Loan Lenders may
receive on account of such junior superpriority claims any combination of cash,
debt, equity or other property having a value on the effective date of such plan
equal to the allowed amount of such superpriority claims; provided further that
recovery on account of the superpriority claim received by any Term Loan Lender
is subject to, inter alia, Section 11.02.

11.05    Voting Matters. Prior to the occurrence of the Revolving Credit
Facility Termination Date, in no event shall any Term Loan Lender or any
Affiliate thereof vote to accept or take any other action to support the
confirmation or approval of any plan of reorganization in any proceeding under
any Debtor Relief Law if the Administrative Agent has provided notice to the
Term Loan Lenders at least one Business Day prior to the applicable voting
deadline that the Required Lenders do not approve of such plan of
reorganization.

11.06    Right to Appear. Prior to the occurrence of the Revolving Credit
Facility Termination Date, each of the Term Loan Lenders may appear in any
proceeding under any Debtor Relief Law; provided, however, that no Term Loan
Lender may oppose any action or position taken or relief sought by the
Administrative Agent.

11.07    Indemnification; Release.
The Term Loan Lenders, jointly and severally, agree to indemnify, defend and
hold harmless the Administrative Agent and/or the Revolving Credit Lenders from
and against any and all reasonable and documented expenses, losses, claims,
damages, suits, proceedings and liabilities that are incurred by or threatened
against the Administrative Agent and/or the Revolving Credit Lenders, including,
but not limited to reasonable attorneys’ fees and expenses caused by or
resulting from the breach of any representation, warranty, agreement, covenant
or other obligation of the Term Loan Lenders contained herein; provided that no


215

--------------------------------------------------------------------------------







Term Loan Lender shall be liable under this clause (a) for the payment of any
portion of the foregoing that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s and/or any Revolving Credit Lender’s own gross negligence, willful
misconduct or breach in bad faith of the Loan Documents. The indemnification
rights set forth in this clause (a) are in addition to any rights of
indemnification or reimbursement that the Administrative Agent or the Revolving
Credit Lenders may have under this Agreement or any other Loan Document.
No Term Loan Lender shall have any right to make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against the Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of the Administrative Agent or any other such Lender under the Loan
Documents (except to the extent the basis of such claim is found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent or
the Revolving Credit Lenders).

11.08    Enforceability. The parties hereto expressly acknowledge that the
provisions of this Article XI, any other subordination terms set forth herein
and any other provision governing the rights among any and all Secured Parties
are a “subordination agreement” under Section 510(a) of the Bankruptcy Code and
that such provisions shall be effective before, during and after the
commencement of any proceeding under any Debtor Relief Law and shall survive the
termination of this Agreement.

11.09    Article XI; Generally. The provisions of this Article XI are solely for
the benefit of the Administrative Agent, the Revolving Credit Lenders, the L/C
Issuers and the Term Loan Lenders, and the Borrower shall not have any rights as
a third party beneficiary of any of such provisions.




216